Exhibit 10.11
 


 
 

   
AGREEMENT OF LEASE
 
between
 
440 WHEELERS FARM ROAD, L.L.C.,
   
 
Landlord,
    and           THE WINTHROP CORPORATION,    
 
Tenant.
       

 
 
 

--------------------------------------------------------------------------------

 
 

 
 
 
 
 
440 Wheelers Farms Road
Milford, Connecticut
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE 1
DEFINITIONS, DEMISE, PREMISES, TERM,
FIXED RENT
 

   
Page
     
1.1
Definitions
  1
1.2
Demise
1
1.3
Fixed Rent; Initial Free Fixed Rent and Escalation Rent Period
1
1.4
Partial Months
2
1.5
Additional Rent
2
     
ARTICLE 2
 
ESCALATION
       
2.1
Certain Definitional Matters
2
2.2
Tax Payment
5
2.3
Tax Reduction Proceedings
5
2.4
Operating Expense Payment
6
2.5
Right to Audit
7
2.6
Estimated Operating Expenses and Taxes for 1999; Annual Cap on Controllable
   
Operating Expenses
7
     
ARTICLE 3
 
USE AND OCCUPANCY
       
3.1
Permitted Use
8
3.2
Limitations
8
3.3
Advertising
9
     
ARTICLE 4
 
ALTERATIONS
       
4.1
General
9
4.2
Procedure for Alterations
9
4.3
Permits and Insurance for Alterations
9
4.4
Financial Integrity
10
4.5
Effect on Building
10
4.6
Time for Performance of Alterations; Rules
10
4.7
Removal of Alterations and Tenant's Property
10
4.8
Contractors; Architectural Supervision
11
4.9
Mechanics' Liens
11
4.10
Labor Conflicts
11
4.11
Landlord's Expenses
11
4.12
Alterations Without Landlord's Consent
11
4.13
Initial Alterations; Building-Standard Fit-up Fund; Moving Allowance
11

 
 
-i-

--------------------------------------------------------------------------------

 
 
ARTICLE 5
 
REPAIRS
       
5.1
Landlord's Repairs
12
5.2
Tenant's Repairs
13
5.3
Limitations
13
5.4
Landlord's Obligation to Minimize Interference
13
     
ARTICLE 6
 
REQUIREMENTS OF LAW
       
6.1
Tenant's Obligation to Comply with Requirements
13
6.2
Landlord's Obligation to Comply with Requirements
14
6.3
Tenant's Right to Contest Requirements
14
6.4
Rent Control
14
     
ARTICLE 7
 
SUBORDINATION
       
7.1
Subordination and Non-Disturbance
15
7.2
Attornment
15
7.3
Tenant's Estoppel Certificate
16
7.4
Landlord's Estoppel Certificate
17
7.5
Rights to Cure Landlord's Default
17
     
ARTICLE 8
 
RULES AND REGULATIONS
       
8.1
Adoption; Enforcement
17
     
ARTICLE 9
 
INSURANCE
       
9.1
Tenant's Insurance
17
9.2
Landlord's Insurance
18
9.3
Waiver of Subrogation
18
9.4
Evidence of Insurance
19
     
ARTICLE 10
 
CASUALTY
       
10.1
Landlord's Obligation to Restore
19
10.2
Landlord's Termination Right
19
10.3
Tenant's Termination Right
20
10.4
Termination Rights at End of Term
20
10.5
No Other Termination Rights
20

 
 
-ii-

--------------------------------------------------------------------------------

 
 
ARTICLE 11
 
EMINENT DOMAIN
       
11.1
Effect of Condemnation
20
11.2
Condemnation Award
21
11.3
Temporary Taking
21
     
ARTICLE 12
 
ASSIGNMENT, SUBLETTING, MORTGAGING
     
 
12.1
General Limitation
21
12.2
Landlords Expenses
22
12.3
No Release
22
12.4
Certain Permitted Transfers
22
12.5
Replacement Lease
22
12.6
Certain Rights to Sublease
23
12.7
Sublease Profit
24
12.8
Certain Rights to Assign
24
12.9
Assignment Profit
25
12.10
Certain Permitted Occupants
25
12.11
Landlord's Recapture
26
12.12
Required Documents
27
     
ARTICLE 13
 
ELECTRICITY
       
13.1
Service
27
13.2
Electricity Additional Rent
28
13.3
Termination of Electric Service
28
     
ARTICLE 14
 
ACCESS TO PREMISES
       
14.1
Ducts, Pipes and Conduits
28
14.2
Access
29
14.3
Keys
29
14.4
Building Changes
29
     
ARTICLE 15
 
DEFAULT
       
15.1
Events of Default
29
15.2
Termination
30
     
ARTICLE 16
 
REMEDIES AND DAMAGES
       
16.1
Certain Remedies
31
16.2
Certain Waivers
31
16.3
Damages.
31

 
 
-iii-

--------------------------------------------------------------------------------

 
 
ARTICLE 17
    LANDLORD FEES AND EXPENSES                                          
17.1
Landlord's Costs After Event of Default
32
17.2
Interest on Late Payments
32
     
ARTICLE 18
 
CONDITION OF PREMISES
       
18.1
No Representations
33
     
ARTICLE 19
 
END OF TERM
       
19.1
Condition of Premises at End of Term
33
19.2
Holding Over
33
     
ARTICLE 20
 
QUIET ENJOYMENT
       
20.1
Landlord's Covenant
33
     
ARTICLE 21
 
'POSSESSION
       
21.1
Delivery
33
     
ARTICLE 22
 
" NO WAIVER
       
22.1
No Surrender
34
22.2
No Waiver by Landlord
34
22.3
No Waiver by Tenant
34
     
ARTICLE 23
 
WAIVER OF TRIAL BY JURY
       
23.1
Waiver
34
     
ARTICLE 24
 
SERVICES
       
24.1
Passenger Elevators
35
24.2
Freight Elevators
35
24.3
HVAC
35
24.4
Cleaning
36
24.5
Water
36
24.6
Directory; Monument Signs
37
24.7
Building Security
37
24.8
Cafeteria; Private Dining Room
37

 
 
-iv-

--------------------------------------------------------------------------------

 
 
24.9
Locker Facilities
38
24.10
Fiber Optic Cable
38
     
ARTICLE 25
 
INABILITY TO PERFORM
       
25.1
Unavoidable Delays
38
25.2
Rent Credit
39
     
ARTICLE 26
 
BILLS AND NOTICES
       
26.1
Means of Notice
39
     
ARTICLE 27
 
OUTSIDE OF PREMISES
       
27.1
Outside of Premises
39
     
ARTICLE 28
 
SECURITY
       
28.1
Security Deposit
40
     
ARTICLE 29
 
BROKER
       
29.1
Commission
40
     
ARTICLE 30
 
INDEMNITY
       
30.1
Tenant's Indemnification of Landlord
41
30.2
Landlord's Indemnification of Tenant
41
30.3
Indemnification Procedure
41
     
ARTICLE 31
 
ADDITIONAL PROVISIONS
       
31.1
Not Binding Until Execution
41
31.2
Extent of Landlord's Liability
41
31.3
Rent Under Section 502(b)(7) of the Bankruptcy Code
42
31.4
Survival
42
31.5
No Recording
42
31.6
Landlord's Consents and Approvals
42
31.7
Merger; Written Supplements
43
31.8
Submission to Jurisdiction
43
31.9
Captions
43
31.10
Parties Bound
43
31.11
Schedules and Exhibits
43
31.12
Gender
43
31.13
Divisibility
44
31.14
Adjacent Excavation
44

 
 
-v-

--------------------------------------------------------------------------------

 
 
31.15
Parking
44
31.16
Lease Renewal
44
31.17
Freight Access
45
31.18
Termination Option
46
31.19
Right of First Offer
46
31.20
Hazardous Substances
47
31.21
Representations
48
31.22
Outside Business Installation
48
31.23
Common Areas
50
31.24
Year 2000 Compliance
50
31.25
Contraction Option
50

 
 
EXHIBIT "A"
 
DEFINITIONS
 
EXHIBIT "B"
 
HVAC SPECIFICATIONS
 
EXHIBIT "B-1"
 
WORK LETTER
 
EXHIBIT "C"
 
CLEANING SPECIFICATIONS
 
EXHIBIT "D"
 
FIXED RENT SCHEDULE
 
EXHIBIT "E"
 
INTENTIONALLY OMITTED
 
SCHEDULE 1
 
PREMISES (INCLUDING ANY OPTION SPACE)
 
SCHEDULE 2
 
RULES & REGULATIONS
 
SCHEDULE 3
 
PRESENT MORTGAGEE'S NON-DISTURBANCE AGREEMENT
 
SCHEDULE 4
 
RESERVED PARKING SPACES
 
SCHEDULE 5
 
CONTRACTION SPACE
 
SCHEDULE 6
 
SECURITY DEPOSIT INSTRUMENTS

 
-vi-

--------------------------------------------------------------------------------

 
 
                 THIS AGREEMENT OF LEASE (the "Lease"), made as of the 16th day
of July, 1999, between 440 WHEELERS FARM ROAD, L.L.C. ("Initial Landlord"), a
Delaware limited liability company, having an office at 440 Wheelers Farms Road,
Milford, Connecticut 06460, and THE WINTHROP CORPORATION ("Initial Tenant"), a
Connecticut corporation, having an office at 1000 Lafayette Boulevard,
Bridgeport, Connecticut 06604.
 
WITNESSETH:
 
WHEREAS, Initial Landlord wishes to demise and let unto Initial Tenant, and
Initial Tenant wishes to hire and take from Initial Landlord, certain premises
on the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the mutual receipt and legal sufficiency of which the parties
hereto hereby acknowledge, Initial Landlord and Initial Tenant hereby agree as
follows:
 
ARTICLE 1.
DEFINITIONS, DEMISE, PREMISES, TERM, FIXED RENT
 
Section 1.1. Definitions. Capitalized terms used and not separately defined
herein shall have the respective meanings indicated in Exhibit "A" attached
hereto and made a part hereof.
 
Section 1.2. Demise. Subject to the terms hereof, Landlord hereby demises and
lets to Tenant, and Tenant hereby hires and takes from Landlord, the Premises
for the Term.
 
Section 1.3. Fixed Rent; Initial Free Fixed Rent and Escalation Rent Period. The
annual base rental for the Premises (the "Fixed Rent") shall be payable at the
rates set forth in Exhibit "D" attached hereto and made a part hereof, which
Fixed Rent Tenant shall pay in equal monthly installments in advance, on the
first (1st) day of each calendar month during the Term commencing on the Rent
Commencement  Date, at the office of Landlord or such other place as Landlord
may designate, without any set-off, offset, abatement or deduction whatsoever
(except to the extent otherwise expressly provided herein). The Fixed Rent shall
be increased annually as provided in said Exhibit "D". In addition,
notwithstanding anything to the contrary contained herein, provided Tenant is
not in breach of its obligations under this Lease during the time same applies,
Tenant shall be entitled to an initial abatement of Fixed Rent and Escalation
Rent commencing on the Commencement Date and continuing through and including
the date preceding the August 1, 2000 Rent Commencement Date; provided, however,
in no event shall such free Fixed Rent and Escalation Rent period affect
Tenant's other Lease obligations (including, without limitation, Tenant's
obligations to pay Electricity Additional Rent and Cafeteria Additional Rent
hereunder). In addition, said free Fixed Rent and Escalation Rent period shall
be extended on a per diem basis for each day a "Landlord Delay" causes a delay
to the "Construction Period" and thereby results in the Commencement Date
occurring after the estimated Commencement Date of December 15, 1999 (as such
terms are defined in Exhibit "B-1"  hereto). At Landlord's request, Tenant shall
promptly execute and deliver a reasonable statement prepared by Landlord
accurately fixing the Commencement Date, Fixed Expiration Date and Rent
Commencement Date in accordance with this Lease, but any failure to prepare,
execute or deliver such statement shall not affect such dates, respectively. In
the event of any dispute between Landlord and Tenant regarding the free Fixed
Rent period hereunder, Tenant shall nonetheless commence payment of Fixed Rent
on the date determined by Landlord, without prejudice to Tenant's position, and
such dispute shall be resolved by binding arbitration pursuant to the provisions
of Section 31.6(B) of this Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.4. Partial Months. If the Rent Commencement Date occurs on a day which
is not the first day of a calendar month, or if the Expiration Date occurs on a
day which is not the last day of a calendar month, then the Fixed Rent payable
under this Lease for such month shall be approximately adjusted so that Tenant
pays Fixed Rent only for the portion of such calendar month occurring on or
after the Rent Commencement Date and within the Term.
 
Section 1.5. Additional Rent. Any sums payable by Tenant under this Lease other
than Fixed Rent shall be deemed "additional rent" under this Lease, and shall,
except as otherwise provided in this Lease, be paid to Landlord within ten (10)
days after Landlord gives notice or demand for payment therefor. Landlord shall
have the same rights and remedies for Tenant's breach of its additional rent
obligations as for a breach of Tenant's Fixed Rent obligations.
 
ARTICLE 2.
ESCALATION
 
Section 2.1. Certain Definitional Matters.
 
          (A) (1)Subject to the provisions of this Section 2.1 (A), "Operating
Expenses" shall mean the aggregate of those costs and expenses (and taxes, if
any, thereon) incurred by or on behalf of Landlord in respect of the Operation
of the Property, but specifically excluding:
(i) Taxes,
 
(ii) Excluded Amounts,
 
(iii) debt service on Mortgages,
 
(iv) depreciation and the cost of capital improvements (except as otherwise
provided herein),
 
(v) the cost of electricity furnished to portions of the Building which are
leased to tenants,
 
(vi) the cost of providing special or unusual services to other tenants in the
Building to the extent such services exceed the services provided to Tenant
determined on a per square foot basis,
 
(vii) any expenses, wages, benefits and taxes related to personnel above the
grade of property manager,
 
(viii) rent paid under Superior Leases (other than in the nature of rent
consisting of Taxes or Operating Expenses),
 
(ix) legal fees incurred in connection with any negotiation
 
of, or disputes arising out of, any lease for space in the Building,
 
(x) advertising and promotional costs for the Building,
 
(xi) the wages, benefits and taxes for employees of Landlord or its agents to
the extent such employees provide services unrelated to the Real Property,
 
 
-2-

--------------------------------------------------------------------------------

 
 
(xii) expenses relating to leasing space (including, without limitation, tenant
improvements, rent concessions, takeover expenses, leasing commissions and
advertising expenses),
 
(xiii) the cost of repairs and replacements incurred by reason of fire or other
casualty (other than the amount of Landlord's deductible) or condemnation (to
the extent covered by a condemnation award or payment made to Landlord in lieu
thereof),
 
(xiv) expenses, including legal fees, in connection with financing or
refinancing of the Building or Landlord's interest therein,
 
(xv) costs and expenses otherwise includable in Operating Expenses, to the
extent that Landlord is reimbursed from other sources (including, without
limitation, through insurance proceeds) for such costs and expenses (other than
through escalation rent payments made by other tenants in the Building),
 
(xvi) the cost of providing HVAC to tenants or occupants of the rentable
portions of the Building during Overtime Periods,
 
(xvii) payments made by Landlord to Landlord's Affiliates for goods and services
(including, without limitation, real estate management services) to the extent
that such payments exceed the amount that would have been paid to independent
third parties for goods and services of like-kind,
 
(xviii) costs incurred by Landlord for the abatement, encapsulation or removal
of asbestos or asbestos-containing materials,
 
(xix) costs incurred by Landlord to acquire air or development rights,
 
(xx) costs incurred by Landlord in connection with the conveyance or
hypothecation of Landlord's interest in the Building,
 
(xxi) costs incurred by Landlord to remedy legal violations on the Real
Property, existing on or prior to the date hereof, and
 
(xxii) costs incurred by Landlord resulting from Landlord's default hereunder.
 
(xxiii) overhead and administrative costs of Landlord not directly attributable
to the management, operation, servicing, maintenance or repair of the Real
Property,
 
(xxiv) costs incurred for the replacement of any items then currently under
warranty,
 
(xxv) accounting and legal fees incurred in connection with leasing, financing
or selling the Building,
 
(xxvi) costs of renting or leasing any fixtures, equipment or components which
is/are not used in connection with the servicing, operation, repair, management,
or maintenance of the Real Property (including the Building),
 
 
-3-

--------------------------------------------------------------------------------

 
 
(xxvii) any costs incurred in the removal, encapsulation, abatement, testing,
clean-up or other treatment of Hazardous Materials, or any compliance work in
connection therewith (provided, however, that any such items are not caused by
Tenant or Tenant's agents, employees, contractors, subcontractors, licensees or
invitees, the cost of such items being Tenant's sole responsibility),
 
(xxviii) any contributions to Operating Expense Reserves, or
 
(xxix) any bad debt loss or rent loss or any reserves therefor.
 
(2) Any insurance proceeds received with respect to any item previously included
as an Operating Expense shall be deducted from Operating Expenses for the
Operating Year in which such proceeds are received (to the extent such item was
previously included in Operating Expenses).
 
(3) If less than the entire rentable area of the Building has been occupied by
tenants at any time during any Operating Year, then Landlord shall determine
Operating Expenses that are directly proportional to occupancy for such
Operating Year to be an amount equal to the like expenses which would normally
be expected to be incurred if the entire Building rentable area was occupied by
tenants throughout such Operating Year. If Landlord is not furnishing any
particular work or service (the cost of which if performed by Landlord would
constitute an Operating Expense) to a tenant who has undertaken to perform such
work or service in lieu of the performance thereof by Landlord, then Operating
Expenses shall be deemed to be increased by an amount equal to the additional
Operating Expenses which reasonably would have been incurred during such period
by Landlord if it had at its own expense furnished such work or services to such
tenant. Notwithstanding the foregoing, in no event shall Landlord collect in
total, from Tenant and all other tenants of the Building, an amount greater than
100% of the actual Operating Expenses allocable to the Real Property for any
such period. Nothing in this subsection (3) shall negate the Annual Cap on
Controllable Operating Expenses provided in Section 2.6 hereof.
 
(4)    (a)   If any capital improvement is made during any Operating Year in
compliance with a Requirement (other than any such capital improvement made to
remedy presently existing violations at the Building, whether or not a
Governmental Authority has issued a notice of violation on or prior to the date
hereof), then regardless of whether such Requirement is valid or mandatory, the
cost of such improvement shall be amortized over the useful economic life of
such improvement as reasonably determined by Landlord in accordance with
commercially reasonable and accepted commercial real estate management standards
and practices, and the annual amortization of such improvement together with
interest thereon at the then Base Rate, shall be an Operating Expense in each of
the Operating Years during which the cost of such improvement is amortized.
 
    (b)   If any capital improvement is made during any Operating Year which
saves or reduces Operating Expenses (as, for example, a labor-saving
improvement), then the cost of such improvement shall be amortized over such
period of time as such savings or reduction in Operating Expenses will equal the
cost of such improvement, together with interest thereon at the then Base Rate,
and the annual amortization (and such interest) shall be deemed an Operating
Expense in each of the Operating Years during which such cost of the improvement
is amortized (it being agreed that in no event shall the amount included in
Operating Expenses for any particular Operating Year exceed the savings or
reduction in Operating Expenses for such Operating Year resulting from such
improvement).
 
             (B)   "Taxes" shall mean the aggregate amount of real estate taxes
and any general or special assessments (exclusive of penalties and interest
thereon) imposed upon the Real Property (including, without limitation, (i)
assessments made upon or with respect to any "air" and "development" rights now
or hereafter appurtenant to or affecting the Real Property, (ii) any taxes or
assessments levied
 
 
-4-

--------------------------------------------------------------------------------

 
 
after the date of this Lease in whole or in part for public benefits to the Real
Property or the Building without taking into account (x) any discount that
Landlord may receive by virtue of any early payment of Taxes, or (y) any
Excluded Amounts; provided, however, that if because of any change in the
taxation of real estate, any other tax or assessment, however denominated
(including, without limitation, any franchise, income, profit, sales, use,
occupancy, gross receipts or rental tax), is imposed upon Landlord or the owner
of the Real Property or the Building, or the occupancy, rents or income
therefrom, in substitution for any of the foregoing Taxes, such other tax or
assessment shall be deemed part of Taxes computed as if Landlord's sole asset
were the Real Property. With respect to any Tax Year, all expenses, including
attorneys' fees and disbursements, experts' and other witnesses' fees, incurred
in contesting the validity or amount of any Taxes or in obtaining a refund of
Taxes shall be considered as part of the Taxes for such Tax Year.


Section 2.2 Tax Payment. (A)Subject to the provisions of this Section 2.2,
Tenant shall pay to Landlord, within thirty (30) days after Landlord gives a Tax
Statement to Tenant, an amount equal  to the quotient obtained by dividing (x)
the Tax Payment for the Tax Year covered by such Tax Statement, by (y) two (2)
(the "Tax Amount"). If Landlord gives a Tax Statement to Tenant at any time
after the end of the sixth (6th) month of any Tax Year covered thereby, then
Tenant, within thirty (30) days after receiving Landlord's statement therefor,
shall pay to Landlord an amount equal to the entire Tax Payment for such
Tax  Year. Landlord shall bill Tenant for Tenant's Tax Amount on approximately
the same schedule as the Town of Milford bills Landlord for Taxes on the Real
Property, as such schedule may be changed from time to time by the Town of
Milford and with appropriate adjustments to (y) above. Any Tax Payment for any
Tax Year during the Term for which Tenant leases the Premises for only a portion
of such Tax Year, shall be prorated on a per diem basis (for a three hundred
sixty five (365) day year) to reflect such partial year. Notwithstanding
anything to the contrary contained in this Lease, Tenant shall not be required
to make any Tax Payments allocable to time periods prior to the
Rent  Commencement Date.            

             (B)    Landlord shall provide Tenant with a copy of Landlord's most
recent tax bill for the Real Property within thirty (30) days after Landlord's
receipt of Tenant's written request therefor. Tenant shall timely make the Tax
Payment regardless of whether Tenant is exempt from the payment of Taxes for any
reason, including, without limitation, Tenant's diplomatic status. Landlord's
failure or delay in rendering any Tax Statements or tax bills shall not release
or discharge Tenant's liability for making Tax Payments under this Lease; except
that in no event shall Tenant be responsible for any Taxes known to and
quantifiable by Landlord at the time Landlord should have billed Tenant therefor
and for which Landlord failed to bill Tenant due to Landlord's neglect, errors,
omissions or misconduct beyond one (1) year after the date Landlord should have
rendered an accurate Tax Statement therefor (this 1-year limitation on Tenant's
liability having no application, however, to Tenant's breaches under this Lease
or to readjustments in Taxes resulting from reassessments or contests to reduce
Taxes).
 
Section 2.3. Tax Reduction Proceedings. If, after a Tax Statement has been sent
to Tenant, an Assessed Valuation which had been used in computing the Taxes for
a Tax Year is reduced and, as a result thereof, a refund of Taxes is received by
or on behalf of Landlord for a period in which Tenant has duly paid its Tax
Payments hereunder, then, on or prior to the twentieth (20th) day after the date
when such refund is made, Landlord shall send Tenant a Tax Statement adjusting
the Taxes for such Tax Year (taking into account the expenses mentioned in
Section 2.1(B) hereof) and setting forth Tenant's share of such refund. Tenant,
at Tenant's sole option, shall be entitled to elect, by notice to Landlord,
within thirty (30) days of its receipt of such Tax Statement, either to receive
payment by Landlord, within thirty (30) days of such election, of its share of
such refund or to receive a credit against the Rental thereafter coming due in
an aggregate amount equal to Tenant's share of such refund; provided, however,
that (x) Tenant's share of such refund shall in no event exceed the Tax Payment,
if any, which Tenant had theretofore paid to Landlord attributable to the Tax
Year to which the refund is applicable, and (y) if at the expiration or earlier
termination of the Term, any such credit remains unused, then Landlord shall
make payment thereof to Tenant (net of any amounts owing by Tenant to Landlord
in connection with any termination of the Term). Landlord shall advise Tenant if
Landlord intends to commence such tax appeal proceedings Landlord shall
 
 
-5-

--------------------------------------------------------------------------------

 
 
so advise Tenant not later than the date which is ten (10) Business Days after
Landlord has received notice of the Assessed Valuation for the Real Property. If
(i) Landlord, on or prior to such date, advises Tenant that it does not intend
to commence such proceedings, (ii) Tenant requests Landlord to institute such
proceedings by giving notice to Landlord not later than the tenth (10th) day
before the date when Landlord's right to commence such proceedings lapses, and
(iii) tenants in the Building which together with Tenant occupy at least fifty
percent (50%) of the aggregate rentable area of the Building (excluding any
rentable area occupied by Landlord or Landlord's Affiliates) join Tenant in such
request, then Landlord shall institute, and in good faith prosecute (which shall
include the right of Landlord to settle any such proceeding in its sole but
reasonable discretion), tax certiorari or tax appeal proceedings with respect to
the Real Property. Tenant shall pay to or on behalf of Landlord any costs
incurred by Landlord in connection with any such proceedings instituted at
Tenant's request, promptly after Landlord's request therefor (and such
obligation shall survive the Expiration Date), unless the Assessed Valuation of
the Real Property is reduced as a result of the institution of such proceedings,
in which event the cost and expense of such proceedings shall be paid by
Landlord to the extent of any tax savings obtained as a result of such
reduction, subject to reimbursement pursuant to the provisions of Section 2.2
hereof.
 
             Section 2.4. Operating Expense Payment. (A) Subject to the
provisions of this Section 2.4(A), Tenant shall pay to Landlord, on the first
day of the calendar month following the calendar month during which Landlord
gives to Tenant the first Operating Statement, which shall set forth the
estimated Operating Payment for the applicable Operating Year (but in no event
upon less than fifteen (15) days advance notice) (an "Operating Statement"), and
on the first day of each succeeding calendar month during the Term (until
Landlord gives Tenant an additional Operating Statement pursuant to Section
2.4(B) hereto, an amount equal to the quotient obtained by dividing (x) the
Operating Payment for the Operating Year covered by such Operating Statement, by
(y) twelve (12) (the "Initial Monthly Operating Amount"). If Landlord gives such
Operating Statement to Tenant after the first day of the Operating Year covered
thereby, then Tenant, on the first day of the following calendar month (but in
no event upon less than fifteen (15) days advance notice), shall also pay to
Landlord an amount equal to the product obtained by multiplying (i) the Initial
Monthly Operating Amount, by (ii) the number of calendar months which have
elapsed since the beginning of such Operating Year. Any Operating Payment for
any partial calendar months during the Term shall be prorated on a per diem
basis (for a three hundred sixty five (365) day year) to reflect such partial
calendar months. Notwithstanding anything to the contrary contained in this
Lease, Tenant shall not be required to make any Operating Payments allocable to
time periods prior to the Rent Commencement Date.
 
             (B)    Subject to the provisions of this Section 2.4, Tenant shall
pay to Landlord, on the first day of the calendar month immediately following
the calendar month during which Landlord gives to Tenant an additional Operating
Statement (after having given the initial Operating Statement to Tenant, as
aforesaid) (but in no event upon less than fifteen (15) days advance notice, and
on the first day of each succeeding calendar month during the Term (until
Landlord gives Tenant an additional Operating Statement pursuant to this Section
2.4(B)), an amount equal to the quotient obtained by dividing (x) the Operating
Payment for the Operating Year covered by such Operating Statement, by (y)
twelve (12) (the "Subsequent Monthly Operating Amount"). If the Subsequent
Monthly Operating Amount exceeds the Initial Monthly Operating Amount, or the
Subsequent Monthly Operating Amount calculated using the previous Operating
Statement most recently given to Tenant, as the case may be (the amount of any
such excess being referred to herein as a "Monthly Operating Deficiency"), then,
on the first day of the calendar month immediately following the calendar month
during which Landlord gives to Tenant such additional Operating Statement,
Tenant shall also pay to Landlord an amount equal to the product obtained by
multiplying (i) the Monthly Operating Deficiency, by (ii) the number of calendar
months which have elapsed since the beginning of the Operating Year covered by
such additional Operating Statement. If the Initial Monthly Operating Amount, or
the Subsequent Monthly Operating Amount calculated using the previous Operating
Statement most recently given to Tenant, as the case may be, exceeds the
Subsequent Monthly Operating Amount (the amount of any such excess being
referred to herein as a "Monthly Operating Surplus"), then Tenant, at Tenant's
sole option, shall be entitled to elect, by notice to Landlord within thirty
 
 
-6-

--------------------------------------------------------------------------------

 
 
(30) days of its receipt of such Operating Statement, either to receive payment
by Landlord, within thirty (30) days of such election, of its share of such
excess or to receive a credit to apply against the Rental thereafter coming due
in an aggregate amount equal to the product obtained by multiplying (i) the
Monthly Operating Surplus, by (ii) the number of calendar months which have
elapsed since the beginning of the Operating Year covered by such additional
Operating Statement; provided, however, that if at the expiration or earlier
termination of the Term, any such credit remains unused, then Landlord shall
make payment thereof to Tenant (net of any amounts owing by Tenant to Landlord
in connection with such termination of the Term). It is contemplated hereunder
that once annually, Landlord shall endeavor to make said adjustments for any
Monthly Operating Deficiency or Monthly Operating Surplus, as the case may be.
 
             (C)    Landlord shall give an Annual Operating Statement to Tenant,
in respect of each Operating Year, on or before the one hundred eightieth
(180th) day of the immediately following such Operating Year. If the aggregate
Operating Payments made by Tenant in respect of a particular Operating Year
pursuant to an Operating Statement are less than the Operating Payment set forth
on Landlord's Annual Operating Statement, then Tenant shall pay such difference
to Landlord on or before the thirtieth (30th) day after Tenant's receipt of such
Annual Operating Statement. If the aggregate Operating Payments made by Tenant
in respect of a particular Operating Year pursuant to an Operating Statement are
greater than the Operating Payment set forth on Landlord's Annual Operating
Statement, then Tenant shall be entitled to elect, within thirty (30) days of
its receipt of such Annual Operating Statement, either to receive payment by
Landlord, within thirty (30) days of such election, of its share of such excess
or to receive a credit for such difference against the then next installments of
Rental due from Tenant under the Lease. Landlord's failure or delay in rendering
any initial Operating Statement or subsequent Operating Statements shall not
release or discharge Tenant's liability for making Operating Payments under this
Lease; except that in no event shall Tenant be responsible for those Operating
Expenses known to and quantifiable by Landlord at the time Landlord should have
billed Tenant therefor and for which Landlord failed to bill Tenant due to
Landlord's neglect, errors, omissions or misconduct, beyond one (1) years after
the date Landlord should have rendered an accurate Annual Operating Statement
therefor (this 1-year limitation on Tenant's liability having no application to
Tenant's breaches under this Lease).
 
             Section 2.5. Right to Audit. Any Annual Operating Statement sent to
Tenant shall be conclusively binding upon Tenant unless, within sixty (60) days
after Landlord gives to Tenant such Annual Operating Statement, Tenant gives a
notice to Landlord objecting to such Annual Operating Statement and specifying
the respects in which Tenant disputes such Annual Operating Statement. If Tenant
gives Landlord such notice, then Tenant and Tenant's agents (together, at
Tenant's option, with its Qualified Accountant) may examine Landlord's books and
records relating to the Operating Expenses and the Operation of the Property to
determine the accuracy of the Annual Operating Statement. Tenant recognizes the
confidential nature of such books and records and agrees to maintain (and to
cause its agents and Qualified Accountant to maintain) the information obtained
from such examination in strict confidence. If, after such examination, Tenant
still disputes such Annual Operating Statement, then either party may refer the
decision of the issues raised to an independent Qualified Accountant, selected
by Landlord and approved by Tenant, which approval shall not be unreasonably
withheld or delayed, and the decision of such Qualified Accountant shall be
conclusively binding upon the parties. The fees and expenses involved in such
decision shall be borne by the unsuccessful party (and if both parties are
partially successful, then such fees and expenses shall be apportioned between
Landlord and Tenant in inverse proportion to the amount by which such decision
is favorable to each party). Notwithstanding the giving of such notice by
Tenant, and pending the resolution of any such dispute, Tenant shall pay to
Landlord when due the amount shown on any such Annual Operating Statement, as
provided in Section 2.4 hereof.
 
             Section 2.6. Estimated Operating Expenses and Taxes for 1999;
Annual Cap on  Controllable Operating Expenses. As of the date of this Lease,
Landlord's estimate of the Operating Expenses and Taxes for the Operating Year
of 1999 is $ 7.00 per rentable square foot of the rentable area of the Building
(or $1,230,964.00), based on a 95% occupancy. As of the date of this Lease,
Landlord and
 
 
-7-

--------------------------------------------------------------------------------

 
 
Tenant hereby agree that those Operating Expenses, the cost increases for which
are within Landlord's reasonable control (the "Controllable Operating
Expenses"), for the Operating Year of 1999, equal $3.75 per rentable square foot
of the rentable area of the Building (or $659,445.00), based on a 95% occupancy.
Notwithstanding anything to the contrary contained in this Lease, the annual
Controllable Operating Expenses per rentable square foot portion of each annual
Operating Payment of Tenant shall be subject to an annual cap (the "Annual Cap")
so that such Controllable Operating Expenses portion shall never exceed the
Annual Cap for the Operating Year in question. For purposes hereof, the Annual
Cap shall equal the aforementioned  sum of $3.75 per rentable square foot, which
sum (and each corresponding Annual Cap) shall be increased annually as of the
start of each Operating Year by the percentage increase, if any, in the "Index"
(as hereinafter defined), plus two percent (2%), so that such sum (and each
corresponding Annual Cap) equals "X" in accordance with following formula:
 
  $X      A
( $3.75 = B    )  x 102%, where,
 
"A" equals the then current "Index" (as hereinafter defined), for the last
quarter immediately preceding the month of January in the ensuing Operating
Year; and "B" equals the base Index for the second quarter of 1999.
 
Any failure or delay by Landlord in calculating the Annual Cap shall not impair
the continuing obligation of Tenant to pay its Operating Payment retroactive to
the applicable date due under this Lease.
 
As used above, the "Index" shall mean the "GDP Implicit Price Deflator" (as
published quarterly by the U.S. Department of Commerce, Bureau of Economic
Analysis (1992=100)) for the last quarter immediately preceding the month of
January in the ensuing year in question, except that "B" in the above formula
shall always be the base Index for the second quarter of 1999. If such Index is
no longer published or available, then Landlord shall select a commercially
reasonable substitute index therefor (such as, without limitation, the Consumer
Price Index for All Urban Consumers, published monthly by the U.S. Department of
Labor, Bureau of Labor Statistics), which substitute index is subject to
Tenant's approval, which approval shall not to be unreasonably withheld or
delayed (Tenant hereby agreeing to such Consumer Price Index to the extent same
is required to be used as a substitute index). By way of example only, since
such Controllable Operating Expenses portion of the Operating Payment for the
Operating Year 1999 equals $3.75 per rentable square foot, if the Controllable
Operating Expenses portion of the Operating Payment for the Operating Year 2003
equals $5.25 per rentable square foot, and the then current Index for the fourth
calendar quarter of 2002 equals 110, and the base Index for the second quarter
of 1999 equals 90, and the Annual Cap for the Operating Year 2002 equals $4.75
per rentable square foot, then the Annual Cap for Controllable Operating
Expenses for the Operating Year 2003 shall equal $4.67 per rentable square foot
(i.e., ($X / $3.75 = 110 / 90) x 102% = $4.67 per rentable square foot).
 
ARTICLE 3.
USE AND OCCUPANCY
 
            Section 3.1. Permitted Use. Subject to Section 3.2 hereof, Tenant
shall use and occupy the Premises only as general and executive offices, and for
lawful purposes incidental thereto (including, but not limited to, financial
services, computerized printing, off-set printing, and publishing, data
processing and worldwide telecommunications).
 
             Section 3.2. Limitations. Notwithstanding anything to the contrary
contained in this Lease, Tenant shall not use the Premises or any part thereof,
or permit the Premises or any part thereof to be used, (1) for the business of
photographic, multilith or multigraph reproductions or offset printing, except
to the extent related to Tenant's own business being conducted in the Premises,
(2) for any enterprise which
 
 
-8-

--------------------------------------------------------------------------------

 
 
conducts business in the Premises with the general public on an off-the-street
retail basis, (3) by any Governmental Authority or any other Person having
sovereign or diplomatic immunity, (4) as an employment agency, executive search
firm or similar enterprise, labor union, or vocational training center (except
for the training of employees of Tenant to be employed at the Premises), (5) as
a health care facility, (6) as a television or radio studio, (7) in a manner
which may cause a nuisance to others at the Building or which may otherwise
interfere with the Building Systems, parking or Operation of the Property, or
(8) as a kitchen, cafeteria or restaurant, except that Tenant, subject to
Article 4 hereof, may install a customary office pantry unit in the Premises to
warm food and prepare light meals solely for Tenant's officers, employees and
guests.
 
             Section 3.3. Advertising. Tenant shall not use advertising which
(i) identifies the Building, and (ii) impairs the reputation of the Building as
a first-class office building.
 
ARTICLE 4.
ALTERATIONS
 
             Section 4.1. General. Subject to Section 4.12 hereof, Tenant shall
not make any Alterations without Landlord's prior consent. Landlord shall not
unreasonably withhold or delay its consent to Tenant's proposed Alterations,
provided that such Alterations (i) are not visible, at street level, from the
outside of the Building, (ii) do not require any alterations, installations,
improvements, additions or other physical changes to be performed in or made to
any portion of the Real Property other than the Premises, (iii) do not affect
the proper functions of any Building System, (iv) do not affect the validity of
the certificate of occupancy for the Building or any part thereof, and (v) do
not constitute Alterations to the structural components of the Building (any
Alterations which satisfy the requirements described in clauses (i) through (v)
above being referred to herein as "Qualified Alterations"). Landlord agrees to
use its good faith, reasonable judgment in its determination of whether a
proposed alteration constitutes a Qualified Alteration.
 
            Section 4.2. Procedure for Alterations. Tenant, before making any
Alterations, shall submit to Landlord detailed plans and specifications therefor
(including layout, architectural, mechanical and structural drawings). If (x)
Tenant is required to obtain Landlord's consent to an Alteration pursuant to
this Article 4, and (y) Landlord fails to disapprove Tenant's plans and
specifications for such Alteration within fifteen (15) Business Days after
Landlord's receipt thereof, then Landlord shall be deemed to have approved such
plans and specifications. Landlord shall include with any disapproval of
Tenant's aforesaid plans and specifications a statement of the reasons for such
disapproval. Landlord shall have the right to (a) disapprove any plans and
specifications in part, (b) reserve approval of items shown thereon pending
Landlord's review and approval of other plans and specifications, or (c)
condition Landlord's approval on Tenant making revisions to the plans and
specification or supplying additional information. Any review or approval by
Landlord of any plans or specifications or any preparation or design of any
plans by any architect or engineer designated by Landlord for any Alteration is
solely for Landlord's benefit, and without any representation or warranty
whatever with respect thereto.
 
             Section 4.3. Permits and Insurance for Alterations. Tenant at
Tenant's expense, shall obtain all permits, approvals and certificates required
by any Governmental Authority in connection with each Alteration. Tenant, at
Tenant's expense, shall also furnish to Landlord, in connection with each
Alteration, duplicate original policies of worker's compensation insurance
(covering all persons to be employed by Tenant, and Tenant's contractors and
subcontractors, in connection with such Alteration) and commercial general
liability insurance (including property damage coverage), in either case in such
form, with such companies, for such periods and in such amounts (not to be less
than Two Million Dollars ($2,000,000) in the aggregate with respect to general
contractors and One Million Dollars ($1,000,000) with respect to subcontractors)
as Landlord may reasonably approve, naming Landlord, any Lessor and any
Mortgagee as additional insureds (it being agreed that Tenant, in lieu of
providing Landlord with such insurance policies, may deliver to Landlord
certificates thereof in form and substance reasonably acceptable
 
 
-9-

--------------------------------------------------------------------------------

 
 
to Landlord). Upon completion of each Alteration, Tenant, at Tenant's expense,
shall obtain for each Alteration any certificates of final approval and/or
certificates of occupancy required by any Governmental Authority and shall
furnish Landlord with copies thereof, together with the "as-built" plans and
specification for such Alterations (or, if "as-built" plans and specifications
are not available, appropriate record drawings or shop drawings and
specifications). Upon the request of Tenant, Landlord shall join in any
applications for any permits, approvals or certificates required to be obtained
by Tenant in connection with any permitted Alteration and shall otherwise
cooperate with Tenant in connection with such applications, provided that (x)
Landlord shall not be obligated to incur any cost or expense, including, without
limitation, attorneys' fees and disbursements, or suffer any liability, in
connection therewith, and (y) the applicable Requirement requires Landlord to
join in such application.
 
             Section 4.4. Financial Integrity. Tenant shall not permit any
materials or equipment to be incorporated in the Premises in connection with any
Alterations to be subject to any lien, encumbrance, chattel mortgage or title
retention or security agreement. Tenant shall not make any Alteration at a cost
for labor and materials (as reasonably estimated by Landlord's architect,
engineer or contractor) in excess of One Hundred Thousand Dollars ($100,000),
either individually or in the aggregate with any other Alteration constructed in
any twelve (12) month period, prior to Tenant's delivering to Landlord a
performance bond and labor and materials payment bond (issued by a surety
company and in form reasonably satisfactory to Landlord), each in an amount
equal to such estimated cost. This Section 4.4 shall not apply to Tenant's
Initial Alterations.
 
             Section 4.5. Effect on Building. If, as a result of any Alterations
performed by Tenant, any alterations, installations, improvements, additions or
other physical changes are then required to be made to any portion of the
Building or the Real Property other than the Premises in order to comply with
any Requirements, which alterations, installations, improvements, additions or
other physical changes would not otherwise have had to be made pursuant to
applicable Requirements at such time, then (x) Landlord may make such
alterations, installations, improvements, additions or other physical changes,
and (y) Tenant shall pay to Landlord the commercially reasonable costs incurred
by Landlord in performing such alterations, installations, improvements,
additions or other physical changes, (given the nature, timing and scope of such
work), not later than the thirtieth (30th) day after the date when Landlord
gives to Tenant Landlord's statement therefor. In addition, Tenant, within
thirtieth (30) days after demand by Landlord, shall provide Landlord with such
security as Landlord may reasonably require, in an amount equal to the
reasonable cost of such alterations, installations, improvements, additions or
other physical changes, as reasonably estimated by Landlord's architect,
engineer or contractor.
 
             Section 4.6. Time for Performance of Alterations; Rules. Tenant
shall not perform Alterations during the hours of 8:00 a.m. to 6:00 p.m. on
Business Days to the extent such work interferes with or interrupts the
Operation of the Property. Tenant, in connection with Tenant's performance of
Alterations, shall comply with reasonable rules adopted by Landlord from time to
time to minimize the impact of the performance of Alterations on the Operation
of the Property and other tenants' use of the Building.
 
            Section 4.7. Removal of Alterations and Tenant's Property. On or
prior to the Expiration Date, Tenant, at Tenant's sole cost and expense, (x)
shalt remove Tenant's Property from the Premises, and (y) may remove any
Alterations (or any trade fixtures paid for by Tenant as part of the Initial
Alterations). Tenant shall repair and restore in a good and workmanlike manner
to good condition any damage to the Premises or the Building caused by such
removal. Landlord may require Tenant to remove any Specialty Alterations, and to
repair and restore in a good and workmanlike manner to good condition any damage
to the Premises or the Building caused by such removal, by giving notice thereof
to Tenant not later than the one hundred twentieth (120th) day before the Fixed
Expiration Date, or, if the Expiration Date is not the Fixed Expiration Date,
the one hundred twentieth (120th) day after the Expiration Date. Tenant shall
perform any work required by this Section 4.7 in accordance with the provisions
of this Article 4. Notwithstanding
 
 
-10-

--------------------------------------------------------------------------------

 
 
the foregoing, in the event that, at the time Tenant requests Landlord's consent
for the installation of any proposed Specialty Alterations, Tenant also
specifically requests, in writing , that Landlord also consent to the Tenant's
non-removal of such proposed Specialty Alteration from the Premises at the
expiration or termination of this Lease, then in the event Landlord shall
consent to the making of such proposed Specialty Alteration the Landlord shall
also indicate which aspects (if any) of such alterations or installations (i)
must be removed by Tenant on or prior to the expiration or termination of this
Lease, in which case the affected area(s) of the Premises must be restored to
good order and condition, subject to reasonable wear and tear, damage due to
fire or other casualty and landlord's obligations under this Lease and (ii) may
remain upon the Premises at the expiration or termination of this Lease. The
provisions of this Section 4.7 shall survive the expiration or earlier
termination of the Term.
 
            Section 4.8. Contractors; Architectural Supervision. Tenant shall
perform Alterations using contractors, subcontractors or mechanics approved by
Landlord (which approval shall not be unreasonably withheld or delayed);
provided, however, that if any such Alteration affects a Building System, then
(i) Tenant shall select a contractor therefor from a list of approved
contractors furnished by Landlord to Tenant (containing at least three (3)
contractors, with all of said listed parties being reputable contractors having
commercially reasonable experience and pricing) and (ii) the Alteration shall be
designed, at Tenant's expense, by Landlord's engineer for the relevant Building
System. All Alterations requiring the consent of Landlord shall be performed
only under the supervision of an independent licensed architect approved by
Landlord, which approval Landlord shall not unreasonably withhold or delay.
 
            Section 4.9. Mechanics' Liens. Any mechanic's lien filed against the
Premises or the Real Property for work claimed to have been done for, or
materials claimed to have been furnished to, Tenant shall be discharged by
Tenant within thirty (30) days after Tenant receives notice thereof, at Tenant's
expense, by payment, filing the bond required by law, or making a deposit into a
court of competent jurisdiction as provided by applicable law.
 
             Section 4.10. Labor Conflicts. Tenant at any time prior to or
during the Term, shall not directly or indirectly employ, or permit the
employment of, any contractor, mechanic or laborer in the Premises if such
employment interferes or causes any conflict with other contractors, mechanics
or laborers engaged in the Operation of the Property.
 
             Section 4.11. Landlord's Expenses. Tenant shall pay to Landlord,
from time to time, the reasonable out-of-pocket costs incurred by Landlord for
reasonably necessary third parties engaged by Landlord in connection with
Alterations (including, without limitation, the reasonable out-of-pocket costs
incurred by Landlord or a Mortgagee or Lessor (but not more than one (1) of such
parties) in reviewing Tenant's plans and specifications for a proposed
Alteration (or inspecting the construction of such Alteration) for which
Landlord's consent is required hereunder). This Section 4.11 shall not apply to
the Initial Alterations.
 
            Section 4.12. Alterations Without Landlord's Consent. Landlord's
consent shall not be required with respect to any Qualified Alteration (other
than the Initial Alterations), provided that the estimated cost of the labor and
materials therefor does not exceed One Hundred Thousand Dollars ($100,000),
either individually or in the aggregate with other Qualified Alterations
constructed within any twelve (12) month period without Landlord's consent
pursuant to this Section 4.12.
 
Section 4.13. Initial Alterations; Building-Standard Fit-up Fund; Moving
Allowance.
 
             (A)    Provided no Event of Default has occurred and is continuing,
and subject to the provisions of this Section 4.13 and the Work Letter attached
hereto as Exhibit B-1, Landlord shall pay for the construction costs incurred
for the Initial Alterations (and the architectural and/or engineering fees
therefor), provided the Initial Alterations consist solely of the
Building-Standard items and quantities set
 
 
-11-

--------------------------------------------------------------------------------

 
 
forth in Schedule A to Exhibit B-1 hereto (Landlord not being responsible for
the incremental costs related to any upgrades, substitutions or excess
quantities of Building-Standard items or change orders elected by Tenant, except
as otherwise specifically provided in Section 4.13(B) hereof). As of the date of
this Lease, Landlord expects that Landlord's costs for providing the
Building-Standard items and quantities set forth in Schedule A to Exhibit B-1
hereto shall not exceed the sum of $1,283,688.00 (the "Building-Standard Fit-up
Fund"). As part of the costs of such Initial Alterations, Landlord shall obtain
a commercially reasonable, 1- year warranty from the contractor warranting
against defects in the construction and installation of the Building-Standard
items.
 
             (B)   Furthermore, notwithstanding the foregoing, provided no Event
of Default has occurred and is continuing, Landlord shall reimburse Tenant for
up to $342,317.00 towards the reasonable, out-of-pocket costs incurred by Tenant
for moving expenses, design costs, Landlord-approved upgrades, substitutions or
excess quantities of Building-Standard items, any communications and/or related
information technology or wiring costs, and/or reasonable
professional/consultant fees incurred in connection with this Lease and/or the
Initial Alterations.
 
             (C)   Provided no Event of Default has occurred and is continuing,
(I) in the event there is any unused portion of the Building-Standard Fit-up
Fund (or the related allowance provided in Section 4.13(B) hereof) following the
completion of the Initial Alterations, then upon Tenant's request to Landlord,
Tenant, at Tenant's sole option, shall be entitled to receive payment from
Landlord of such unused portion, within thirty (30) days of such request, or a
credit against its Fixed Rent next due and payable equal to (but not exceeding)
the amount of such unused portion, and (2) in the event Landlord defaults in its
obligations to pay the Building-Standard Fit-up Fund (or such related allowance)
pursuant to the terms hereof, and such default continues for thirty (30) days
after Tenant's notice of same, Tenant shall be entitled to cure such default and
receive a corresponding credit against its Fixed Rent next due and payable equal
to (but not exceeding) the amount of such cured but unpaid Building-Standard
Fit-up Fund and/or related allowance.
 
ARTICLE 5.
REPAIRS
 
             Section 5.1. Landlord's Repairs. Subject to Article 10 and Article
11 hereof, and also subject to Landlord recoupment to the extent allowed under
Article 2 hereof, and also subject to Tenant's obligations under this Lease,
Landlord shall operate, maintain and make all necessary repairs or replacements
to (i) the part of the Building Systems which provide service to the Premises,
and (ii) the exterior and foundations of the Building and the public portions
and Common Areas of the Building, both exterior and interior, in either case in
conformance with standards applicable to first-class office buildings in the
Milford, Connecticut, area. Subject to any Tenant Delays and/or Unavoidable
Delays, Landlord shall proceed in a commercially reasonable and prompt manner in
making Landlord's repairs hereunder, and Landlord will use all good faith,
commercially reasonable efforts to commence such repairs within two (2) Business
Days after its receipt of notice of the need for such Landlord-required repairs
hereunder. Notwithstanding anything to the contrary contained herein, unless
Landlord elects otherwise, Landlord shall not be responsible for the repair of
any Alteration made by Tenant or other installations made by or for Tenant which
materially
deviate from Building-Standard items made by Tenant or for any repairs caused by
the negligence or misconduct of Tenant or Tenant's agents, employees,
contractors, subcontractors, invitees or licensees (Landlord agreeing to proceed
reasonably and in good faith in connection therewith). In the event Landlord
fails, for a period of ten (10) days after receipt of written notice from
Tenant, to make any repair affecting the Premises that Landlord is required to
make under this Lease (and which repair can reasonably be made within such
10-day period), then provided Tenant is not in breach of its Lease obligations,
Tenant may, but shall not be obligated, to cure such problem in a good faith,
reasonable manner (and so as not unreasonably
 
 
-12-

--------------------------------------------------------------------------------

 
 
to interfere with other tenancies at the Building or the Operation of the
Property) and Landlord shall reimburse Tenant's reasonable, out-of-pocket costs
of doing so, within thirty (30) days after Landlord's receipt of Tenant's bill
(and confirming statement(s) and invoices) therefor. If Landlord fails to
reimburse such costs within such thirty (30) day period, Tenant shall be
entitled to off-set such costs against its Rental next due and payable.
 
             Section 5.2. Tenant's Repairs. Subject to Article 10 and Article 11
hereof, Tenant, at Tenant's sole cost and expense, shall take good care of the
Premises and the fixtures, equipment and appurtenances therein (subject to
Landlord's repair obligations hereunder for Building Systems located within the
Premises), and shall make all nonstructural repairs or replacements thereto as
and when needed to preserve them in good working order and condition, except for
reasonable wear and tear, damage caused by Landlord or Landlord's agents or
employees or any contractor engaged by Landlord and obsolescence. Tenant shall
perform any repairs required to be performed by Tenant pursuant to this Article
5 in accordance with the provisions of Article 4 hereof. If Tenant fails after
twenty (20) days' prior notice (or such shorter period as may be required due to
an emergency) to proceed with due diligence to make repairs required to be made
by Tenant, then Landlord may make such repairs, and the expenses thereof
incurred by Landlord shall be forthwith paid to Landlord as additional rent not
later than the thirtieth (30th) day after Landlord gives Tenant an invoice
therefor. Tenant shall give Landlord prompt notice of any defective condition in
the Premises of which Tenant has knowledge.
 
             Section 5.3. Limitations. Notwithstanding the provisions of Section
5.1 hereof and Section 5.2 hereof, (x) all damage or injury to the Premises or
to any other part of the Building and Building Systems, whether requiring
structural or nonstructural repairs, to the extent caused by or resulting from
negligence or willful misconduct of Tenant, or Alterations made by Tenant, shall
be repaired, at Tenant's sole cost and expense, by Tenant to the reasonable
satisfaction of Landlord (if the required repairs are nonstructural in nature
and do not affect any Building System), or by Landlord (if the required repairs
are structural in nature or affect any Building System), and (y) all damage or
injury to the Premises, whether requiring structural or nonstructural repairs,
to the extent caused by or resulting from the negligence or willful misconduct
of Landlord, or repairs or replacements made by Landlord, shall be repaired
within a commercially reasonable period, at Landlord's sole cost and expense, by
Landlord to the reasonable satisfaction of Tenant; provided, however, that
nothing contained in this Section 5.3 limits the provisions of Section 9.3
hereof.
 
             Section 5.4. Landlord's Obligation to Minimize Interference.
Landlord shall use commercially reasonable efforts under the circumstances to
minimize interference with Tenant's use and occupancy of the Premises in making
any repairs or replacements pursuant to this Article 5; provided, however, that
Landlord shall have no obligation to employ contractors or labor at overtime or
premium pay rates or to incur any other overtime costs or expenses whatsoever,
except that Landlord, at its expense (but subject to recoupment pursuant to
Article 2 hereof), shall employ contractors or labor at overtime or other
premium pay rates if necessary to make any repair required to be made by
Landlord hereunder to remedy any condition that either (i) results in a denial
of access to the Premises, (ii) threatens the health or safety of any occupant
of the Premises, or (iii) materially interferes with Tenant's ability to conduct
its business in the Premises.
 
ARTICLE 6.
REQUIREMENTS OF LAW
 
             Section 6.1. Tenant's Obligation to Comply with Requirements.
Subject to Section 6.3 hereof, Tenant, at Tenant's expense, shall comply with
all Requirements applicable to or arising by virtue of (x) the specific manner
and nature of the use of the Premises by Tenant ("Tenant's Specific Use"), or
(y) Alterations, or (z) Tenant's Plans. Tenant shall not do or permit to be done
any act or thing upon the Premises which will invalidate or be in conflict with
a standard "all-risk" insurance policy. If, by reason of Tenant's
 
 
-13-

--------------------------------------------------------------------------------

 
 
Specific Use or Alterations, the fire insurance rate for the Building is higher
than it otherwise would be, then Tenant shall reimburse Landlord, as additional
rent hereunder, for the amount of such excess. Tenant shall not at any time use
or occupy the Premises in violation of the certificate of occupancy at such time
issued for the Premises or for the Building. Tenant shall not place a load upon
any floor of the Premises which exceeds the 80 lbs per square foot live load
currently permitted by the certificate of occupancy for the Premises. Promptly
following Tenant's written request, Landlord shall provide to Tenant a copy of
the certificate of
occupancy for the Building.
 
             Section 6.2. Landlord's Obligation to Comply with Requirements.
Landlord, at its sole cost and expense (but subject to recoupment as provided in
Article 2 hereof), shall comply with (or cause compliance with) all Requirements
applicable to the Premises, the Building and the Building Systems other than
those Requirements with which Tenant is required to comply, to the extent
non-compliance therewith interferes with Tenant's use and occupancy of the
Premises or Tenant's use of other facilities of the Real Property, as provided
for in this Lease. Furthermore, it shall be the sole responsibility of the
Landlord to make any required modifications to the Building to reasonably comply
with the present requirements of the Americans with Disabilities Act (the
"ADA"). Subject to Article 10 hereof, and subject to Tenant's completion of the
Initial Alterations, Landlord covenants that from and after the Commencement
Date, to the best of Landlord's knowledge as of the date hereof, that the
Premises may be lawfully used as offices, provided, however, (i) nothing
contained herein constitutes Landlord's covenant, representation or warranty
that the Premises, or any part thereof, lawfully may be used or occupied for any
particular purpose or in any particular manner, as opposed to "office" use, and
(ii) Landlord shall have no liability to Tenant under this Section 6.2 to the
extent any certificate of occupancy is not in force by reason of Tenant's
default hereunder or by reason of Tenant's Alterations.
 
             Section 6.3. Tenant's Right to Contest Requirements. Subject to the
provisions of this Section 6.3, Tenant, at its sole cost and expense and after
notice to Landlord, may contest by appropriate proceedings prosecuted diligently
and in good faith the legality or applicability of any Requirement affecting the
Premises (any such proceedings instituted by Tenant being referred to herein as
a "Compliance  Challenge"). Tenant shall not institute any Compliance Challenge
if, by reason of such Compliance Challenge, the Real Property or any part
thereof is subject to being condemned or vacated, or the certificate of
occupancy for the Premises or the Building is subject to being suspended. If any
Landlord Indemnitee may be subject to any civil fines or penalties or criminal
penalties, or if any Landlord Indemnitee may be liable to any independent third
party, in either case as a result of such Compliance Challenge, then, prior to
instituting such Compliance Challenge, Tenant shall furnish to Landlord a bond
of a surety company reasonably satisfactory to Landlord, in form and substance
reasonably satisfactory to Landlord, and in an amount equal to one hundred
percent (100%) of the sum of A) the cost of such compliance, B) the criminal or
civil penalties or fines that may accrue by reason of such non-compliance (as
reasonably estimated by Landlord), and C) the amount of such liability to
independent third parties (as reasonably estimated by Landlord). If Tenant
initiates any such Compliance Challenge, then Tenant shall keep Landlord
regularly advised as to the status thereof. Landlord and/or Landlord's agents
may participate in any Compliance Challenge and Tenant shall not settle or
resolve any Compliance Challenge in any binding manner without Landlord's prior
written approval, which Landlord shall not unreasonably withhold or delay.
 
             Section 6.4. Rent Control. If at the commencement of this Lease, or
at any time or times during the Term, the Rental reserved in this Lease is not
fully collectible by reason of any Requirement, then Tenant shall enter into
such agreements and take such other steps (without additional expense to Tenant)
as Landlord may request and as may be legally permissible to permit Landlord to
collect the maximum rents which may from time to time during the continuance of
such legal rent restriction be legally permissible (and not in excess of the
amounts reserved therefor under this Lease). Upon the termination of such legal
rent restriction prior to the expiration of the Term, (a) the Rental shall
become and thereafter be payable hereunder in accordance with the amounts
reserved in this Lease for the periods following such termination, and (b)
Tenant shall pay to Landlord, if legally permissible, an amount equal to (i) the
items of Rental which
 
 
-14-

--------------------------------------------------------------------------------

 
 
would have been paid pursuant to this Lease but for such legal rent restriction,
less (ii) the items of Rental paid by Tenant to Landlord during the period or
periods such legal rent restriction was in effect.
 
ARTICLE 7.
SUBORDINATION
 
             Section 7.1. Subordination and Non-Disturbance. Provided Landlord
delivers to Tenant a "Non-Disturbance Agreement" (as hereinafter defined) from
the Mortgagee of any Mortgage, as the case may be, and, if applicable, the
Lessor under any Superior Lease, as the case may be, then this Lease is subject
and subordinate to each and every Superior Lease and to each and every Mortgage.
This clause shall be self operative and no further instrument of subordination
shall be required to make the interest of any Lessor or Mortgagee superior to
the interest of Tenant hereunder; however, Tenant shall execute and deliver
promptly any commercially reasonable certificate that Landlord may request in
confirmation of such subordination. Landlord shall use diligent, good faith
efforts to provide to Tenant a non-disturbance agreement from Landlord's present
Mortgagee with reasonable promptness following the parties' execution and
delivery of this Lease, said non-disturbance agreement to be in the form of
Schedule 3 hereto, and Landlord and Tenant agree to accept, execute and deliver
such agreement in such form, notwithstanding anything to the contrary contained
in this Lease. Provided Tenant duly executes and delivers such non-­disturbance
agreement to Landlord upon Tenant's execution and delivery of this Lease, if
Tenant has not received a non-disturbance agreement in the form of Schedule 3
executed by Landlord's present Mortgagee within forty (40) days of the date of
this Lease, then, if Tenant has still not received such a non-disturbance
agreement following five (5) Business Days written notice to Landlord given
after the expiration of said forty (40) day period, Tenant shall have the
option, without liability, to terminate this Lease by delivering written notice
of such termination to Landlord within ten (10) days after the expiration of
said five (5) Business Day period, time being of the essence with respect to
said termination notice. Landlord shall likewise use diligent, good faith,
commercially reasonable efforts to provide to Tenant a commercially reasonable
Non-Disturbance Agreement from any future Lessor(s) or Mortgagee(s) in form and
substance reasonably satisfactory to Landlord, Tenant and such future Mortgagee
or Lessor. and Tenant's subordination to said future Mortgagee(s) or Lessor(s)
shall be subject to Tenant receiving such a commercially reasonable
Non-Disturbance Agreement. For purposes hereof, a "Non-Disturbance Agreement"
from any future Mortgagee or future Lessor shall be an agreement in such
Mortgagee's or Lessor's standard form (subject to commercially reasonable
comments by Landlord and Tenant), whereby such Mortgagee under any Mortgage,
and/or the Lessor under any Superior Lease, as the case may be, agrees, inter
alia, that if any such party forecloses, takes title by a deed in lieu of
foreclosure or otherwise exercises its rights under a Mortgage, or if such
Lessor terminates or otherwise exercises its rights under such Superior Lease,
as the case may be (or any party acquires Landlord's interest in this Lease),
then as long as Tenant is not in breach of its obligations under this Lease,
such party shall not disturb Tenant's possession of the Premises, and shall
attom to Tenant (and Tenant shall likewise attom to such party) under the then
remaining terms of this Lease, and such party shall perform Landlord's
obligations under this Lease thereafter accruing. In addition, any
Non-Disturbance Agreement hereunder may expressly include, inter alia, the
provisions of Section 7.2(1) through (6) inclusive hereof. If, in connection
with the financing of the Real Property, the Building or the interest of the
lessee under any Superior Lease, any lending institution shall request
reasonable modifications of this Lease that do not increase the obligations or
adversely affect the rights of Tenant under this Lease, then Tenant promptly
shall make such modifications, at no cost or expense to Tenant. If the date of
expiration of any Superior Lease is the same day as the Expiration Date, then
the Term shall end and expire twelve (12) hours prior to the expiration of the
Superior Lease.
 
             Section 7.2. Attornment. Subject to Tenant receiving a
Non-Disturbance Agreement from such party, if at any time prior to the
expiration of the Term, any Superior Lease shall terminate or be terminated for
any reason or any Mortgagee comes into possession of the Real Property or the
Building or the estate created by any Superior Lease by receiver or otherwise,
then Tenant, at the election and upon demand of any owner of the Real Property
or the Building, or of the Lessor, or of any Mortgagee in
 
 
-15-

--------------------------------------------------------------------------------

 


possession of the Real Property or the Building, shall attorn, from time to
time, to any such owner, Lessor or Mortgagee or any person acquiring the
interest of Landlord as a result of any such termination, or as a result of a
foreclosure of the Mortgage or the granting of a deed in lieu of foreclosure,
upon the then executory terms and conditions of this Lease, subject to the
provisions of this Article 7, for the remainder of the Term, provided that such
owner, Lessor or Mortgagee, as the case may be, or receiver caused to be
appointed by any of the foregoing, shall then be entitled to possession of the
Premises and provided further that such owner, Lessor or Mortgagee, as the case
may be, or anyone claiming by, through or under such owner, Lessor or Mortgagee,
as the case may be, including a purchaser at a foreclosure sale, shall not be:
 
                (1)   liable for any act or omission of any prior landlord
(including, without limitation, the then defaulting Landlord), or
 
                (2)   subject to any defense or offsets which Tenant may have
against any prior Landlord (including, without limitation, the then defaulting
Landlord), or
 
                (3)   bound by any payment of Rental which Tenant may have made
to any prior landlord (including, without limitation, the then defaulting
Landlord) more than thirty (30) days in advance of the date upon which such
payment was due, or
 
                (4)   bound by any obligation to make any payment to or on
behalf of Tenant (except the Building-Standard Fit-up Fund and the related
allowance provided in Section 4.13(B) hereof) (but this clause shall not operate
to impair any abatement rights specifically granted to Tenant (and then
applicable) under this Lease), or
 
                (5)   bound by any obligation to perform any work or to make
improvements to the Premises, except for (i) repairs and maintenance pursuant to
the provisions of this Lease, the need for which repairs and maintenance first
arises or continues after the date when such owner, Lessor, or Mortgagee
succeeds to Landlord's interest in the Real Property, (ii) repairs to the
Premises or any part thereof as a result of damage by fire or other casualty
pursuant to Article 10 hereof, but only to the extent that such repairs can be
reasonably made from the net proceeds of any insurance actually made available
to such Lessor or Mortgagee, and (iii) repairs to the Premises as a result of a
partial condemnation pursuant to Article 11 hereof, but only to the extent that
such repairs can be reasonably made from the net proceeds of any award made
available to such Lessor or Mortgagee, or
 
                (6)   bound by any amendment or modification of this Lease made
without the consent of such Mortgagee or Lessor, as the case may be, provided
Tenant shall have received written notice (containing such party's address)
prior to the date such amendment or modification was entered into. (Landlord and
Tenant hereby agree to obtain such consents from such parties as a precondition
to the effectiveness of any such amendments or modifications).
 
The provisions of this Section 7.2 shall inure to the benefit of any such owner,
Lessor or Mortgagee, shall apply notwithstanding any unintended merger of any
Superior Lease and this Lease, and shall be self-operative upon any such demand,
and no further instrument shall be required to give effect to said provisions.
Tenant, however, upon demand of any such owner, Lessor or Mortgagee, shall
execute, from time to time, commercially reasonable instruments, in recordable
form, in confirmation of the foregoing provisions of this Section 7.2,
reasonably satisfactory to any such owner, Lessor or Mortgagee, acknowledging
such attornment and setting forth the terms and conditions of its tenancy.
 
             Section 7.3. Tenant's Estoppel Certificate. Tenant, within seven
(7) days after Landlord's request from time to time (but not more than three (3)
times during any twelve (12) month period), shall deliver to Landlord a
commercially reasonable written statement executed by Tenant, in form reasonably
satisfactory to Landlord, (1) stating that this Lease is then in full force and
effect and has not been modified
 
 
-16-

--------------------------------------------------------------------------------

 
 
(or if modified, setting forth all modifications), (2) setting forth the date to
which the Fixed Rent, additional rent and other items of Rental have been paid,
(3) stating whether or not, to the best knowledge of Tenant (but without having
made any investigation), Landlord is in default under this Lease, and, if
Landlord is in default, setting forth the specific nature of all such defaults,
and (4) as to any other matters reasonably requested by Landlord and related to
this Lease. Tenant acknowledges that any statement delivered by Tenant pursuant
to this Section 7.3 may be relied upon by (x) any purchaser or owner of the Real
Property or the Building, or Landlord's interest in the Real Property or the
Building, (y) any Mortgagee, or (z) any Lessor.
 
             Section 7.4. Landlord's Estoppel Certificate. Landlord, within
seven (7) days after Tenant's request from time to time (but not more than three
(3) times during any twelve (12) month period), shall deliver to Tenant a
commercially reasonable written statement executed by Landlord, in form
reasonably satisfactory to Tenant, (i) stating that this Lease is then in full
force and effect and has not been modified (or if modified, setting forth all
modifications), (ii) setting forth the date to which the Fixed Rent, all
additional rent and any other items of Rental have been paid, (iii) stating
whether or not, to the best knowledge of Landlord (but without having made any
investigation), Tenant is in default under this Lease, and, if Tenant is in
default, setting forth the specific nature of all such defaults, and (iv) as to
any other matters reasonably requested by Tenant and related to this Lease.
 
             Section 7.5. Rights to Cure Landlord's Default. If (i) a Mortgage
or Superior Lease is in effect, and (ii) Tenant has theretofore received notice
thereof and of the address for each Mortgagee or Lessor, then Tenant shall not
seek to terminate this Lease by reason of Landlord's default hereunder until the
thirtieth (30th) day after the date when Tenant has given written notice of such
default to such Lessors and Mortgagees at such addresses; provided, however,
that if, during such thirty (30) day period, any such Lessor or Mortgagee either
(a) remedies such default, or (b) in respect of any such default by Landlord
which can be remedied but cannot with due diligence be remedied during such
thirty (30) day period, institutes action to remedy such default (and thereafter
diligently prosecutes such remedy to completion), then Tenant shall not have the
right to terminate this Lease by reason of such default.
 
ARTICLE 8.
RULES AND REGULATIONS
 
             Section 8.1. Adoption; Enforcement. Tenant shall comply with the
Rules and Regulations attached hereto as Schedule 2, and any reasonable
additions or reasonable modifications thereto. Tenant shall have the right to
dispute the reasonableness of any additional or modified Rule or Regulation
hereafter adopted by Landlord solely by instituting the arbitration procedure
described in Section 31.6(B) hereof on or prior to the ninetieth (90th) day
after the day when Landlord gives Tenant notice of any such additional Rule or
Regulation. Nothing in this Lease shall impose upon Landlord any duty to enforce
the Rules and Regulations against any other tenant in the Building, but Landlord
shall, upon written request of Tenant, provided no Event of Default has occurred
and is continuing, use commercially reasonable efforts under the circumstances
to enforce the Rules and Regulations against other tenants of the Building.
Landlord shall not enforce any Rule or Regulation against Tenant which Landlord
is not then enforcing against other office tenants in the Building (other than
Landlord or its Affiliates) using space similar in size and configuration to the
Premises. If a conflict or inconsistency exists between the Rules and
Regulations and the provisions of
the remaining portion of this Lease, then the provisions of the remaining
portion of this Lease shall control.
 
ARTICLE 9.
INSURANCE
 
             Section 9.1. Tenant's Insurance. Tenant, at Tenant's sole cost and
expense, shall maintain in force and effect throughout the Term, commencing on
the date which Tenant commences its occupancy of the Premises (i) an "all-risk"
insurance policy for Tenant's Property at the Premises, and (ii) a policy of
 
 
-17-

--------------------------------------------------------------------------------

 
 
commercial general liability and property damage insurance on an occurrence
basis, with a broad form contractual liability endorsement (the insurance policy
described in this clause (ii) being referred to herein as the "Liability
Policy"). Such policies shall name Tenant as the insured. Landlord, Landlord's
managing agent, and any Lessors and any Mortgagees (whose names have been
furnished to Tenant) shall be named as additional insureds on such policies, as
their respective interests may appear. The Liability Policy shall contain a
provision that the policy shall be non-cancelable with respect to Landlord,
Landlord's managing agent, and such Lessors and Mortgagees, unless written
notice has been given to Landlord, which notice shall contain the policy number
and the names of the insured and additional insureds, at least thirty (30) days
prior to the effective date of any such cancellation for any reason other than
the non-payment of premium, or at least ten (10) days prior to the effective
date of any such cancellation by reason of non-payment of premium. If (i) any
insurance obtained by Tenant covers Alterations, and (ii) this Lease does not
terminate after the occurrence of a fire or other casualty, then (a) Tenant,
promptly after the occurrence of such fire or other casualty, shall make an
appropriate claim against its insurer in respect thereof, (b) Tenant shall not
settle, adjust or compromise any such claim without Landlord's prior approval,
which approval Landlord shall not unreasonably withhold or delay, and (c) Tenant
shall pay to Landlord any amounts recovered from Tenant's insurer for damage to
such Alterations caused by such fire or other casualty, promptly after Tenant's
receipt thereof from such insurer (it being agreed, however, that Landlord's
obligation to restore such Alterations to the extent otherwise provided herein
shall be unaffected by the inadequacy of such insurance to cover the cost of
such restoration). Tenant shall deliver promptly to Landlord a copy of any
notice of cancellation or any other notice from the insurance carrier which may
adversely affect the coverage of the insureds under any policy of insurance
described in this Section 9.1. The minimum amounts of liability under the
Liability Policy shall be a combined single limit with respect to each
occurrence in an amount of [One Million Dollars ($1,000,000)] for injury (or
death) to persons and damage to property, which amount may be increased from
time to time to that amount of insurance which in Landlord's reasonable judgment
is then being customarily required by prudent landlords of first-class buildings
in the New Haven County and Fairfield County, Connecticut, areas from tenants
leasing space similar in size, nature and location to the Premises. All
insurance required to be carried by Tenant pursuant to the terms of this Lease
shall be effected under valid and enforceable policies issued by reputable and
independent insurers permitted to do business in the State of Connecticut, and
rated in Best's Insurance Guide, or any successor thereto (or if there is none,
an organization having a national reputation) as having a general policyholder
rating of "A" and a financial rating of at least "XIII."
 
             Section 9.2. Landlord's Insurance. Landlord, at Landlord's expense
(but subject to recoupment pursuant to Article 2 hereof), shall obtain and keep
in full force and effect (x) insurance against loss or damage by fire and other
casualty to the Building, including Alterations, as may be insurable under then
available standard forms of "all-risk" insurance policies, in an amount equal to
one hundred percent (100%) of the replacement cost thereof or in such lesser
amount as will avoid co-insurance (including an "agreed amount" endorsement),
and (y) a policy of commercial general liability and property damage insurance
on an occurrence basis, with a broad form contractual liability endorsement, in
such amount which in Landlord's reasonable judgment is then customary for
landlords of comparable first-class office buildings in the New Haven County and
Fairfield County, Connecticut areas. Notwithstanding the foregoing, Landlord
shall not be liable to Tenant for any failure to insure any Alterations unless
Tenant has notified Landlord of the completion of such Alterations and of the
cost thereof, and shall have maintained adequate records with respect to such
Alterations to facilitate the adjustment of any insurance claims with respect
thereto. Tenant shall reasonably cooperate with Landlord and Landlord's
insurance companies (provided Tenant shall not be required to incur any
out-of-pocket cost or expense in connection therewith) in the adjustment of any
claims for any damage to the Building or such Alterations.
 
            Section 9.3. Waiver of Subrogation. Subject to the provisions of
this Section 9.3, Landlord and Tenant shall procure an appropriate clause in, or
endorsement on, any fire or extended coverage insurance covering the Premises,
the Building and personal property, fixtures and equipment located thereon or
therein, pursuant to which the insurer waives subrogation, or consents to a
waiver of right
 
 
-18-

--------------------------------------------------------------------------------

 
 
 
of recovery. Landlord and Tenant, having obtained such clauses or endorsements
of waiver of subrogation or consent to a waiver of right of recovery, shall not
make any claim against or seek to recover from the other for any loss or damage
to its property or the property of others resulting from fire or other hazards
covered by such fire and extended coverage insurance; provided, however, that
the release, discharge, exoneration and covenant not to sue herein contained
shall be limited by and be coextensive with the terms and provisions of the
waiver of subrogation clause or endorsements or clauses or endorsements
consenting to a waiver of right of recovery. If the payment of an additional
premium is required for the inclusion of such waiver of subrogation provision,
then each party shall advise the other of the amount of any such additional
premium and such other party may, but shall not be obligated to, pay such
additional premium. If such other party does not elect to pay such additional
premium, then the first party shall not be required to obtain such waiver of
subrogation provision. If either party is unable to obtain the inclusion of such
clause even with the payment of an additional premium, then such party shall
attempt to name the other party as an additional insured (but not a loss payee)
under the policy. If the payment of an additional premium is required for naming
the other party as an additional insured (but not a loss payee), then each party
shall advise the other of the amount of any such additional premium and the
other party at its own election may, but shall not be obligated to, pay such
additional premium. If such other party does not elect to pay such additional
premium or if it is not possible to have the other party named as an additional
insured (but not loss payee), even with the payment of an additional premium,
then (in either event) such party shall so notify the first party and the first
party shall not have the obligation to name the other party as an additional
insured.
 
             Section 9.4. Evidence of Insurance. On or prior to the date of
Landlord's execution and delivery of this Lease, in the case of Landlord, and on
or prior to the date Tenant or Tenant's agents, contractors or employees access
the Premises for purposes of performing any Initial Alterations or related work,
in the case of Tenant, Landlord and Tenant shall deliver to the other party
appropriate certificates of insurance, including evidence of waivers of
subrogation required pursuant to Section 9.3 hereof. Evidence of each renewal or
replacement of a policy shall be delivered by such party to the other party at
least twenty (20) days prior to the expiration of such policy.
 
ARTICLE 10.
CASUALTY
 
             Section 10.1. Landlord's Obligation to Restore. Tenant shall notify
Landlord promptly of any fire or other casualty in the Premises. If the Premises
(including Alterations) are damaged by fire or other casualty, then, subject to
the provisions of this Article 10, Landlord shall diligently repair the damage,
with such modifications required to comply with Requirements, to substantially
the condition which existed immediately prior to such fire or other casualty (it
being agreed that Landlord shall have no liability to Tenant for Landlord's
failure to commence any such repair to the extent Tenant fails to give such
notice to Landlord of such fire or other casualty). Until such repairs which are
required to be performed by Landlord are Substantially Completed, the Fixed Rent
and the Escalation Rent shall be reduced in the proportion which the area of the
part of the Premises which is not usable by Tenant bears to the total area of
the Premises immediately prior to such casualty. Landlord shall have no
obligation to repair any damage to, or to replace, any Tenant's Property.
Landlord shall not be obligated to repair any damage to, or to replace, any
Alterations if Landlord's insurer fails to make insurance proceeds available to
Landlord to cover the cost of repairing such Alterations (excluding Landlord's
deductible) by reason of the failure of Tenant to have notified Landlord of the
completion of such Alterations and the cost thereof or to have maintained
adequate records with respect to such Alterations. Landlord shall use
commercially reasonable efforts to minimize interference with Tenant's use and
occupancy in making any repairs pursuant to this Section 10.1.
 
             Section 10.2. Landlord's Termination Right. If (x) the Building is
damaged by fire or other casualty, and (y) Landlord determines that substantial
alteration, demolition, or reconstruction of the Building is required
(regardless of whether the Premises have been damaged or rendered untenantable),
then Landlord may terminate this Lease by giving Tenant notice thereof on or
prior to the ninetieth (90th) day
 
 
-19-

--------------------------------------------------------------------------------

 
 
following such damage; provided, however, that if the Premises are not
substantially damaged or rendered substantially untenantable, then Landlord may
not terminate this Lease unless such fire or other casualty affects materially
at least fifty percent (50%) of the rentable area of the Building. If Landlord
elects to terminate this Lease, as aforesaid, then the Term shall expire upon a
date set by Landlord, but not sooner than the sixtieth (60th) day after Landlord
gives such notice and Tenant, on such date, shall vacate and surrender
possession of the Premises to Landlord in accordance with the provisions of
Article 19 hereof. Upon the termination of this Lease under the conditions
provided in this Section 10.2, the Fixed Rent and Escalation Rent shall be
apportioned and any prepaid portion of Fixed Rent and Escalation Rent for any
period after the Termination date shall be refunded by Landlord to Tenant. For
the purposes of Section 10.2, the phrase "substantial alteration, demolition and
reconstruction" shall mean that the estimated cost of performing such
alteration, demolition and reconstruction would exceed twenty-five percent (25%)
of the replacement cost of the Building.
 
             Section 10.3. Tenant's Termination Right. Within thirty (30) days
after Tenant gives Landlord notice of damage to the Premises by fire or other
casualty pursuant to Section 10.1 hereof, Landlord shall deliver to Tenant a
statement prepared by a reputable independent contractor setting forth such
contractor's good faith estimate as to the time required to Substantially
Complete the repair of such damage. If the estimated time period exceeds six (6)
months from the date of such statement, then Tenant may elect to terminate this
Lease by notice to Landlord not later than the thirtieth (30th) day after the
date when Landlord gives such statement to Tenant. If Tenant makes such
election, then the Term shall expire on the thirtieth (30th) day after notice of
such election is given by Tenant, and Tenant, on or prior to such thirtieth
(30th) day, shall vacate and surrender possession of the Premises to Landlord in
accordance with the provisions of Article 19 hereof.
 
             Section 10.4. Termination Rights at End of Term. If the Premises
are substantially damaged during the last eighteen (18) months of the Term, then
Landlord or Tenant may elect by notice, given to the other party within
forty-five (45) days after the occurrence of such damage, to terminate this
Lease. If either party makes such election, then the Term shall expire upon the
sixtieth (60th) day after notice of such election is given by such party, and,
accordingly, Tenant, on or prior to such date, shall vacate and surrender
possession of the Premises to Landlord in accordance with the provisions of
Article 19 hereof. The Premises shall be deemed to be substantially damaged for
purposes of this Section 10.4 if (i) a fire or other casualty (A) precludes
Tenant from using more than twenty-five percent (25%) of the Premises for the
conduct of business, or (B) prevents Tenant from having any reasonable means of
access to the Premises, and (ii) Tenant's inability to use the Premises (or the
applicable portion thereof) is reasonably expected to continue until at least
the earlier to occur of (a) the Fixed Expiration Date, or (b) the ninetieth
(90th) day after the date when such fire or other casualty occurs.
 
             Section 10.5 No Other Termination Rights. Tenant shall have no
options to cancel this Lease by virtue of a fire or other casualty except to the
extent specifically set forth herein.
 
ARTICLE 11.
EMINENT DOMAIN
 
             Section 11.1. Effect of Condemnation. Subject to Section 11.3
hereof, if the whole of the Real Property, the Building or the Premises is
acquired or condemned for any public or quasi-public use or purpose, then this
Lease and the Term shall end as of the date of the vesting of title. If only a
part of the Real Property and not the entire Premises is so acquired or
condemned, then (1) except as hereinafter provided in this Section 11.1, this
Lease and the Term shall continue in force and effect, but, (x) if a part of the
Premises is included in the part of the Real Property so acquired or condemned
then, from and after the date of the vesting of title the Fixed Rent and the
Space Factor shall be reduced in the proportion which the area of the part of
the Premises so acquired or condemned has to the total area of the Premises
immediately prior to such acquisition or condemnation; (y) Tenant's Operating
Share shall be redetermined based upon the proportion
 
 
-20-

--------------------------------------------------------------------------------

 
 
which the rentable area of the Premises remaining after such acquisition or
condemnation bears to the rentable area of the Building remaining after such
acquisition or condemnation; and (z) Tenant's Tax Share shall be redetermined
based upon the proportion which the rentable area of the Premises remaining
after such acquisition or condemnation bears to the rentable area of the
Building remaining after such acquisition or condemnation; (2) if at least fifty
percent (50%) of the rentable area of the Building is affected thereby, then
Landlord may give to Tenant, within sixty (60) days following the date when
Landlord receives notice of vesting of title, a notice of termination of this
Lease; and (3) if the part of the Real Property so acquired or condemned
contains more than fifteen percent (15%) of the total area of the Premises
immediately prior to such acquisition or condemnation, or if, by reason of such
acquisition or condemnation, Tenant no longer has reasonable means of access to
the Premises (or the reasonable ability to conduct its business operations
therein), then Tenant shall have the right to terminate this Lease by giving
notice thereof to Landlord on or prior to the sixtieth (60th) day after the date
when Tenant receives notice of vesting of title. If Landlord or Tenant gives any
such notice to terminate this Lease, then this Lease and the Term shall come to
an end and expire upon the sixtieth (60th) day after the date when such notice
is given. If a part of the Premises is so acquired or condemned and this Lease
and the Term is not terminated pursuant to the foregoing provisions of this
Section 11.1, then Landlord, at Landlord's expense, shall restore the part of
the Premises not so acquired or condemned to a self-contained rental unit
inclusive of Alterations. Upon the termination of this Lease and the Term
pursuant to the provisions of this Section 11.1, the Fixed Rent and Escalation
Rent shall be apportioned and any prepaid portion of Fixed Rent and Escalation
Rent for any period after such date shall be refunded by Landlord to Tenant
within thirty (30) days of such termination.
 
             Section 11.2. Condemnation Award. Subject to Section 11.3 hereof,
Landlord shall be entitled to receive the entire award for any such acquisition
or condemnation of all or any part of the Real Property. Tenant shall have no
claim against Landlord or the condemning authority for the value of any
unexpired portion of the Term and Tenant hereby expressly assigns to Landlord
all of its right in and to any such award. Nothing contained in this Section
11.2 shall be deemed to prevent Tenant from making a separate lawful claim in
any condemnation proceedings for the then value of any Tenant's Property
included in such taking, and for any moving expenses, relocation costs and other
lawful damages.
 
             Section 11.3. Temporary Taking. If the whole or any part of the
Premises is acquired or condemned temporarily during the Term for any public or
quasi-public use or purpose, then the Term shall not be reduced or affected in
any way, however, during the period of such temporary taking, the Fixed Rent and
the Escalation Rent shall be reduced in the proportion which the area of the
part of the Premises which is not usable bears to the total area of the Premises
immediately prior to such temporary taking. Landlord shall be entitled to
receive for itself any award or payment for such use. Landlord, at Landlord's
sole cost and expense, shall make Alterations to restore the Premises to the
condition existing prior to any such temporary acquisition or condemnation. For
the purposes of this Section 11.3, a temporary condemnation or temporary taking
shall mean a condemnation or taking of less than three (3) months in duration.
 
ARTICLE 12.
ASSIGNMENT, SUBLETTING, MORTGAGING
 
             Section 12.1. General Limitation. Except as expressly permitted
herein, Tenant, without the prior written consent of Landlord in each instance,
shall not (a) assign its rights or delegate it duties under this Lease (whether
by operation of law or otherwise), or mortgage or encumber its interest in this
Lease, in either case in whole or in part, (b) sublet or permit the subletting
of the Premises, or (c) permit the Premises or any part thereof to be occupied
or used for desk space, mailing privileges or otherwise, by any Person other
than Tenant or Tenant's Affiliates. Either a transfer (including the issuance of
treasury stock or the creation and issuance of new stock or a new class of
stock) of a controlling interest in the shares of Tenant (if Tenant is a
corporation or trust) or a transfer of a majority of the total interest in
Tenant (if Tenant is a partnership or other entity) at any one time or over a
period of time through a series of transfers during the Term, directly or
indirectly, shall be deemed an assignment of this Lease and shall be subject to
all of the
 
 
-21-

--------------------------------------------------------------------------------

 
 
provisions of this Article 12; provided, however, that the transfer or issuance
of shares of Tenant (if Tenant is a corporation or trust) for purposes of this
Section 12.1 shall not include the sale of shares by persons other than those
deemed "insiders" within the meaning of the Securities Exchange Act of 1934, as
amended, which sale is effected through the "over-the-counter market" or through
any recognized stock exchange.
 
             Section 12.2. Landlord's Expenses. Tenant shall reimburse Landlord
on demand for any reasonable out-of-pocket costs that Landlord incurs in
connection with any proposed assignment of Tenant's interest in this Lease or
any proposed subletting of the Premises, including, without limitation,
reasonable attorneys' fees and disbursements and the reasonable costs of making
investigations as to the acceptability of the proposed subtenants or the
proposed assignee.
 
             Section 12.3. No Release. Neither an assignment of Tenant's
interest in this Lease nor any subletting, occupancy or use of the Premises or
any part thereof by any Person other than Tenant, nor any collection of Rental
by Landlord from any Person other than Tenant shall, in any circumstances,
relieve, release or discharge Tenant of its obligations under this Lease on
Tenant's part to be observed and performed.
 
             Section 12.4. Certain Permitted Transfers. Subject to the
provisions of this Section 12.4, Tenant, upon first obtaining the consent of
Landlord (which shall not be unreasonably withheld, conditioned or delayed),
shall have the right to assign its interest in this Lease (in whole but not in
part) (i) to any corporation which is a successor to Tenant either by merger or
consolidation, (ii) to a purchaser of all or substantially all of Tenant's
assets (provided such purchaser also assumes substantially all of Tenant's
liabilities), or (iii) to Tenant's Affiliate. Subject to the provisions of this
Section 12.4, Tenant, upon first obtaining the consent of Landlord (which shall
not be unreasonably withheld, conditioned or delayed), also shall have the right
to sublease all or any portion of the Premises to Tenant's Affiliate. Tenant
hereby acknowledges that it shall not be unreasonable for Landlord to withhold
its consent if (x) the principal purpose of the transaction comprising such
assignment is to transfer the tenant's interest in this Lease, or (y) the
assignee has a net worth and annual net income and cash flow, determined in
accordance with either generally accepted accounting principles or generally
accepted auditing standards, in either case consistently applied, after giving
effect to such assignment, materially less than Tenant's net worth and annual
net income and cash flow on the day immediately preceding the effective date of
any such assignment. If Tenant makes an assignment of this Lease with Landlord's
consent pursuant to this Section 12.4, then Tenant shall deliver to Landlord, on
or prior to the fifth (5th) day after the effective date of such assignment, an
instrument, in form and substance reasonably satisfactory to Landlord, duly
executed by Tenant and the assignee, pursuant to which (I) Tenant makes such
assignment to such assignee, and (II) such assignee assumes all of the
obligations of Tenant arising hereunder from and after the effective date of
such assignment. Tenant shall also submit to Landlord, simultaneously with
Tenant's submission of such instrument to Landlord, reasonable evidence to the
effect that Tenant has complied with the provisions of clauses (x) and (y)
above. If Tenant subleases all or any portion of the Premises, then Tenant shall
deliver to Landlord, on or prior to the fifth (5th) day after the date of such
sublease, a copy of such sublease.
 
             Section 12.5. Replacement Lease. If, at any time after Initial
Tenant herein has assigned Tenant's interest in this Lease, this Lease is
disaffirmed or rejected in connection with the occurrence of an Insolvency
Event, or is terminated by reason of the occurrence of an Event of Default, then
any prior Tenant, including, without limitation, Initial Tenant, upon request of
Landlord, shall (1) pay to Landlord all Rental due and owing by the assignee to
Landlord under this Lease to and including the day of such disaffirmance,
rejection or termination, and (2) as "tenant," enter into a new lease with
Landlord for the Premises for a term commencing on the effective date of such
disaffirmance, rejection or termination and ending on the Fixed Expiration Date,
unless sooner terminated as provided in such lease, at the same Fixed Rent and
upon the then executory terms, covenants and conditions as are contained in this
Lease, except that (a) Tenant's rights under the new lease shall be subject to
the possessory rights of the assignee under this Lease and the possessory rights
of any person claiming through or under such assignee or by virtue of any
statute or of any
 
 
-22-

--------------------------------------------------------------------------------

 
 
order of any court, and (b) such new lease shall require all defaults existing
under this Lease to be cured by Tenant with due diligence.
 
             Section 12.6. Certain Rights to Sublease.
 
             (A)    Landlord shall not unreasonably withhold or delay its
consent to any subletting of the Premises, provided that:
 
                (1)   the Premises have not been publicly advertised or
publicized for subletting at a rental rate less than the prevailing rental rate
set by Landlord for comparable space in the Building or, if there is no
comparable space, the prevailing rental rate reasonably determined by Landlord;
 
                (2)   no Event of Default has occurred and is continuing;
 
                (3)   the proposed subtenant has a financial standing (taking
into consideration the obligations of the proposed subtenant under the sublease)
reasonably satisfactory to Landlord, and be of a character, be engaged in a
business, and propose to use the Premises in a manner in keeping with the
standards in such respects of the other tenancies in the Building;
 
                (4)   if Landlord has or within six (6) months thereafter
reasonably expects to have comparable space available in the Building, the
proposed subtenant (or any Affiliate of the proposed subtenant) is neither a
tenant or subtenant of any space in the Building, nor a Person with whom
Landlord is engaged in bona fide negotiations regarding the leasing or
subleasing of space in the Building;
 
                (5)   the subletting is not for a term of less than two (2)
years unless it commences less than two (2) years before the Fixed Expiration
Date;
 
                (6)   the subletting is not for less than ten thousand (10,000)
contiguous rentable square feet of the Premises;
 
                (7)   Tenant and the subtenant execute and deliver an agreement,
in form and substance reasonably satisfactory to Landlord, pursuant to which
Landlord grants Landlord's consent to such sublease on terms which are
consistent with the provisions hereof; and
 
                (8)   such sublease expressly provides that it is subject and
subordinate to this Lease (and all instruments to which this Lease may be
subordinate), and further expressly provides that, in the event of termination,
reentry or dispossess of Tenant by Landlord under this Lease, then, Landlord
may, at its option, take over all of the right, title and interest of Tenant, as
sublessor under such sublease, and such subtenant, at Landlord's option, shall
attorn to Landlord pursuant to the then executory provisions of such sublease,
except that Landlord shall not be:
 
                                                                                                  (i)    liable
for any act or omission of Tenant under such sublease, or 
 
                                                                                                  (ii)   subject
to any defense or offsets which such subtenant may have against Tenant, or 
 
                                                                                                  (iii)            bound
by any previous payment which such subtenant may have made to Tenant of more
than thirty (30) days in advance of the date upon which such payment was due,
unless previously approved by Landlord, or
 
 
-23-

--------------------------------------------------------------------------------

 
 
            (iv)    bound by any obligation to make any payment to or on behalf
of such subtentant, or

 
(v) bound by any obligation to perform any work or to make improvements to the
Premises, or portion thereof demised by such sublease, or
 
(vi) bound by any amendment or modification of such sublease made without its
consent, or
 
(vii) bound to return such subtenant's security deposit, if any, until such
deposit has come into Landlord's actual possession and such subtenant would be
entitled to such security deposit pursuant to the terms of such sublease.
 
(B)   Tenant hereby agrees that any sublease approved by Landlord shall not be
modified without the prior written consent of Landlord, or assigned, encumbered
or otherwise transferred, or the subleased premises further sublet by the
subtenant in whole or in part, or any part thereof suffered or permitted by the
subtenant to be used or occupied by others, without the prior written consent of
Landlord in each instance.
 
(C)   If Tenant seeks to sublease the Premises pursuant to this Section 12.6,
then, in connection with Tenant's request for Landlord's consent, Tenant shall
submit to Landlord a statement containing the following information: (a) the
name and address of the proposed subtenant, (b) a copy of the proposed sublease,
duly executed by Tenant and the proposed subtenant, (c) the nature and character
of the use and business of the proposed subtenant, and (d) any other information
that Landlord may reasonably request. If Landlord fails to consent or withhold
consent to any proposed subletting within thirty (30) days after receipt of such
statement, Landlord's consent shall be deemed granted. If Landlord withholds its
consent, Landlord shall reasonably specify the reasons therefor in writing.
 
             Section 12.7. Sublease Profit. Tenant shall pay to Landlord from
time to time an amount equal to fifty percent (50%) of Sublease Profit promptly
after Tenant receives funds that constitute Sublease Profit. This Section 12.7
shall not apply to a sublease permitted hereunder to a Tenant Affiliate (or to a
Permitted Occupant sublease which, when taking into account all other subleases
and/or permitted occupancies in the Premises, in the aggregate, does not cover
space exceeding 25% of the Premises).
 
             Section 12.8. Certain Rights to Assign.
 
             (A)          Landlord shall not unreasonably withhold or delay its
consent to an assignment of this Lease in its entirety provided that:
 
(I)    No Event of Default has occurred and is continuing;
 
(2)   The proposed assignee (i) has a net worth (determined in accordance with
generally accepted accounting principles, or generally accepted auditing
standards, in either case consistently applied, taking into consideration the
obligations of the proposed assignee under the Lease) which is reasonably
satisfactory to Landlord, and (ii) is of a character, is engaged in a business,
and proposes to use the Premises in a manner in keeping with the standards in
such respects of the other tenancies in the Building;
 
(3)   If Landlord has or within six (6) months thereafter reasonably expects to
have comparable space available in the Building, the proposed assignee (or any
Affiliate of the proposed assignee) is neither a tenant or subtenant of any
space in the Building, nor a person or entity with
 
 
-24-

--------------------------------------------------------------------------------

 
 
whom Landlord is engaged in bona fide negotiations regarding the leasing or
subleasing of space in the Building; and
 
(4)    The assignee agrees to unconditionally assume all of the obligations of
Tenant under this Lease from and after the date of the assignment.
 
(B)   If Tenant seeks to assign this Lease in its entirety pursuant to this
Section 12.8, then, in connection with Tenant's request for Landlord's consent,
Tenant shall submit to Landlord a statement containing the following information
(the "Assignment Statement"): (i) the name and address of the proposed assignee,
(ii) the terms and conditions of the proposed assignment, including, without
limitation, the consideration payable for such assignment and the value
(including cost, overhead and supervision) of any improvements (including any
demolition to be performed) to the Premises proposed to be made by Tenant to
prepare the Premises for occupancy by such assignee, (iii) the nature and
character of the use and business of the proposed assignee, and (iv) any other
information that Landlord may reasonably request. If Landlord fails to consent
or withhold consent to any proposed assignment within thirty (30) days after
receipt of such statement, Landlord's consent shall be deemed granted. If
Landlord withholds its consent, Landlord shall reasonably specify the reasons
therefor in writing.
 
(C)   If Tenant does not consummate any such assignment of this Lease (for which
Landlord has granted Landlord's consent under this Section 12.8) within sixty
(60) days after Tenant's receipt of Landlord's consent thereto, then Tenant
shall not have the right to thereafter consummate such assignment without first
again complying with the provisions of this Section 12.8.
 
(D)   If Tenant assigns this Lease, then Tenant shall deliver promptly to
Landlord, (x) a duplicate original instrument of assignment in form and
substance reasonably satisfactory to Landlord, duly executed by Tenant, and (y)
an instrument in form and substance reasonable satisfactory to Landlord, duly
executed by the assignee, in which such assignee assumes observance and
performance of, and agrees to be personally bound by, all of the terms,
covenants and conditions of this Lease on Tenant's part to be observed and
performed from and after the date thereof.
 
             Section 12.9. Assignment Profit. Tenant shall pay to Landlord from
time to time an amount equal to fifty percent (50%) of Assignment Profit
promptly after Tenant receives funds that constitute Assignment Profit. This
Section 12.9 shall not apply to an assignment permitted hereunder to a Tenant
Affiliate.
 
             Section 12.10. Certain Permitted Occupants. Tenant may permit
portions of the Premises to be occupied, at any time and from time to time, by
individuals who are not officers or employees of Tenant (such individuals who
are permitted to occupy portions of the Premises pursuant to this Section 12.10
being each referred to individually as a "Permitted Occupant," and collectively
as the "Permitted Occupants"), without the consent of Landlord, provided that
(i) no demising wall(s) are erected in the Premises separating the space used by
a Permitted Occupant from the remainder of the Premises, (ii) the Permitted
Occupants use the Premises in conformity with all applicable provisions of this
Lease, (iii) in no event shall the use of any portion of the Premises by any
Permitted Occupant create or be deemed to create any right, title or interest of
the Permitted Occupant in or to the Premises, (iv) the occupancy by a Permitted
Occupant does not materially increase the traffic through the lobby or common
areas of the Building, the Operating Expenses or the burden on the elevators
serving the Premises, in each case beyond that which would reasonably be
expected to occur if Tenant used the entire Premises for the normal conduct of
its business, (v) the portion of the Premises used by all Permitted Occupants
shall not exceed twenty-five percent (25%), and (vi) at least ten (10) days
prior to a Permitted Occupant taking occupancy of portion of the Premises,
Tenant shall give notice to Landlord advising Landlord of (1) the name and
address of such Permitted Occupant, (2) the character and nature of the use and
business to be conducted by such Permitted Occupant, (3) the usable square
footage to be occupied by such Permitted Occupant, and (4) the duration of


 
-25-

--------------------------------------------------------------------------------

 
 
such occupancy. Within thirty (30) days after request by Landlord, Tenant shall
provide Landlord with a list of the names of all Permitted Occupants then
occupying any portion of the Premises. Not-withstanding anything to the contrary
contained in this Lease, Landlord acknowledges that, provided Tenant complies
with conditions (ii), (iii), (iv) and (v) contained in this Section 12.10,
Worldscope, Primark, Disclosure, Inc., Worldscope/Disclosure L.L.C. and/or The
School for Ethical Education may occupy portions of the Premises as Permitted
Occupants, and such entities may, subject to the terms of this Lease, erect a
reasonable number of Building-Standard demising walls separating the space used
by them from the remainder of the Premises.
 
             Section 12.11. Landlord's Recapture. Notwithstanding anything to
the contrary contained in this Lease, except with respect to any assignment or
subletting to an Affiliate of the Initial Tenant (in which case this Section
12.11 shall not apply), if Tenant desires to assign this Lease or to sublet all
or any portion of the Premises, it shall first submit in writing to Landlord the
documents described in Section 12.12 hereof, and shall offer in writing, (a)
with respect to a prospective assignment, to assign this Lease to Landlord
without any payment of monies or other consideration therefor, or, (b) with
respect to a prospective subletting, to sublet to Landlord the portion of the
Premises involved ("Leaseback Area") for the term speci­fied by Tenant in its
proposed sublease and at the lower of (i) Tenant's proposed subrental, or (ii)
at the same rate of Fixed Rent and additional rent, and otherwise on the same
terms, covenants and conditions (including provisions relating to escalation
rents), as are contained herein and as are allocable and applicable to the
portion of the Premises to be covered by such subletting. The offer shall
specify the date (the "Effective  Date") when the assignment will be effective
or the Leaseback Area will be made available to Landlord, as the case may be,
which date shall in no event be earlier than thirty (30) days nor later than
ninety (90) days following the acceptance of the offer. If an offer of sublease
is made, and if the proposed sublease will result in all or substantially all of
the Premises being sublet, then Landlord shall have the option, exercised within
thirty (30) days after Landlord's receipt of Tenant's offer of sublease, to
extend the terms of its proposed sublease for the balance of the Term of this
Lease less one (1) day. Alternatively, within thirty (30) days of the receipt of
an offer from Tenant to assign this Lease or to sublease all or substantially
all of the Premises (except with respect to any assignment or subletting to such
Affiliate), Landlord may elect to terminate this Lease as to any assignment of
the Lease (and with respect to the portion of the Premises proposed to be
sublet, in connection with any such sublease) by delivering written notice of
such election to Tenant.
 
             Landlord, in any event, shall have a period of thirty (30) days
from the receipt of any such assignment or subletting offer from Tenant to
either accept or reject the same.
 
             If Landlord shall accept such offer, Tenant shall then execute and
deliver to Landlord, or to anyone designated or named by Landlord, an assignment
or sublease, as the case may be, which assignment or sublease, as the case may
be, is in form and substance reasonably satisfactory to Landlord's counsel.
 
             If a sublease is so made, it shall expressly:
 
(A)   permit Landlord to make further subleases of all or any part of the
Leaseback Area and (at no cost or expense to Tenant) to make and authorize any
and all changes, alter­ations, installations and improvements in such space as
necessary;
 
(B)   provide that Tenant will at all times permit reasonably appropriate means
of ingress and egress from the Leaseback Area;
 
(C)   negate any intention that the estate created under such sublease be merged
with any other estate held by either of the parties;
 
(D)   provide that Landlord shall accept the Leaseback Area "as is" except that
Landlord, at Tenant's expense, shall perform all such work and make all such
alterations as may be required to separate the Leaseback Area physically from
the remainder of the Premises and to permit
 
 
-26-

--------------------------------------------------------------------------------

 
 
lawful occupancy, it being intended that Tenant shall have no other fit-up cost
or expense in connection with Landlord's subletting of the Leaseback Area;
 
               (E)    provide that at the expiration of the term of such
sublease, Tenant will accept the Leaseback Area in its then existing condition,
subject to the obligations of Landlord to make such repairs thereto as may be
necessary to preserve the Leaseback Area in good order and condition, ordinary
wear and tear excepted.
 
             Landlord shall indemnify and save Tenant harmless from all
obligations under this Lease as to the Leaseback Area during the period of time
it is so sublet, except for Fixed Rent and additional rent, if any, due under
this Lease, which are in excess of the rents due under such sublease.
 
             Subject to the foregoing, performance by Landlord or its designee
under a sublease of the Leaseback Area shall be deemed performance by Tenant of
any similar obligation under this Lease and any default by Landlord under such
sublease shall not be deemed a default by Tenant under a similar obligation
contained in this Lease, nor shall Tenant be liable for any default under this
Lease or deemed to be in default hereunder if such default is occasioned by or
arises from any act or omission of the subtenant under such sublease or is
occasioned by or arises from any act or omission of any occupant holding under
or pursuant to any such sublease.
 
             If Landlord shall have elected to terminate this Lease pursuant to
this Section 12.11, such termination shall be effective as of the Effective Date
and thereupon the Term of this Lease shall cease and come to an end on that day
with the same force and effect as though that were the original date set forth
as the Expiration Date, and Tenant shall deliver broom-clean possession of the
Premises to Landlord, in accordance with the terms of this Lease. Thereafter,
neither party shall have any obligation to the other hereunder, except for any
Fixed Rent or additional rent due and owing to the Landlord up to and including
the termination of this Lease, and except as the parties hereto may have agreed
otherwise in this Lease or by a separate writing.
 
             Section 12.12. Required Documents. Notwithstanding anything to the
contrary contained in this Lease, if Tenant plans or proposes any specific
assignment or subletting to any parties, it shall first submit in writing to
Landlord (a) the name and address of the proposed assignee or subtenant, (b) a
statement of the rent, additional rent and a description of the other material
terms of the proposed transaction, (c) reasonably satisfactory information as to
the nature of the business of the proposed assignee or subtenant, and as to the
nature of its proposed use of the space, and (d) other information relating to
the proposed assignee or subtenant, reasonably sufficient to enable Landlord to
determine if such proposed assignee or subtenant satisfies the relevant
requirements of Sections 12.6 and 12.8 herein. Section 12.12(d) shall not apply,
however, to assignments or sublettings to a Tenant Affiliate or Permitted
Occupant.
 
ARTICLE 13.
ELECTRICITY
 
             Section 13.1. Service. Subject to the provisions of this Article
13, Landlord shall provide to the electrical closet on the floor of the Building
where the Premises are located 6.0 watts of electrical capacity (connected load)
per rentable square foot of the Premises (the "Maximum Capacity"). Tenant shall
not use any electrical equipment in the Premises (or otherwise permit any use
therein) which causes Tenant's demand for electricity to exceed the Maximum
Capacity. Landlord shall not be liable in any way to Tenant for any failure or
defect in the supply or character of electric service furnished to the Premises
(except to the extent such failure or defect results from Landlord's negligence
or willful misconduct). Notwithstanding the foregoing, Tenant, at Tenant's sole
cost and expense, may reasonably increase the Maximum Capacity, provided Tenant
makes the necessary and appropriate installations and/or Alterations to support
such
 
 
-27-

--------------------------------------------------------------------------------

 
 
increase, and further provided Tenant complies with Article 4 hereof with
respect to such installations and/or alterations.
 
             Section 13.2. Electricity Additional Rent. Tenant shall pay to
Landlord, as additional rent for the electricity being furnished to the Premises
during the Term, an amount (the "Electricity Additional  Rent") equal to the
amount Landlord actually pays to the utility company or provider to provide
electricity to the Premises, including all applicable surcharges, demand
charges, time-of-day charges, energy charges, fuel adjustment charges, rate
adjustment charges, taxes and other amounts payable in respect thereof and net
of any rebates or credits actually received by Landlord in respect of such
electricity supplied to the Premises, based on Tenant's demand and/or
consumption of electricity (and/or any other method of quantifying Tenant's use
of or demand for electricity as set forth in the utility company's tariff) as
registered on a meter or submeter for purposes of measuring such demand,
consumption or other method of quantifying Tenant's use of or demand for
electricity (it being agreed that such meter or submeter shall measure demand
and consumption, and off-peak and on-peak use, in either case to the extent such
factors are relevant in making the determination of Landlord's cost). Landlord,
shall install the aforesaid meter or submeter on or before, the Commencement
Date (the costs for which shall be deducted from the Building-Standard Fit-up
Fund). In addition, Landlord (subject to recoupment under Article 2 hereof),
shall maintain such meter or submeter in good working order. Landlord shall
render bills for the Electricity Additional Rent at such time as Landlord may
elect (but in no event more frequently than monthly), and Tenant shall pay the
amount shown thereon to Landlord, as additional rent, within twenty (20) days
after Landlord gives such bill(s) to Tenant. Landlord and Tenant acknowledge
that said Electricity Additional Rent payable hereunder does not include the
cost of electricity incurred for operating the rooftop HVAC units at the
Building and/or for electricity consumed in public portions and/or common areas
of the Building, which electricity charges shall be included in Operating
Expenses hereunder. Landlord shall use good faith, commercially reasonable
efforts to obtain the lowest, competitive electricity rates for the Building
from reasonably available and reasonably reliable commercial utility
provider(s).
 
             Section 13.3. Termination of Electric Service. If Landlord is
required by any Requirement to discontinue furnishing electricity to Tenant,
then this Lease shall continue in full force and effect and shall be unaffected
thereby, except that from and after the effective date of such discontinuance,
Landlord shall not be obligated to furnish electricity to Tenant and Tenant
shall not be obligated to pay the Electricity Additional Rent. If Landlord so
discontinues furnishing electricity to Tenant, then Tenant shall use diligent
efforts to obtain electric energy directly from the public utility furnishing
electric service to the Building. The costs of such service shall be paid by
Tenant directly to such public utility. Such electricity may be furnished to
Tenant by means of the existing electrical facilities serving the Premises, at
no charge, to the extent the same are available, suitable and safe for such
purposes in each case as reasonably determined by Landlord. Landlord, to the
extent permitted by applicable Requirements, shall not discontinue furnishing
electricity to the Premises until Tenant is able to obtain electricity directly
from the public utility. Notwithstanding the foregoing, provided: (a) Landlord
has so discontinued furnishing electricity as hereinabove provided; (b) Tenant
has used such diligent efforts to so directly obtain electricity as hereinabove
provided; (c) following such efforts, Tenant is genuinely unable to obtain such
electricity service; and (d) Landlord is thereafter promptly unable to obtain
same on Tenant's behalf; then, provided no Event of Default has occurred and is
continuing, Tenant may elect to terminate this Lease by written notice given to
Landlord with such termination being effective on the later of Landlord
receiving such written notice or upon Tenant vacating the Premises in accordance
with Section 19.1 hereof.
 
 
-28-

--------------------------------------------------------------------------------

 
 
ARTICLE 14.
ACCESS TO PREMISES
 
             Section 14.1. Ducts, Pipes and Conduits. Landlord shall have the
right to erect, use and maintain concealed ducts, pipes and conduits in and
through the Premises, provided that such pipes, ducts, or conduits are furred at
points immediately adjacent to partitioning columns or ceilings and that such
pipes, ducts, or conduits do not reduce the usable area of the Premises beyond a
de minimis amount.
 
             Section 14.2. Access. Subject to the terms of this Lease, Tenant
shall have access to the Premises twenty-four (24) hours per day, seven (7) days
per week during the Term. Subject to the provisions of this Section 14.2,
Landlord and Landlord's designees shall have the right to enter the Premises at
all reasonable times upon reasonable prior notice (which notice may be oral), to
(i) examine the Premises, (ii) show the Premises to prospective purchasers, or
prospective or existing Mortgagees or Lessors, (iii) make repairs, alterations,
improvements, additions or restorations which are reasonably necessary or
desirable in connection with the Operation of the Property (including, without
limitation, the repairs described in Section 5.2 hereof and Section 5.3 hereof),
or (iv) for the purpose of complying with any Requirements. Landlord may take
material into the Premises to the extent required for any work being performed
by Landlord in the Premises pursuant to this Section 14.2. Landlord shall not be
required to give Tenant prior notice of Landlord's entry into the Premises if an
emergency exists. During the twelve (12) month period prior to the Fixed
Expiration Date, Landlord, at reasonable times and on reasonable prior notice
(which notice may be oral), may exhibit the Premises to prospective tenants
thereof.
 
             Section 14.3. Keys. Tenant shall give to Landlord a key to the
Premises (it being agreed that if Tenant at any time changes the locks in or to
the Premises, then Tenant, simultaneously therewith, shall give Landlord a
duplicate of the keys thereto).
 
             Section 14.4. Building Changes. Landlord shall have the right at
any time to change the arrangement or location of entrances or passageways,
doors and doorways, and corridors, elevators, stairs, toilets, or other public
parts or common areas of the Building (the "Common Areas"), or other aspects of
the Building, provided that any such change does not (a) unreasonably reduce,
interfere with or deprive Tenant of access to the Building or the Premises, or
(b) reduce the rentable areas of the Premises. All parts (except surfaces facing
the interior of the Premises) of all walls, windows and doors bounding the
Premises (including exterior Building walls, exterior core corridor walls,
exterior doors and entrances), all balconies, terraces and roofs adjacent to the
Premises, all space in or adjacent to the Premises used for shafts, stacks,
stairways, chutes, pipes, conduits, ducts, fan rooms, heating, air cooling,
plumbing and other mechanical facilities, service closets and other Building
facilities are not part of the Premises and Landlord shall have the use thereof,
as well as reasonable access thereto through the Premises for the purposes of
operation, maintenance, alteration and repair.
 
ARTICLE 15.
DEFAULT
 
             Section 15.1. Events of Default. Each of the following events shall
be an "Event of Default" hereunder:
 
             (A)   if Tenant defaults in the payment when due of any installment
of Rental and such default continues for ten (10) days after notice of such
default is given to Tenant; or
 
             (B)   if the Premises become abandoned; or
 
             (C)   if Tenant's interest or any portion thereof in this Lease
devolves upon or passes to any person, whether by operation of law or otherwise,
except as expressly permitted under Article 12 hereof, or
 
             (D)      (1)    if a Tenant Party generally does not, or is unable
to, or admits in writing its inability to, pay its debts as they become due; or
 
 
-29-

--------------------------------------------------------------------------------

 
 
                    (2)    if a Tenant Party commences or institutes any case,
proceeding or other action A) seeking relief on its behalf as debtor, or to be
adjudicated as bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or B) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property; or
 
                    (3)    if a Tenant Party makes a general assignment for the
benefit of creditors; or   
 
                    (4)   if any case, proceeding or other action is commenced
or instituted against a Tenant Party A) seeking to have an order for relief
entered against it as debtor or to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts under
any existing or future law of any jurisdiction domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, or B) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property, which in either of such
cases (i) results in any such entry of an order for relief, adjudication of
bankruptcy or insolvency or such an appointment or the issuance or entry of any
other order having a similar effect, or (ii) remains undismissed for a period of
sixty (60) days; or
 
                    (5)   if any case, proceeding or other action is commenced
or instituted against a Tenant Party seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its property which results in the entry of an order for any
such relief which is not vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof, or
 
                    (6)   if a Tenant Party takes any action in furtherance of,
or indicating its consent to, approval of or acquiescence in, any of the acts
set forth in clauses (2), (3), (4) or (5) above; or
 
                    (7)   if a trustee, receiver or other custodian is appointed
for any substantial part of the assets of a Tenant Party, which appointment is
not vacated or stayed within thirty (30) Business Days (the events described in
this Section 15.1(D) being collectively referred to herein as "Insolvency
Events"); or
 
             (E)    if Tenant defaults in the observance or performance of any
other term, covenant or condition of this Lease on Tenant's part to be observed
or performed, and Tenant fails to remedy such default within twenty-five (25)
days after notice by Landlord to Tenant of such default, or if such default is
of such a nature that it can be remedied, but cannot with due diligence be
completely remedied within said period of twenty-five (25) days, Tenant does not
commence within said period of twenty-five (25) days, and does not thereafter
diligently prosecute to completion all steps necessary to remedy such default.
 
             Section 15.2. Termination. If (i) an Event of Default (other than
an Insolvency Event) occurs and Landlord, at any time thereafter, at its option
gives written notice to Tenant stating that this Lease and the Term shall expire
and terminate on the date designated by Landlord in such notice, or (ii) an
Insolvency Event occurs, then this Lease and the Term and all rights of Tenant
under this Lease shall expire and terminate as if the date specified in such
notice, or on the date when the Insolvency Event occurs, as the case may be,
were the Fixed Expiration Date, and Tenant immediately thereafter shall quit and
surrender the Premises as required herein, but Tenant shall nonetheless be
liable for all of its obligations hereunder, as provided in Articles 16 and 17
hereof.
 
 
-30-

--------------------------------------------------------------------------------

 
 
ARTICLE 16.
REMEDIES AND DAMAGES
 
             Section 16.1. Certain Remedies. If there occurs any Event of
Default, and this Lease and the Term expires and comes to an end as provided in
Article 15 hereof, then:
 
            (1)   Tenant shall quit and peacefully surrender the Premises to
Landlord, and Landlord and its agents may immediately, or at any time after the
date when this Lease and the Term shall expire and come to an end, reenter the
Premises or any part thereof, without notice, either by summary proceedings, or
by any other applicable lawful action or proceeding (without being liable to
indictment, prosecution or damages therefor), and may, pursuant to lawful action
or proceeding, repossess the Premises and dispossess Tenant and any other
persons from the Premises and remove any and all of their property and effects
from the Premises; and
 
                (2)   Landlord, at Landlord's option, may relet the whole or any
portion or portions of the Premises from time to time, either in the name of
Landlord or otherwise, to such tenant or tenants, for such term or terms ending
before, on or after the Expiration Date, at such rental or rentals and upon such
other conditions, which may include reasonable concessions and free rent
periods, as Landlord, in its reasonable discretion, may determine; provided,
however, that Landlord shall have no obligation to relet the Premises or any
part thereof and shall in no event be liable for refusal or failure to relet the
Premises or any part thereof, or, in the event of any such reletting, for
refusal or failure to collect any rent due upon any such reletting, and no such
refusal or failure shall operate to relieve Tenant of any liability under this
Lease or otherwise affect any such liability, and Landlord, at Landlord's
option, may make such repairs, replacements, alterations, additions,
improvements, decorations and other physical changes in and to the Premises as
Landlord, in its sole discretion, considers advisable or necessary in connection
with any such reletting or proposed reletting, without relieving Tenant of any
liability under this Lease or otherwise affecting any such liability.
 
             Section 16.2. Certain Waivers. Tenant, on its own behalf and on
behalf of all persons claiming through or under Tenant, including all creditors,
does further hereby waive any and all rights which Tenant and all such persons
might otherwise have under any present or future law to redeem the Premises, or
to reenter or repossess the Premises, or to restore the operation of this Lease,
after (a) Tenant has been dispossessed by a judgment or by warrant of any court
or judge, or (b) any legal reentry by Landlord, or (c) any expiration or
termination of this Lease and the Term, whether such dispossess, reentry,
expiration or termination shall be by operation of law or pursuant to the
provisions of this Lease. The words "reenter," "reentry" and "reentered" as used
in this Lease shall not be deemed to be restricted to their technical legal
meanings. In the event of a breach by Tenant, or any persons claiming through or
under Tenant, or any threatened breach by any officer of Tenant having legal
authority to bind Tenant, of any term, covenant or condition of this Lease,
Landlord shall have the right to enjoin such breach and the right to invoke any
other remedy allowed by law or in equity as if reentry, summary proceedings and
other special remedies were not provided in this Lease for such breach. The
right to invoke the remedies hereinbefore set forth are cumulative and shall not
preclude Landlord from invoking any other remedy allowed at law or in equity.
 
             Section 16.3. Damages.
 
             (A)    If this Lease and the Term shall expire and come to an end
as provided in Article 15 hereof, or by or under any summary proceeding or any
other action or proceeding, then, in any of said events:
 
                    (1)    Tenant shall pay to Landlord all Rental payable under
this Lease by Tenant to Landlord to the date upon which this Lease and the Term
shall have expired and come to an end  or to the date of reentry upon the
Premises by Landlord, as the case may be;
 
 
-31-

--------------------------------------------------------------------------------

 
 
                   (2)   Tenant also shall pay to Landlord, as damages, the
excess if any, of A) the Rental for the period which otherwise would have
constituted the unexpired portion of the Term, over B) the net amount, if any,
of rents collected under any reletting effected pursuant to the provisions of
this Article 16 for any part of such period (first deducting from the rents
collected under any such reletting all of Landlord's reasonable expenses in
connection with the termination of this Lease, Landlord's reentry upon the
Premises and with such reletting, including, but not limited to, all
repossession costs, brokerage commissions, legal expenses, attorneys' fees and
disbursements, alteration costs, contribution to work and other reasonable
expenses of preparing the Premises for such reletting) (such excess being
referred to herein as a "Deficiency"); any such Deficiency shall be paid in
monthly installments by Tenant on the days specified in this Lease for payment
of installments of Fixed Rent, Landlord shall be entitled to recover from Tenant
each monthly Deficiency as the same shall arise, and no suit to collect the
amount of the Deficiency for any month shall prejudice Landlord's right to
collect the Deficiency for any subsequent month by a similar proceeding; and
 
                   (3)   whether or not Landlord shall have collected any
monthly Deficiency as aforesaid, Landlord shall be entitled to recover from
Tenant, and Tenant shall pay to Landlord, on demand, in lieu of any further
Deficiency as and for liquidated and agreed final damages, a sum equal to the
amount by which the Rental for the period which otherwise would have constituted
the unexpired portion of the Term (commencing on the date immediately succeeding
the last date with respect to which a Deficiency, if any, was collected) exceeds
the then fair and reasonable rental value of the Premises for the same period,
both discounted to present worth at the Base Rate; if, before presentation of
proof of such liquidated damages to any court, commission or tribunal, the
Premises, or any part thereof, shall have been relet by Landlord for the period
which otherwise would have constituted the unexpired portion of the Term, or any
part thereof, the amount of rent reserved upon such reletting shall be deemed,
prima facie, to be the fair and reasonable rental value for the part or the
whole of the Premises so relet during the term of the reletting.
 
         (B)    If the Premises, or any part thereof, are relet together with
other space in the Building, then the rents collected or reserved under any such
reletting and the expenses of any such reletting shall be equitably apportioned
for the purposes of this Article 16. Tenant shall in no event be entitled to any
rents collected or payable under any reletting, regardless of whether such rents
exceed the Rental reserved to this Lease. Nothing contained in Article 15 hereof
or this Article 16 shall limit or preclude the recovery by Landlord from Tenant
of the maximum amount allowed to be obtained as damages by any statute or rule
of law, or any sums or damages to which Landlord may be entitled in addition to
the damages set forth in this Section 16.3.
 
ARTICLE 17.
LANDLORD FEES AND EXPENSES
 
             Section 17.1 Landlord's Costs After Event of Default. If an Event
of Default occurs and is continuing, then Landlord may make reasonable
expenditures or incur any reasonable obligation for the payment of money,
including, without limitation, reasonable attorneys' fees and disbursements, in
instituting, prosecuting or defending any action or proceeding relating to such
Event of Default, and the cost thereof, with interest thereon at the Applicable
Rate, shall be additional rent hereunder and shall be paid by Tenant to Landlord
within ten (10) days after Landlord gives Tenant an invoice therefor, and, if
the Term has expired or terminated at the time when Landlord makes such
expenditures or incurs such obligations, then such amounts shall be recoverable
by Landlord as damages (any such amounts recoverable by Landlord under this
Section 17.1 being referred to herein as "Landlord's Costs"). The provisions of
this Section 17.1 shall survive the expiration or earlier termination of the
Term.
 
             Section 17.2. Interest on Late Payments. If Tenant fails to pay any
item of Rental on or prior to the tenth (10th) day after the date when such
payment is due, then Tenant shall pay to Landlord, in
 
 
-32-

--------------------------------------------------------------------------------

 


addition to such item of Rental, as a late charge and as additional rent, an
amount equal to interest at the Applicable Rate on the amount unpaid, computed
from the tenth (10th) day after the date such payment was due to and including
the date of payment. Nothing contained in this Section 17.2 limits Landlord's
available rights or remedies after the occurrence of an Event of Default.
 
ARTICLE 18.
CONDITION OF PREMISES
 
             Section 18.1. No Representations. Landlord and Landlord's agents
and representatives have made no representations or promises with respect to the
Building, the Real Property or the Premises except (i) to Landlord's knowledge,
as of the date of this Lease, the Building complies with the present
requirements of the ADA, and (ii) as expressly set forth in this Lease. No
rights, easements or licenses are acquired by Tenant by implication or otherwise
except as expressly set forth herein. Tenant hereby accepts the Premises in
their "as is" condition existing as of the date hereof, subject only to
completion of the Initial Alterations.
 
ARTICLE 19.
END OF TERM
 
             Section 19.1. Condition of Premises at End of Term. On the
Expiration Date, Tenant shall quit and surrender the Premises, vacant, broom
clean, in good order and condition, ordinary wear and tear and damage for which
Tenant is not responsible under the terms of this Lease excepted, and otherwise,
in compliance with the provisions of Article 5 hereof. In addition, on the
Expiration Date, Tenant shall deliver to Landlord the keys to (i) the Premises,
and (ii) if the Premises do not constitute the entire rentable area on any floor
of the Building, the core bathrooms.
 
             Section 19.2. Holding Over. If Tenant retains possession of all or
any part of the Premises after the end of the Term, same shall not result in a
renewal of this Lease or an extension of the Term, but Tenant shall pay to
Landlord, for retaining occupancy, on a per, diem basis, a sum equal to one
hundred twenty percent (120%) of the Rental payable for the month preceding such
holding over, computed on a daily basis for each day that Tenant remains in
possession. In addition to this amount, Tenant shall be liable for all lawful
damages sustained by reason of Tenant's holding over (but not indirect or
punitive damages). In no event shall a renewal or extension of the Term, a
month-to-month tenancy, or any other tenancy be created by such holdover.
 
ARTICLE 20.
QUIET ENJOYMENT
 
             Section 20.1. Landlord's Covenant. Provided Tenant timely performs
its obligations under this Lease, Landlord covenants that Tenant may peaceably
and quietly enjoy the Premises and related common facilities for the Term, free
from claims of any parties claiming by, under or through Landlord, subject,
nevertheless, to the terms and conditions of this Lease. In addition, provided
no Event of Default has occurred and is continuing, Landlord shall manage and
operate the Building in a manner generally consistent with comparable
first-class, Class A, multi-tenant office buildings in the New Haven County, and
Fairfield County, Connecticut areas.
 
ARTICLE 21.
POSSESSION
 
             Section 21.1. Delivery. Subject to the terms hereof, Landlord shall
deliver exclusive possession of the Premises to Tenant on the Commencement Date.
Notwithstanding anything to the contrary contained in this Lease, in the event
Landlord is unable to deliver possession of the Premises to Tenant as
 
 
-33-

--------------------------------------------------------------------------------

 
 
provided herein, this Lease shall not be void or voidable, nor shall Landlord be
liable to Tenant for any damages or liabilities resulting therefrom.
Notwithstanding the foregoing, however, in the event that Landlord is unable to
deliver possession of the Premises to Tenant by May 1, 2000, due solely to a
Landlord Delay, Landlord shall reimburse Tenant for the hold-over premium
(presently stipulated in Tenant's existing lease) on fixed rent and additional
rent actually incurred by Tenant resulting from Tenant holding-over at Tenant's
current office space located at 1000 Lafayette Boulevard, Bridgeport,
Connecticut, from May 1, 2000 until the earlier of: (a) January 1, 2001; or (b)
the date Landlord delivers possession of the Premises to Tenant. ( Landlord
shall pay said reimbursement to Tenant within twenty (20) days after being
billed therefor by Tenant. In addition, if Landlord fails to deliver the
Premises to Tenant with the Initial Alterations Substantially Completed by
January 1, 2001, and such failure is not caused by any Tenant Delay, then Tenant
shall have the option, without liability, to terminate this Lease by delivering
written notice of such election to Landlord on or before January 10, 2001, time
being of the essence with respect to such termination.
 
ARTICLE 22.
NO WAIVER
 
             Section 22.1. No Surrender. Tenant acknowledges that Landlord shall
be deemed to have accepted an early surrender of the Premises by Tenant only if
Landlord executes and delivers to Tenant a written instrument providing
therefor.
 
             Section 22.2. No Waiver by Landlord. Landlord's failure to seek
redress for violation of, or to insist upon the strict performance of, any
covenant or condition of this Lease, or any of the Rules and Regulations, shall
not prevent a subsequent act, which would have originally constituted a
violation of the provisions of this Lease, from having all of the force and
effect of an original violation of the provisions of this Lease. The receipt by
Landlord of Rental with knowledge of the breach of any covenant of this Lease
shall not be deemed a waiver of such breach. No provision of this Lease shall be
deemed to have been waived by Landlord, unless such waiver is in writing signed
by Landlord. No payment by Tenant or receipt by Landlord of a lesser amount than
the Rental herein stipulated shall be deemed to be other than on account of the
earlier stipulated Rental, or as Landlord may elect to apply same, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment of Rental be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord's right to recover the
balance of such Rental or to pursue any other remedy provided in this Lease.
 
             Section 22.3. No Waiver by Tenant. Tenant's failure to seek redress
for violation of, or to insist upon the strict performance of, any covenant or
condition of this Lease on Landlord's part to be performed, shall not be deemed
a waiver of such breach or prevent a subsequent act which would have originally
constituted a violation of the provisions of this Lease from having all of the
force and effect of an original violation of the provisions of this Lease. The
payment by Tenant of Rental or performance of any obligation of Tenant hereunder
with knowledge of any breach by Landlord of any covenant of this Lease shall not
be deemed a waiver of such breach, and payment of the same by Tenant shall be
without prejudice to Tenant's right to pursue any applicable remedy against
Landlord.
 
ARTICLE 23.
WAIVER OF TRIAL BY JURY
 
             Section 23.1. Waiver. The respective parties hereto shall and they
hereby do waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other on any matters whatsoever
arising out of or in any way connected with this Lease. If Landlord commences
any summary proceeding against Tenant, then Tenant shall not interpose any
counterclaim of whatever nature or description in any such summary proceeding
(unless failure to impose such counterclaim would preclude Tenant from asserting
in a separate action the claim which is the subject of such counterclaim), and
will not
 
 
-34-

--------------------------------------------------------------------------------

 
 
seek to consolidate such summary proceeding with any other action which may have
been or will be brought in any other court by Tenant.
 
ARTICLE 24.
SERVICES
 
             Section 24.1. Passenger Elevators. Landlord, at Landlord's expense
(but subject to recoupment pursuant to Article 2 hereof), shall provide
passenger elevator service to the Premises on Business Days from 8:00 a.m. to
6:00 p.m. and have a passenger elevator subject to call at all other times.
Landlord shall, in compliance with applicable Requirements, install and provide
a card access system to two (2) presently existing passenger elevators for
facilitating access to the Premises during Overtime Periods. Notwithstanding the
installation and operation of the aforementioned card access system, Landlord
shall have access to the Premises as otherwise provided in this Lease. The cost
to install said card access system shall be shared between Landlord and Tenant,
with Landlord paying 50% of the cost and Tenant paying 50% of the cost
(provided, however, that Tenant's allocation of such cost does not exceed Five
Thousand Dollars ($5,000.00). Tenant's portion of such cost shall be paid to
Landlord, as additional rent, by Landlord deducting same out of the
Building-Standard Fit-up Fund or the related allowance provided in Section 4.13
hereof.
 
             Section 24.2. Freight Elevators. Landlord, at Landlord's expense
(but subject to recoupment pursuant to Article 2 hereof), shall provide freight
elevator service by keeping one (1) freight elevator on call on a "first come,
first served" basis on Business Days from 9:30 a.m. to 11:30 a.m., and from 1:30
p.m. to 4:30 p.m., and on a reservation, "first come, first served" and prior
notice basis from 5:00 p.m. to 8:00 a.m. on Business Days and at any time on
days other than Business Days. If Tenant uses the freight elevators serving the
Premises between 5:00 p.m. and 8:00 a.m. on Business Days or at any time on any
other days, and if thereby Landlord incurs any incremental costs related thereto
then Tenant shall pay Landlord, as additional rent for such use, an amount equal
to such incremental cost to Landlord. Notwithstanding the preceding sentence,
Landlord hereby agrees to waive the additional rent freight charges for up to
the first twenty-six (26) hours of Initial Tenant's move-in to the Premises.
Landlord shall not be required to furnish any freight elevator services during
the hours from 5:00 p.m. to 8:00 a.m. on Business Days and at any time on days
other than Business Days unless Landlord has received advance notice from Tenant
requesting such services prior to 2:00 p.m. on the day upon which such service
is requested or by 2:00 p.m. of the last preceding Business Day if such periods
are to occur on a day other than a Business Day. Landlord shall have the right
to require Tenant to schedule Tenant's move of substantial Tenant's Property or
materials for Alterations into or out of the Premises during the hours of 5:00
p.m. to 8:00 a.m. on Business Days, or at times on days other than Business
Days, in which case Tenant shall pay to Landlord the charge for overtime freight
elevator use as provided in this Section 24.2. Notwithstanding the foregoing,
upon at least five (5) days prior notice to Landlord, Tenant shall be permitted
to schedule Tenant's initial move into the Premises at any time on Business Days
or non-Business Days, provided, however, that if Tenant moves into the Premises
during the hours of 5:00 p.m. to 8:00 a.m. on Business Days or at times on days
other than Business Days, Tenant shall pay to Landlord the charge for overtime
freight elevator use as provided in this Section 24.2.
 
             Section 24.3. HVAC. Landlord, at Landlord's expense (but subject to
recoupment pursuant to Article 2 hereof), shall furnish to the perimeter of the
Premises through the HVAC System, when required for the comfortable occupancy of
the Premises, HVAC in accordance with the specifications set forth in Exhibit
"B" attached hereto and made a part hereof, on a year round basis from 8:00 a.m.
to 6:00 p.m. on Business Days. Tenant shall draw and close the draperies or
blinds for the windows of the Premises whenever the HVAC System is in operation
and the position of the sun so requires. If Landlord furnishes HVAC to the
Premises at the request of Tenant at times other than 8:00 a.m. to 6:00 p.m. on
Business Days, (any such times other than during such hours on Business Days
being referred to herein as "Overtime Periods"), then, subject to the last
sentence of this Section 24.3, Tenant shall pay to Landlord additional rent
 
 
-35-

--------------------------------------------------------------------------------

 
 
for such services initially at a flat rate of $15.00 per hour (which rate shall
be subject to commercially reasonable increase from time to time). Any amount of
money collected from any tenants of the Building for such Overtime Periods that
exceeds the actual cost of providing HVAC during said periods will be applied to
reduce the Building's common area electricity charges included in Operating
Expenses. Landlord shall not be required to furnish any such services during any
Overtime Periods unless Landlord has received advance notice from Tenant
requesting HVAC services prior to 2:00 p.m. of the day upon which such services
are requested or by 2:00 p.m. of the last preceding Business Day if such
Overtime Periods are to occur on a day other than a Business Day.
Notwithstanding the foregoing, provided no Event of Default has occurred and is
continuing, and Tenant remains in occupancy of at least 47,544 square feet of
rentable area in the Building, Landlord shall not charge Tenant such hourly rate
HVAC charges for the first one hundred twenty-five (125) hours per year during
the Term that Tenant uses HVAC during Overtime Periods (such 125 hour allowance
to be appropriately prorated for any partial years during the Term).
 
             Section 24.4. Cleaning.
 
             (A)   Provided Tenant shall keep the Premises in order, Landlord,
at Landlord's expense (but subject to recoupment pursuant to Article 2 hereof),
shall cause the Premises, excluding any portions thereof used for the storage,
preparation, service or consumption of food or beverages other than coffee, tea
or vending machine snacks ("Tenant's Kitchenette Area"), to be cleaned,
substantially in accordance with the standards set forth in Section A of Exhibit
"C" attached hereto and made a part hereof. Tenant shall pay to Landlord,
promptly after Landlord's request, the cost of removal of refuse and rubbish
from the Premises to the extent that such refuse and rubbish exceeds the amount
thereof usually attendant to the use of the Premises as offices. Tenant, at
Tenant's sole cost and expense, shall cause all portions of the Premises used
for the storage, preparation, service or consumption of food or beverages to be
cleaned daily in a manner reasonably satisfactory to Landlord, and to be
exterminated against infestation by vermin, rodents or roaches regularly in a
manner reasonably satisfactory to Landlord, and by Persons reasonably approved
by Landlord. If Tenant performs any cleaning services in addition to the
services provided by Landlord as aforesaid, then Tenant shall employ the
cleaning contractor providing cleaning services to the Building on behalf of
Landlord, provided that such cleaning contractor's rates are commercially
reasonable. Tenant shall comply with any recycling program and/or refuse
disposal program (including, without limitation, any program related to the
recycling, separation or other disposal of paper, glass or metals) which
Landlord reasonably imposes or which is required pursuant to any Requirements.
 
             (B)   Landlord shall cause Tenant's Kitchenette Area, if any, to be
cleaned, substantially in accordance with the standards set forth in Section B
of Exhibit "C" attached hereto and made a part hereof. Tenant shall pay to
Landlord as additional rent, for such services initially a flat rate of $50.00
per month (which rate shall be subject to commercially reasonable increase from
time to time) ("Kitchenette Additional Rent"). Landlord shall render bills for
Kitchenette Additional Rent at such time as Landlord may elect (but in no event
more frequently than monthly), and Tenant shall pay the amount shown thereon to
Landlord within thirty (30) days after Landlord gives such bill(s) to Tenant.
 
             (C)   Landlord shall cause the Building to be power-washed prior to
the Commencement Date.
 
             Section 24.5. Water. Landlord, at Landlord's expense (but subject
to recoupment pursuant to Article 2 hereof), shall provide to the Premises hot
and cold water for ordinary drinking, cleaning and lavatory purposes. If Tenant
uses water for any purpose in addition to ordinary drinking, cleaning or
lavatory purposes, then Landlord may install a water meter and thereby measure
Tenant's water consumption for all such additional purposes. Tenant shall pay
Landlord for the cost of the meter and the cost of the installation thereof, and
through the duration of Tenant's occupancy, Tenant shall keep said meter and
equipment in
good working order and repair at Tenant's own cost and expense. Tenant shall pay
Landlord for water consumed as shown on said meter (to the extent the water
consumed exceeds the amount which Tenant
 
 
-36-

--------------------------------------------------------------------------------

 
 
would have consumed for ordinary drinking, cleaning or lavatory purposes), as
additional rent calculated at the cost imposed on Landlord by the public
utility. Tenant shall make such payment to Landlord not later than the twentieth
(20th) day after the date when Landlord gives Tenant an invoice therefor. Tenant
shall pay the sewer rent, charge or any other tax, rent, levy or charge which
now or hereafter is imposed in connection with any such metered consumption (to
the extent such rent, charge, tax or levy is in connection with water consumed
in excess of the amount which Tenant would have consumed for ordinary drinking,
cleaning or lavatory purposes).
 
             Section 24.6. Directory; Monument Signs. Landlord shall, as an
Operating Expense, list Tenant on a Building-Standard, non-computerized
directory in the lobby of the Building, and Tenant shall be entitled to Tenant's
Operating Share of any lineage on such directory. Tenant shall also be
identified, on a non-exclusive basis, on Landlord's Building-Standard monument
sign to be located at the entrance driveway to the Building. As long as Tenant,
Tenant's Affiliates and/or the Permitted Occupants collectively occupy at least
47,544 square feet of rentable area in the Building, Tenant shall be the first
tenant listed on said Building-Standard monument sign and Landlord agrees not to
grant any other tenant leasing space in the Building any lettering larger than
Tenant's on said Building-Standard monument sign. Furthermore, as long as
Tenant, Tenant's Affiliates and/or the Permitted Occupants collectively occupy
at least 47,544 square feet of rentable area in the Building, Landlord shall not
grant the right to be listed on said Building-Standard monument sign to more
than four (4) other Building tenants (for a total of five (5) Building tenants,
including Tenant). In addition, as long as Tenant, Tenant's Affiliates and/or
the Permitted Occupants collectively occupy at least 47,544 square feet of
rentable area in the Building, Tenant shall have the option to be identified, on
an exclusive basis, on an additional, exterior, exclusive monument sign (which
sign shall be installed at Landlord's sole cost and expense, be consistent in
appearance with the aforementioned Landlord's Building-Standard monument sign
and be no greater than 40 inches tall and 85 inches long in size). Said
exclusive monument sign shall be located at the front of the island facing the
street at the Building's main entranceway, or at a location mutually acceptable
to Landlord and Tenant. Landlord shall choose the lettering for Tenant's
exclusive monument sign, subject to Tenant's approval, which approval shall not
be unreasonably withheld, conditioned or delayed. Tenant shall be entitled to
relocate its exclusive monument sign to a location reasonably approved by
Landlord at Tenant's sole cost and expense, provided such relocation occurs no
more than once during the Term. Landlord shall not post or permit any exterior,
exclusive Building sign for any other Building tenant which sign is more
prominent in terms of size and location than any such permitted sign of Tenant.
 
             Section 24.7. Building Security. Landlord shall provide (subject to
recoupment pursuant to Article 2 hereof) a CCTV/card access system to the
Building, as well as a security guard on duty during the hours of 8:00 a.m. to
6:00 p.m. on Business Days (with such hours of security guard duty subject to
change, from time to time, at Landlord's discretion). The charges for said
security shall be included as Operating Expenses hereunder.
 
             Section 24.8. Cafeteria; Private Dining Room.
 
             (A)    Subject to the provisions of this Lease, Landlord shall
install and operate a cafeteria in the Building for the non-exclusive use by
Tenant, in common with other tenants in the Building. The installation of said
cafeteria shall be at Landlord's sole cost and expense, with any deficit
generated by the operation of the cafeteria being subject to recoupment pursuant
to this Section 24.8. Tenant shall pay to Landlord, as additional rent, a share
of any deficit generated by the operation of the cafeteria in the Building, an
amount (the "Cafeteria Additional Rent") equal to the proportion of Tenant's
Operating Share (said Tenant payments of Cafeteria Additional Rent not to
exceed, however, the sum of $700.00 per month). Landlord shall render bills for
the Cafeteria Additional Rent at such time as Landlord may elect (but in no
event more frequently than monthly), and Tenant shall pay the amount shown
thereon to Landlord Within thirty (30) days after Landlord gives such bill(s) to
Tenant. Tenant, from time to time, shall have the right to review (on a strictly
confidential basis) Landlord's books documenting the cafeteria's operational
 
 
-37-

--------------------------------------------------------------------------------

 


costs, and Landlord's calculation of the Cafeteria Additional Rent at reasonable
times and on reasonable prior notice, by giving notice thereof to Landlord on or
prior to the ninetieth (90th) day after the date when Landlord gives Tenant the
applicable bill for the Cafeteria Additional Rent. If Landlord closes the
cafeteria because Landlord is required by any Requirement or casualty or
condemnation loss to close the cafeteria, then this Lease shall continue in full
force and effect and shall be unaffected thereby, except that from and after the
effective date of such closing, Landlord shall not be obligated to operate the
cafeteria and Tenant shall not be obligated to pay the Cafeteria Additional Rent
for the duration of such closing. If Landlord closes (or intends to close) the
cafeteria, however, due to any operating deficit, then Landlord agrees to keep
such cafeteria operating provided Tenant pays Landlord, monthly, as additional
rent, 50% of any such cafeteria operating deficit remaining after the other
tenants of the Building pay any cafeteria additional rent.
 
             (B)    Landlord shall make available a private dining room located
reasonably near the cafeteria for the non-exclusive use by Tenant, in common
with other tenants in the Building, on a Rental-inclusive basis. Tenants of the
Building shall be able to use the dining room on a first-come, first-served,
"pre-appointment" basis. Landlord shall use good-faith, commercially reasonable
efforts to make available to Initial Tenant usage of the Building's private
dining room facility on a "pre-appointment" basis approximately four (4) times
per week provided: (a) no Event of Default has occurred and is continuing under
this Lease; (b) Initial Tenant gives Landlord at least one (1) week advance
notice of each desired usage of such dining room and same is then available; (c)
Initial Tenant's usage of such dining room is conducted solely in connection
with Initial Tenant's business operations conducted at the Premises; (d) Initial
Tenant reasonably allocates such usage on an approximately balanced basis
between breakfast usage and luncheon usage (i.e. two (2) breakfasts and two (2)
lunches per week); and (e) Initial Tenant, Tenant's Affiliates and/or the
Permitted Occupants collectively remain in occupancy of at least 47,544 square
feet of rentable area in the Building.
 
             Section 24.9. Locker Facilities. Subject to the provisions of this
Lease, Landlord shall install locker rooms with shower facilities in the
Building for the non-exclusive use by Tenant, in common with other tenants in
the Building. Said installation shall be at Landlord's sole cost and expense,
with any operational costs being subject to recoupment pursuant to Article 2
hereof. If Landlord closes the locker facilities because Landlord is required by
any Requirement or casualty or condemnation loss, or because Landlord reasonably
determines that said facilities are underused by the occupants of the Building,
then this Lease shall continue in full force and effect and shall be unaffected
thereby, except that from and after such closing, Landlord shall not be
obligated to operate the locker facilities and such operational costs shall not
be included in Operating Expenses under this Lease.
 
             Section 24.10. Fiber Optic Cable. Landlord, at Landlord's expense,
shall install fiber optic cabling and bring same to the presently existing
telephone closet located on the Building's fourth floor prior to the
Commencement Date.
 
ARTICLE 25.
INABILITY TO PERFORM
 
             Section 25.1. Unavoidable Delays. Subject to Section 25.2 hereof,
this Lease and the obligation of Tenant to pay Rental hereunder and perform all
of the other covenants and agreements hereunder on the part of Tenant to be
performed shall not be affected, impaired or excused, and Landlord shall not be
in default in respect of Landlord's obligations hereunder, because (i) Landlord
is unable to fulfill any of its obligations under this Lease by reason of any
genuine cause beyond Landlord's reasonable control, including, but not limited
to, the impact of Requirements or the failure of the Building Systems, or (ii)
Landlord stops any Building system by reason of actual accident or genuine
emergency, or for repairs, additions, replacements or improvements thereto (such
events contained in subsection (i) or (ii) above herein known individually as an
"Unavoidable Delay", or collectively as "Unavoidable Delays").


 
-38-

--------------------------------------------------------------------------------

 


             Section 25.2. Rent Credit. If, by reason of Landlord's failure or
inability to perform Landlord's obligations hereunder, more than twenty-five
percent (25%) of the Premises are rendered untenantable such that Tenant is
unable for at least five (5) consecutive Business Days following notice to
Landlord of such conditions, to operate Tenant's business in the Premises in
substantially the same manner as such business was operated prior to such
failure or the performance of such work (and actually and genuinely ceases such
business operations on the relevant portion of the Premises for such period due
to such untenantable conditions), and such interruption occurs during business
hours on Business Days, then the Fixed Rent and the Escalation Rent shall be
reduced on a per diem basis in the proportion which the area of the portion of
the Premises which is unusable bears to the total area of the Premises, for the
period beginning on the first Business Day after Landlord receives notice
thereof that such portion of the Premises becomes unusable, and ending on the
day immediately preceding the date when the Premises (or such portion thereof)
become usable.
 
ARTICLE 26.
BILLS AND NOTICES
 
             Section 26.1. Means of Notice. Except as otherwise expressly
provided in this Lease, any bills, statements, consents, notices, demands,
requests or other communications required or desired to be given under this
Lease shall be in writing and shall be deemed sufficiently given or rendered if
delivered by hand (against a signed receipt) or if sent by registered or
certified mail (return receipt requested) addressed if to Tenant (a) at Tenant's
address set forth in this Lease, if mailed prior to Tenant's taking possession
of the Premises, or (b) at the Building, if mailed subsequent to Tenant's taking
possession of the Premises, or (c) at any place where Tenant or any agent or
employee of Tenant may be found if mailed subsequent to Tenant's vacating,
deserting, abandoning or surrendering the Premises, in each case with copies to
(a) Mr. Peter M. Donovan at Tenant's appropriate address pursuant to the
provisions above, and (b) Mr. Eugene Helm at Tenant's appropriate address
pursuant to the provisions above, or if to Landlord at Landlord's address set
forth in this Lease, Attn.: T. Craig, Senior Vice President, and in each case
with copies to (a) Cummings & Lockwood, Two Greenwich Plaza, Greenwich,
Connecticut 06836 (Attn.: Jonathan B. Mills, Esq.), and (b) each Mortgagee and
Lessor which shall have requested same, by notice given in accordance with the
provisions of this Article 26 at the address designated by such Mortgagee or
Lessor, or to such other address or addresses as Landlord, Tenant or any
Mortgagee or Lessor may respectively designate as its new address or addresses
for such purpose by notice given to the other in accordance with the provisions
of this Article 26. Any such bill, statement, consent, notice, demand, request
or other communication shall be deemed to have been rendered or given on the
date when it has been hand delivered, or three (3) Business Days from when it
has been mailed as provided in this Article 26.
 
ARTICLE 27.
OUTSIDE OF PREMISES
 
             Section 27.1. Outside of Premises. Notwithstanding anything to the
contrary contained in this Lease or indicated on any sketch, blueprint or plan,
any vaults, vault space or other space outside the boundaries of the Premises
are not included in the Premises. All vaults and vault space and all other space
outside the boundaries of the Premises which Tenant may be permitted to use or
occupy are to be used or occupied under a revocable license, and if any such
license is revoked, or if the amount of such space shall be diminished or
required by any Governmental Authority or by any public utility company, such
revocation, diminution or requisition shall not constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of Rental, or relieve Tenant from any of its obligations under
this Lease, or impose any liability upon Landlord.
 
 
-39-

--------------------------------------------------------------------------------

 
 
ARTICLE 28.
SECURITY
 
             Section 28.1. Security Deposit. Within two (2) Business Days of
Tenant's receipt of an executed non-disturbance agreement from Landlord's
present Mortgagee as provided in Section 7.1 hereof, Tenant will deposit into an
escrow account with Tenant or Tenant's Affiliate acting as investment advisor
with respect to such escrow account, and with a third party institutional
depository reasonably acceptable to Landlord (by check, subject to collection),
and throughout the Term (subject to the last sentence of this Section 28.1),
Tenant shall keep on deposit in such escrow account, a security deposit (the
"Security Deposit") in the amount of Three Hundred Thousand Dollars
($300,000.00) as security for Tenant's payment of Rental and Tenant's faithful
performance under this Lease. Said escrow shall be at no charge to Landlord.
Landlord and Tenant each hereby agree to indemnify, defend and hold the other
party harmless from any costs, fees, charges or claims incurred by such other
party to the extent such other party is the prevailing party in the enforcement
or defense of its respective rights or claims against the indemnifying party
with respect to the Security Deposit or the Security Deposit Instruments
hereinafter defined. Within ten (10) days of Landlord and Tenant signing this
Lease, Tenant shall execute and deliver (and shall cause its depository to
likewise execute and deliver) those instruments attached hereto as Schedule 6
(collectively, the "Security Deposit Instruments"). Pursuant to the terms of
such instrument(s) which shall be consistent herewith, if at any time during the
Term, Tenant defaults in the performance of any provisions of this Lease,
Landlord may, but shall not be required, to use, apply or draw down the Security
Deposit (and any monies theretofore paid by Tenant to Landlord, whether as
advanced Rent or otherwise), or so much thereof as necessary, to pay any Rental
in default, or to reimburse any expense or damages incurred by Landlord by
reason of Tenant's default. Alternatively, at the option of Landlord, the
Security Deposit (and any of the aforementioned sums) may be retained by
Landlord as liquidated damages. In either such event, Tenant shall, on written
demand of Landlord, immediately remit to Landlord a sufficient amount in cash to
restore the Security Deposit to its original amount. Within sixty (60) days
after the end of the Term, and in the event such Security Deposit has not been
entirely utilized or released to Tenant as provided herein, any remaining
balance of the Security Deposit will be released to Tenant with any interest
accrued thereon. Landlord will assign its rights in and to the Security Deposit
to the purchaser of Landlord's interest in the Demised Premises in the event
such interest is sold, and at that time Landlord will be discharged from further
liability with respect to the Security Deposit. Upon Landlord's request, Tenant,
at Tenant's expense, shall promptly have the third party institutional
depository name Landlord's successor as the secured party beneficiary in the
event of such sale (but any such changes shall be at Landlord's expense for any
sales occuring after the first of any such sales during the Term).
Notwithstanding the provisions of this Section, if the claims of Landlord exceed
the Security Deposit, Tenant will remain liable for the balance of such claims.
Furthermore, notwithstanding the provisions of this Section 28.1, provided no
Event of Default has occurred and is then continuing, Landlord shall authorize
the release of the Security Deposit to Tenant on the fourth anniversary of the
Rent Commencement Date.
 
ARTICLE 29.
BROKER
 
             Section 29.1. Commission. Each party represents and warrants to the
other party that it has not dealt with any broker or Person acting as a broker,
finder or salesperson in connection with this Lease other than Insignia/ESG Inc.
(the "Broker"). Tenant shall indemnify and hold Landlord harmless from and
against any and all claims for commission, fee or other compensation by any
Person (other than the Broker) who has dealt with Tenant in connection with this
Lease and for any and all costs incurred by Landlord in connection with such
claims, including, without limitation, reasonable attorneys' fees and
disbursements. Landlord shall indemnify and hold Tenant harmless from and
against any and all claims for commission, fee or other compensation by any
Person (including, without limitation, the Broker) who has dealt with Landlord
in connection with this Lease and for any and all costs incurred by Tenant in
connection with such claims, including, without limitation, reasonable
attorneys' fees and disbursements. Landlord shall


 
-40-

--------------------------------------------------------------------------------

 


pay the Broker any commission due for this Lease pursuant to a separate
agreement. The indemnity provisions of this Section 29.1 shall survive the
expiration or earlier termination of the Term.
 
ARTICLE 30.
INDEMNITY
 
             Section 30.1. Tenant's Indemnification of Landlord. Subject to
Section 9.3 hereof, Tenant shall indemnify, defend and save the Landlord
Indemnitees harmless from and against (a) all claims arising from damage to the
Building or bodily injury of whatever nature made against the Landlord
Indemnitees to the extent arising from any negligence or willful misconduct of
Tenant, or Tenant's contractors, licensees, agents, servants, employees,
invitees, visitors, subtenants or assigns (b) all claims against the
Landlord-Indemnitees arising from any act, omission, accident, injury or damage
whatsoever caused to any person or to the property of any person and occurring
during the Term in the Premises or outside of the Term during any period when
Tenant has access to the Premises (other than any such claim to the extent
resulting from the negligence or willful misconduct of Landlord, its
contractors, licensees, agents, servants, employees, invitees or visitors), and
(c) all claims against the Landlord Indemnitees arising out of a Compliance
Challenge. Tenant shall have no liability for any consequential damages suffered
either by Landlord or by any party claiming through Landlord.
 
             Section 30.2. Landlord's Indemnification of Tenant. Subject to
Section 9.3 hereof, Landlord shall indemnify, defend and save the Tenant
Indemnitees harmless from and against all claims against the Tenant Indemnitees
to the extent arising from any damage to the Premises or any bodily injury
resulting from the negligence or willful misconduct of Landlord, or Landlord's
contractors, licensees, agents, servants, employees, invitees or visitors.
Landlord shall have no liability for any consequential damages suffered either
by Tenant or by any party claiming through Tenant.
 
             Section 30.3. Indemnification Procedure. If any claim, action or
proceeding is made or brought against either party, which claim, action or
proceeding the other party is obligated to indemnify such first party against
pursuant to the terms of this Lease, then, upon demand by the indemnified party,
the indemnifying party, at its sole cost and expense, shall resist or defend
such claim, action or proceeding in the indemnified party's name, if necessary,
by such attorneys as the indemnified party shall approve, which approval shall
not be unreasonably withheld. Attorneys for the indemnifying party's insurer are
hereby deemed approved for purposes of this Section 30.3. Notwithstanding the
foregoing, an indemnified party may retain its own attorneys to defend or assist
in defending any claim, action or proceeding involving potential liability of
Three Million Dollars ($3,000,000) or more, and the indemnifying party shall pay
the reasonable fees and disbursements of such attorneys. The indemnifying party
shall have no right to settle a claim without the consent of the indemnified
party, which consent shall not be unreasonably withheld, conditioned or delayed.
The provisions of this Article 30 shall survive the expiration or earlier
termination of the Term.
 
ARTICLE 31.
ADDITIONAL PROVISIONS
 
             Section 31.1. Not Binding Until Execution. This Lease shall not be
binding upon Landlord or Tenant unless and until Landlord and Tenant have each
executed and unconditionally delivered a fully executed copy of this Lease to
the other.
 
             Section 31.2. Extent of Landlord's Liability. The obligations of
Landlord under this Lease shall not be binding upon Landlord after the sale,
conveyance, assignment or transfer by Landlord of its interest in the Building
or the Real Property, and in the event of any such sale, conveyance, assignment
or transfer, Landlord shall be and hereby is entirely freed and relieved of all
covenants and obligations of Landlord hereunder thereafter accruing. The
Landlord Indemnitees (other than Landlord) shall not be liable


 
-41-

--------------------------------------------------------------------------------

 
 
for the performance of Landlord's obligations under this Lease. Tenant shall
look solely to Landlord to enforce Landlord's obligations hereunder and shall
not seek any damages against any of the other Landlord Indemnitees. The
liability of Landlord for Landlord's obligations under this Lease shall be
limited to Landlord's interest in the Real Property (and any proceeds derived
therefrom), and Tenant shall not look to any other property or assets of
Landlord or the property or assets of any of the other Landlord Indemnitees in
seeking either to enforce Landlord's obligations under this Lease or to satisfy
a judgment for Landlord's failure to perform such obligations.
 
             Section 31.3. Rent Under Section 502(b)(7) of the Bankruptcy Code.
Notwithstanding anything contained in this Lease to the contrary, all amounts
payable by Tenant to or on behalf of Landlord under this Lease, whether or not
expressly denominated as Rental, shall constitute rent for the purposes of
Section 502(b)(7) of the Bankruptcy Code.
 
             Section 31.4. Survival. Tenant's liability for all items of Rental
due under this Lease shall survive the Expiration Date.
 
             Section 31.5. No Recording. This Lease shall not be recorded.
Notwithstanding the foregoing, Landlord and Tenant shall, at either party's
request, promptly execute and deliver duplicate originals of an instrument
prepared by Landlord's counsel, in recordable form, which will constitute a
statutory Notice of Lease, setting forth a description of the Premises, the Term
and any other provisions required by statute. The fully executed Notice of Lease
shall be promptly recorded, at the requesting party's expense, in the Land
Records of the City of Milford, Connecticut. Upon the Expiration Date or sooner
termination of this Lease, Tenant, upon Landlord's request, shall promptly
execute and deliver an instrument in recordable form terminating such Notice of
Lease. The Notice of Lease shall provide that Tenant shall appoint Landlord as
attorney-in-fact to execute and record, on Tenant's behalf, an agreement
terminating and releasing the Notice of Lease in the event the Lease is
terminated and Tenant fails, within ten (10) days of landlord's request
therefor, in the manner provided for the giving of notices in this Lease, to
execute an instrument in recordable form terminating and releasing the Notice of
Lease. The terms of this Section 31.5 shall survive the expiration or sooner
termination of this Lease.
 
             Section 31.6. Landlord's Consents and Approvals.
 
             (A)   Subject to the provisions of this Section 31.6(A), Tenant
hereby waives any claim against Landlord which Tenant may have based upon any
assertion that Landlord has unreasonably withheld or unreasonably delayed any
consent or approval requested by Tenant (in respect of which Landlord agreed
herein to not unreasonably withhold or delay such consent or approval), and
Tenant agrees that its sole remedy shall be an action or proceeding to enforce
the applicable provision or for specific performance, injunction or declaratory
judgment, or an arbitration to the extent provided in Section 31.6(B) hereof.
Tenant's sole remedy for Landlord's unreasonably withholding or delaying consent
or approval shall be that Landlord's consent shall be deemed to have been
granted, unless it is finally determined pursuant to the arbitration hereinafter
provided that Landlord has maliciously or capriciously, or in bad faith, or in
willful disregard of Tenant's rights under this Lease (or in a commercially
unreasonable manner, taking into account sound commercial real estate standards
and practices employed by other reasonably prudent commercial landlords),
refused or failed to give such consent or approval, in which case Landlord shall
be liable for Tenant's lawful, compensatory damages (including legal fees and
costs) caused by such refusal or failure to give such consent or approval.
 
             (B)   Subject to the provisions of this Section 31.6(B), if there
is a dispute between Landlord and Tenant as to (i) the reasonableness of
Landlord's refusal to consent to any subletting or assignment with respect to
which Landlord agreed herein to be reasonable, (ii) the reasonableness of
Landlord's refusal to give any approval relating to an Alteration with respect
to which Landlord agreed herein to be reasonable, or (iii) the reasonableness of
any Rule or Regulation adopted by Landlord from and


 
-42-

--------------------------------------------------------------------------------

 


after the date hereof, or (iv) any other matter specifically provided in this
Lease to be resolved by binding arbitration, then Landlord or Tenant may submit
the dispute to binding arbitration in Fairfield County, Connecticut in
accordance with the rules then in effect of the American Arbitration Association
(or any successor organization). Landlord and Tenant shall cooperate with each
other to conclude such arbitration on an expedited basis. The arbitrator shall
have no right whatsoever to alter the provisions of this Lease (including,
without limitation, the provisions of Section 31.6(A) hereof). The unsuccessful
party to the arbitration shall pay the costs of the arbitration (including, but
not limited to, the filing fees and the reasonable fees and disbursements of the
successful party's experts and attorneys). With respect to a dispute concerning
the reasonableness of Landlord's refusal to consent to a subletting or
assignment, or the reasonableness of any such Rule or Regulation, the arbitrator
shall have at least ten (10) years' experience in the business of managing real
estate or acting as a real estate broker dealing with first-class office
buildings in the Milford, Connecticut, area. With respect to a dispute
concerning the reasonableness of Landlord's refusal to give any approval of any
Alteration with respect to which Landlord agreed to be reasonable, the
arbitrator shall be an architect engineer with at least ten (10) years'
experience in designing and performing alterations in first-class office
buildings in the Fairfield County, Connecticut, area similar in size, quality
and character to the Alteration which is the subject of the dispute.
 
             Section 31.7. Merger; Written Supplements. This Lease contains the
entire agreement between the parties and supersedes all prior understandings, if
any, with respect thereto. This Lease shall not be modified, changed, or
supplemented, except by a written instrument executed by both parties. All
references in this Lease to the consent or approval of Landlord shall be deemed
to mean the written consent or approval of Landlord and no consent or approval
of Landlord shall be effective for any purpose unless such consent or approval
is set forth in a written instrument executed by Landlord.
 
             Section 31.8. Submission to Jurisdiction. Landlord and Tenant (and
any guarantor of Tenant's Lease obligations) hereby (a) irrevocably consents and
submits to the jurisdiction of any federal, state, county or municipal court
sitting in the State of Connecticut in respect to any action or proceeding
brought therein by either party against the other concerning any matters arising
out of or in any way relating to this Lease; (b) irrevocably waives all
objections as to venue and any and all rights it may have to set a change of
venue with respect to any such action or proceedings; (c) agrees that the laws
of the State of Connecticut shall govern in any such action or proceeding and
waives any defense to any action or proceeding granted by the laws of any other
country or jurisdiction unless such defense is also allowed by the laws of the
State of Connecticut; and (d) agrees that any final judgment rendered against it
in any such action or proceeding shall be conclusive and may be enforced in any
other jurisdiction by suit on the judgment or in any other manner provided by
law. Each party hereto further agree that any action or proceeding by such party
in respect to any matters arising out of or in any way relating to this Lease
shall be brought only in the State of Connecticut and County of Fairfield.
 
             Section 31.9. Captions. The captions are inserted herein only for
reference and in no way define, limit or describe the scope of this Lease or the
intent of any provision hereof.
 
             Section 31.10. Parties Bound. The covenants, conditions and
agreements contained in this Lease shall bind and inure to the benefit of
Landlord and Tenant and their respective legal representatives, successors, and,
except as otherwise provided in this Lease, their assigns.
 
             Section 31.11. Schedules and Exhibits. All of the Schedules and
Exhibits attached hereto are incorporated in and made a part of this Lease, but,
in the event of any inconsistency between the terms and provisions of this Lease
and the terms and provisions of the Schedules and Exhibits hereto, the terms and
provisions of this Lease shall control.
 
             Section 31.12. Gender. Wherever appropriate in this Lease, personal
pronouns shall be deemed to include the other genders and the singular to
include the plural.

 
 
-43-

--------------------------------------------------------------------------------

 


          Section 31.13. Divisibility. If any term, covenant, condition or
provision of this Lease, or the application thereof to any person or
circumstance, shall ever be held to be invalid or unenforceable, then in each
such event the remainder of this Lease or the application of such term,
covenant, condition or provision to any other Person or any other circumstance
(other than those as to which it shall be invalid or unenforceable) shall not be
thereby affected, and each term, covenant, condition and provision hereof shall
remain valid and enforceable to the fullest extent permitted by law.
 
             Section 31.14. Adjacent Excavation. If an excavation is made to
land adjacent to the Premises, or is authorized to be made, then Tenant, upon
reasonable advance notice, shall afford to the person causing or authorized to
cause such excavation a license to enter upon the Premises for the purpose of
doing such work as said person shall deem necessary to preserve the wall or the
Building from injury or damage and to support the same by proper foundations
without any claim for damages or indemnity against Landlord, or diminution or
abatement of Rental, provided that Tenant shall continue to have access to the
Premises.
 
             Section 31.15. Parking.
 
             (A)   Tenant shall have access, during the Term, to one hundred
sixty-six (166) parking spaces at the Building, on a Rental-inclusive basis (all
Tenant's visitor parking included in such total). Of said one hundred sixty-six
(166) parking spaces, fourteen (14) parking spaces shall be reserved for
Tenant's officers and/or employees, and three (3) parking spaces shall be
reserved for Tenant's visitors. The remaining one hundred forty-nine (149)
parking spaces shall be unreserved parking spaces. Tenant's seventeen (17)
reserved parking spaces shall be located as provided in Schedule "4" attached
hereto and made a part hereof. Provided no Event of Default has occurred and is
continuing, Landlord agrees not to grant to any other tenant of the Building
more reserved parking spaces, on a proportional basis (and based on the number
of spaces marked as reserved by Tenant), than Landlord grants to Tenant.
 
             (B)   Notwithstanding anything to the contrary contained herein,
Tenant's parking spaces under this Lease shall be subject to Landlord's
reasonable rules and regulations as same may be promulgated and changed from
time to time, provided Tenant has notice of same.
 
             Section 31.16. Lease Renewal. (A) Provided no Event of Default has
occurred and is continuing under this Lease at the time same is exercised,
Tenant shall have a single option to renew the initial Lease term demised
hereunder (hereinafter in this Section 31.16, the "Original Term") for one
additional term of five (5) years (the "Renewal Term"). Such Renewal Term, if
exercised, would start on the next day following the last day of the Original
Term, and end on the date which is the fifth (5th) anniversary of the last day
of such Original Term. Such extension would be on the same terms and conditions
as are set forth in (and are last applicable under) this Lease, except that,
during such Renewal Term: (i) Tenant's annual rate of Fixed Rent shall be as
provided in Section 31.16(B) immediately following; (ii) there shall be no
fit-up or construction or other work or allowance or concessions relating to
preparing the Premises for Tenant's occupancy; (iii) there shall be no
termination option or right of first offer or contraction option applicable as
provided in Sections 31.18, 31.19 and 31.25, respectively; and (iv) there shall
be no further option to renew. The exercise of such option to renew the Lease
must be accomplished as follows: not later than the date which is twelve (12)
months prior to the last day of the Original Term (time being of the essence),
Tenant, if it wishes to exercise such option, must notify Landlord in writing
that Tenant elects to renew for such 5-year Renewal Term, or be deemed to have
waived Tenant's option to renew. Notwithstanding anything to the contrary
contained in this Lease: (a) Tenant's option to renew shall apply only with
respect to the entire Premises as then constituted, and not to a portion or
portions of the Premises as then constituted; (b) if Tenant fails to properly
and timely exercise its option to renew hereunder, said option shall be null and
void; (c) Tenant's option to renew shall be limited to Initial Tenant only, and
shall not be transferred or assigned to any other party; and (d) Tenant must be
in occupancy of the entire Premises, as then constituted under this Lease, at
the time of the exercise of such option.


 
-44-

--------------------------------------------------------------------------------

 
 
             (B)    The annual Fixed Rent for the Renewal Term provided above
shall be the greater of $808,248.00 or ninety-five percent (95%) of the annual
"Fair Rental Value of the Premises" determined as follows: Upon Landlord's
receipt of Tenant's timely notice of Tenant's election to renew and commencing
on the start of the calendar month which is eleven (1 I ) months before the end
of the Original Term, Landlord and Tenant shall have a period of fifteen (15)
days within which to enter a written agreement fixing the Fixed Rent for the
Renewal Term at the greater of $808,248.00, or ninety-five percent (95%) of the
Fair Rental Value of the Premises as of the Expiration Date, which Fair Rental
Value shall be based on the annual fair rental value for comparable, first-class
commercial office space (including any available in the Building) on comparable
terms and conditions in the Connecticut towns of Shelton, Trumbull, Stratford
and Milford, as of such applicable date. If the parties agree in writing to the
Fixed Rent for the Premises for the first year of the Renewal Term within such
fifteen (15) day period, then the Fixed Rent for the first year of the Renewal
Term shall be governed by such agreement. If the parties are unable to so agree
on the Fixed Rent for the Renewal Term, then such figure shall be determined as
follows: Each party shall, within ten (10) days after the expiration of such
fifteen (15) day period, appoint a reputable, independent, commercial MAI
appraiser, commercial real estate broker or commercial real estate consultant,
which, as to any such selected party, has had not less than ten (10) years'
experience appraising and/or leasing comparable, first-class commercial
properties in the Connecticut towns of Shelton, Trumbull, Stratford and Milford
(an "advisor"). On the failure of either party to appoint such advisor within
ten (10) days after notification of the appointment by the other party, the
person appointed as an advisor shall appoint an advisor to represent the party
who has not so appointed an advisor. The two (2) advisors appointed in either
manner above provided shall then proceed to act to determine such figure
equaling ninety-five percent (95%) of such Fair Rental Value of the Premises as
of the such applicable date, in accordance with the above definition. In the
event of their inability to reach an agreement between them within ten (10)
days, they shall, within ten (10) days, appoint a third similarly qualified
advisor who has had not less than ten (10) years' experience appraising
comparable, first-class commercial properties in the Connecticut towns of
Shelton, Trumbull, Stratford and Milford. If the three (3) advisors are then
unable to reach an agreement within ten (10) days thereafter, the decision of a
majority of them shall determine such figure equaling ninety-five percent (95%)
of such Fair Rental Value of the Premises, in accordance with the above
definition (which majority decision shall be made by the third advisor picking
one of the two such submitted figures by the other advisor(s)). The final
decision of the advisors shall be delivered to the parties in writing not later
than nine (9) months before the expiration of the Original Term (the "Decision
Date"), time being of the essence. Landlord and Tenant agree to each pay
one-half (1/2) of the expenses and reasonable fees of the advisors and to be
bound by their final decision. Notwithstanding anything to the contrary
contained herein, in no event shall the rate of annual Fixed Rent for the
Renewal Term, however determined, be less than $808,248.00.
 
             (C)    If for any reason by the commencement of the Renewal Term,
the Fixed Rent for the first year of such period shall not have been finally
determined, Tenant shall, until such determination, continue to pay the Fixed
Rent at the then annual rate of $808,248.00. Upon such final determination,
Tenant shall thereafter pay such Fixed Rent for a rate which is based upon the
Fixed Rent for
the Renewal Term as so determined and shall pay Landlord the balance, if any,
which shall be owning for the period preceding such determination. Whenever the
Fixed Rent for the first year of the Renewal Term shall have been determined,
the parties hereto, on request of either of them, shall enter into a stipulation
with respect to the amount of the Fixed Rent for the first year of the Renewal
Term.
 
             Section 31.17. Freight Access. Tenant shall have a non-exclusive
license to use Landlord's truck bay at the rear of the Building, which
accommodates a single truck, in common with other tenants of the Building. Said
usage shall be on a "pre-appointment" basis, and if Tenant elects to use same
between 5:00 p.m. and 8:00 a.m. on Business Days or at any time on non-Business
Days, and if thereby Landlord incurs any incremental cost related thereto, then
Tenant shall pay Landlord an amount equal to such incremental cost to Landlord.
Said usage charges shall be due and payable, as additional rent, within thirty
(30) days after Landlord submits bills or statements therefor. Notwithstanding
the foregoing, Tenant shall not be charged for freight access between 9:30 a.m.
to 11:30 a.m. and from 1:30 p.m. to 4:30 p.m. on


 
-45-

--------------------------------------------------------------------------------

 


Business Days. Furthermore, notwithstanding anything to the contrary contained
herein, Landlord hereby agrees to waive the additional rent freight access
charges for up to the first twenty-six (26) hours of Initial Tenant's move-in to
the Premises.
 
             Section 31.18. Termination Option. Tenant shall have a single
option to terminate this Lease, which termination shall be effective on the
"Cancellation Date" (as hereinafter defined), subject to all of the following
terms and conditions: (a) If Tenant wishes to exercise its termination option
hereunder, Tenant must deliver to Landlord, clear and unconditional written
notice of Tenant's election to terminate this Lease (the "Election Notice"), at
any time prior to the fourth (4th) anniversary of the Rent Commencement Date,
time being of the essence; (b) Upon Tenant's timely exercise of its termination
option, the effective date for the termination of this Lease (the "Cancellation
Date") shall be the fifth (5th) anniversary of the Rent Commencement Date, time
being of the essence; (c) In consideration of said Lease termination, Tenant
must pay Landlord $1,000,000.00 (if Tenant terminates to move its business
operations to the City of Bridgeport), but otherwise $1,250,000.00 (if Tenant
terminates for any other reason or no reason) (said payment, the "Cancellation
Fee"), said payment to be in good funds, subject to collection, by certified
check payable to the order of Landlord and delivered to Landlord on or before
the Cancellation Date, time being of the essence; (d) From and after Tenant's
exercise of such termination option by Tenant's timely delivery of its Election
Notice as required herein, Tenant shall continue to timely perform all of its
obligations under this Lease (including, without limitation, its Rental
obligations) through and including the Cancellation Date; and (e)
Notwithstanding anything to the contrary contained in this Lease, Tenant's
termination option hereunder shall be subject to the following additional
conditions: (i) As of the date of the Election Notice (and Landlord's receipt of
the Cancellation Fee), no Event of Default shall have occurred and be
continuing; (ii) If Tenant fails to properly and timely exercise its option to
terminate hereunder, said option shall be null and void; (iii) Tenant's option
to terminate herein shall be personal to Initial Tenant only, and shall not be
transferred or assigned to any other parties; (iv) Such termination of this
Lease shall not release or discharge any of Tenant's obligations under this
Lease accruing up to and including the Cancellation Date; (v) Such termination
option shall lapse and have no force or effect after the fourth (4th)
anniversary of the Rent Commencement Date if not theretofore duly exercised as
required herein; and (vi) In the event there is an Event of Default that occurs
and is continuing up to and including the Cancellation Date, Landlord, at
Landlord's option, may negate Tenant's exercise of such termination option by
written notice to Tenant, in which case this Lease shall continue in full force
and effect from the date of Landlord's notice with such termination option being
null and void.
 
             Section 31.19. Right of First Offer. Following Landlord's initial
lease-up of the Building (and the expiration of any leases, occupancies,
renewals or options with respect thereto), unless this Lease is sooner
terminated, Tenant shall have a right of first offer (the "Right of First
Offer") to lease the remaining, vacant office space in the Building not
originally leased to Tenant under this Lease (which remaining space is outlined
on Schedule 1 hereto and is hereafter referred to as the "Option Space"),
subject to the following terms and conditions:
 
        (a)   If such Option Space is available for leasing to the general
public, and Landlord desires to lease same, before leasing the Option Space to
any third party, Landlord shall deliver a written notice to Tenant specifying
the terms and conditions of Landlord's proposed leasing of such Option Space,
which terms and conditions shall be determined by Landlord in its sole but good
faith, reasonable judgment.
 
        (b)   Tenant shall thereafter have ten (10) Business Days in which to
accept (on the same terms and conditions as Landlord's offer) or reject such
offer, pursuant to a written notice delivered to Landlord, within such period,
time being of the essence, with Tenant's rejection or failure to so accept such
offer within such ten (10) Business Day period being deemed a waiver of its
Right of First Offer, notwithstanding any principles of law or equity to the
contrary.


 
-46-

--------------------------------------------------------------------------------

 
 
        (c)   If Tenant rejects such offer or fails to accept the same as herein
required within such ten (10) Business Day period, then Landlord shall be free
to lease the Option Space to any party on whatever terms and conditions Landlord
desires, provided such leasing is for a use which does not materially impair
Tenant's right to quiet enjoyment or Tenant's other material rights as contained
in this Lease.
 
        (d)   If Tenant validly exercises the Right of First Offer as provided
herein, Tenant shall lease such Option Space on the terms and conditions
stipulated in such offer, but otherwise on the terms and conditions as are
applicable under this Lease, and the parties shall, at Landlord's request,
execute and deliver a new lease for such Option Space, or such other
documentation as Landlord reasonably requires in order to confirm the leasing of
such Option Space to Tenant, but an otherwise valid exercise of the Right of
First Offer contained herein shall be fully effective, whether or not such
confirmatory documentation is executed and delivered.
 
          (e) Notwithstanding anything to the contrary contained in this Lease,
Tenant's Right of First Offer is subject to all of the following conditions: (A)
as of the date of Landlord's offer (and as of the date of Tenant's acceptance of
Landlord's offer), this Lease must be in full force and effect and no Event of
Default shall have occurred and be continuing; (B) as of the date of Landlord's
offer, Tenant must be in occupancy of all of the Premises as demised under this
Lease; (C) such Right of First Offer shall apply only during the period(s) set
forth herein, and then only with respect to the entire Option Space and on the
identical terms as offered by Landlord, and may not be exercised with respect to
only a portion of such space or on varying terms; (D) such Right of First Offer
is personal to Initial Tenant only, and may not be transferred by Initial Tenant
to any other party under any circumstances whatsoever; and (E) such Right of
First Offer shall not apply to any space to be used by Landlord, any Landlord's
Affiliate(s) or the Managing Agent.
 
             Section 31.20. Hazardous Substances.
 
        (a) Landlord hereby represents to Tenant that, as of he date of this
Lease, to the Landlord's knowledge, no release, leak, discharge, spill, disposal
or emission of Hazardous Substances in violation of Environmental Laws (as
hereafter defined) has occurred in, on or about the Real Property, Building or
Premises, and that the Real Property, Building and Premises are free of unlawful
levels of Hazardous Substances as of the date of this Lease.
 
        (b) Landlord shall indemnify and hold harmless the Tenant from any and
all claims, damages, fines, judgments, penalties, costs, expenses or liabilities
(including, without limitation, any and all sums paid for settlement of claims,
attorneys' fees, consultant and expert fees) arising during or after the Term
from the unlawful presence of Hazardous Substances deposited by Landlord (or by
any Person acting on behalf of or with the knowledge and approval of Landlord)
in, on or about the Real Property, Building or Premises.
 
        (c) Tenant shall not cause or permit any Hazardous Substances to be
used, stored,generated or disposed of in, on or about the Real Property,
Building or Premises by Tenant, its agents, employees, contractors, licensees or
invitees. Tenant shall indemnify and hold harmless the Landlord from any and all
claims, damages, fines, judgments, penalties, costs, expenses or liabilities
(including, without limitation, any and all sums paid for settlement of claims,
attorneys' fees, consultant and expert fees) arising during or after the Term
from the use, storage, generation or disposal of Hazardous Substances in
violation of Environmental Laws in, on or about the Real Property, Building or
Premises by Tenant, Tenant's agents, employees, contractors, licensees or
invitees or by any Person otherwise acting on behalf of or with the knowledge
and approval of Tenant.
 
        (d) Notwithstanding anything to the contrary stated hereinabove, the
indemnifications contained in subparagraphs (b) and (c) above shall not include
any consequential damages (e.g. loss of rent,


 
-47-

--------------------------------------------------------------------------------

 


use and profits) incurred by either Landlord or Tenant, but shall expressly
include, without limitation, any and all costs incurred due to any investigation
of the site or any cleanup, removal or restoration mandated by or pursuant to
any Environmental Laws. The indemnifications contained herein shall survive any
expiration or termination of the Term, but shall terminate three (3) years after
any such expiration or termination except with respect to any specific claims
which have been given in writing by either party to the other prior to the
expiration of said three-year period.
 
        (e)    As used herein, "Hazardous Substances" means any unlawful
substance which is
toxic, ignitable, reactive, or corrosive or which is regulated by "Environmental
Laws" (other than lawful substances normally or typically used at an office
facility (wherein off-set and digital printing operations are performed), such
as, without limitation, cleaning solutions, ink, toner, landscaping fertilizers,
etc.). The term "Environmental Laws" means applicable federal, state and local
laws and regulations, judgments, orders and permits governing safety and health
and the protection of the environment, including without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
9601 et seq., as amended (CERCLA), the Resource Conservation and Recovery Act,
as amended 42 U.S.C. 6901 et seq., the Clean Water Act, 33 U.S.C. 1251 et seq.,
the Clean Air Act, 42 U.S.C. 7401 et seq., the Toxic Substance Control Act, 15
U.S.C. 2601 et seq., and the Safe Drinking Water Act, 42 U.S.C. 300f through
300j. "Hazardous Substances" includes any and all materials or substances which
are defined as "hazardous waste", "extremely hazardous waste" or a "hazardous
substance" pursuant to state, federal or local governmental law. "Hazardous
Substances" also includes asbestos, polychlorinated biphenyls ("PCBs") and
petroleum products (but in all events excludes lawful substances normally or
typically used at an office facility (wherein off-set and digital printing
operations are performed), such as, without limitation, cleaning solutions, ink,
toner, landscaping fertilizers, etc.).
 
             Section 31.21. Representations. (a) Landlord represents to Initial
Tenant that, as of the date of this Lease, to Landlord's knowledge and belief:
(i) the Building complies with applicable Requirements; (ii) subject to the
completion of the Initial Alterations, the Premises may be lawfully used for
offices (provided, however, that nothing herein shall constitute Landlord's
representation that the Premises, or any part thereof, can be used for any
particular purpose or manner as opposed to mere "office" use, and Landlord shall
have no liability hereunder to the extent any Requirements are violated by
reason of an Event of Default by Tenant or by reason of any Alterations by
Tenant or any parties holding by, under or through Tenant); (iii) Landlord is
not subject to any pending or threatened insolvency or bankruptcy claims or
proceedings; (iv) Landlord has timely performed its outstanding fit-up and
construction allowance obligations for other tenants of the Building; (v)
Landlord is a duly organized and validly existing Delaware limited liability
company, and is qualified to do business in Connecticut; (vi) the party(ies)
executing and delivering this Lease on behalf of Landlord is/are duly authorized
and empowered to do so; and (vii) this Lease, once executed and delivered by
Landlord, is binding upon Landlord subject to and in accordance with its terms.
 
          (b)    Tenant represents to Landlord that, as of the date of this
Lease, to Tenant's knowledge and belief: (i) Tenant is not subject to any
pending or threatened insolvency or bankruptcy claims or proceedings; (ii)
Tenant is a duly organized and validly existing Connecticut corporation, and is
qualified to do business in Connecticut; (iii) the party executing and
delivering this Lease on behalf of Tenant is duly authorized and empowered to do
so; and (iv) this Lease, once executed and delivered by Tenant, is binding upon
Tenant subject to and in accordance with its terms.
 
             Section 31.22. Outside Business Installation. Subject to and in
accordance with all Requirements, Tenant shall have the right to have installed,
at Tenant's sole cost and expense, up to (but no more than) eight (8) satellite
dishes or similar pieces of business equipment, and a single, commercially
reasonable, generator, all exclusively serving Tenant's business operations in
the Premises (but in any case no such satellite dishes or satellite equipment
shall measure greater than 24" in diameter or 36" in height), said satellite
dishes or similar pieces of business equipment, along with any such generator,
collectively


 
-48-

--------------------------------------------------------------------------------

 


constituting Tenant's outside business installation (the "OBI"), with Landlord's
prior written consent, which consent shall not be unreasonably withheld or
delayed, provided further, that Tenant, at its sole expense, satisfies all of
the following conditions:
 
          (a)   Such OBI is purchased, maintained, repaired, insured, operated
and replaced at Tenant's sole cost and expense;
 
          (b)   Such OBI shall be installed on the roof of the Building (with
appropriate reinforcements and/or supports) and/or in other area(s) approved of
by Landlord, and where, to the extent reasonably possible, such OBI shall be
screened from view, from within and without the Building, by reasonably
attractive screening and/or fencing as reasonably required by Landlord;
 
          (c)   Such OBI fully complies with all Requirements, and Tenant
obtains, at its sole expense, all necessary approvals and permits for said OBI
(in coordination with Landlord's dealings with the applicable local
authorities);
 
          (d)   Tenant submits to Landlord, at least thirty (30) days before the
date of the installation of the OBI or screening for same, complete and final
plans, specifications and details for the installation in question, for
Landlord's approval, which approval shall not be unreasonably withheld or
delayed;
 
          (e)   Tenant does whatever is reasonably required, in Landlord's
reasonable opinion, to ensure that such OBI and its screening present an
architecturally acceptable appearance that is compatible with the remainder of
the Building and to ensure that same operates in a manner which does not
unreasonably interfere with any other parties' occupancies or installations;
 
          (f)   Tenant does whatever is reasonably required, from an engineering
standpoint, to render such OBI to be safe and secure, and to prevent any such
OBI or its screening from interfering with any equipment, structures or systems
serving the Building or other tenants (or to prevent such OBI from impairing any
roof warranty or other warranties relating to the Building);
 
          (g)   Tenant shall, upon Landlord's reasonable request, and at
Tenant's sole expense, demolish and remove such OBI and its screening and
restore the affected area of the Building at or before the end of the Term;
 
          (h)   Tenant shall fully reimburse Landlord for any increase in
insurance premiums, other Operating Expenses or Taxes resulting from the
installation of the OBI or its screening;
 
          (i)   Tenant shall, upon Landlord's request, and at Tenant's sole cost
and expense, reasonably add to and/or increase Tenant's required insurance
coverages under this Lease to cover any risks created by such OBI installation
and screening;
 
          (j)   Upon making such installation, Tenant shall be deemed to have
agreed to indemnify, defend and hold Landlord harmless from and against all
liabilities, obligations, damages, fines, claims, losses, costs and expenses,
including reasonable attorney's fees, paid, suffered or incurred as a result of
such OBI and/or its screening;
 
          (k)   Landlord has the right to have Tenant relocate such OBI to other
areas, from time to time, at Tenant's sole cost and expense; and
 
          (1)    Except for Tenant's related monetary obligations specified in
this Section 31.21, said OBI shall be on a Rental-inclusive basis. Landlord
agrees to reasonably cooperate with Tenant in


 
-49-

--------------------------------------------------------------------------------

 


Tenant obtaining and installing said OBI at Tenant's sole cost and expense and
subject to Tenant's compliance with all of the provisions contained in this
Section 31.22.
 
Section 31.23. Common Areas. Tenant shall have the non-exclusive use of all
Common Areas for the same purpose and on the same basis as such Common Areas are
made available to other tenants in the Building, although Landlord shall have
the right to impose, from time to time, Building-Standard rules and regulations
regarding the usage of such Common Areas.
 
Section 31.24. Year 2000 Compliance. Landlord hereby represents to Tenant that,
as of the date of this Lease, to the Landlord's knowledge, all relevant,
material Building Systems including, without limitation, energy management,
HVAC, security, fire safety and elevator systems, have the ability for continued
normal use and operation on all dates prior to, on and after January I, 2000,
without impairment of performance and functionality because of any date element
or date format contained in or used by any hardware, software, embedded
microprocessor or other computer component contained in (or necessary to the
operation of) such Building System. Landlord shall conduct a commercially
reasonable, good faith, Year 2000 Compliance audit and shall comply with any
commercially reasonable requirements in connection therewith. Landlord shall
provide Tenant with a copy of any report providing the results of such audit, if
and when received by Landlord.
 
Section 31.25. Contraction Option. Tenant shall have a single option to reduce
the size of the Premises, which contraction option shall be effective on the
"Contraction Date" (as hereinafter defined), subject to all of the following
terms and conditions: (a) if Tenant wishes to exercise its contraction option
hereunder, Tenant must deliver to Landlord, clear and unconditional written
notice of Tenant's election to reduce the size of the Premises (the "Contraction
Notice"), at any time prior to the seventh (7th) anniversary of the Rent
Commencement Date; (b) upon Tenant's timely exercise of its contraction option,
the effective date for the reduction in size of the Premises (the "Contraction
Date"), shall be the eighth (8th) anniversary    of the Rent Commencement Date;
(c) in consideration of said Premises reduction, Tenant shall pay Landlord
$100,000.00 (the "Contraction Fee"), said payment to be in good funds, subject
to collection, by certified check or bank check payable to the order of Landlord
and delivered to Landlord on or before the date Landlord receives Tenant's
Contraction Notice, time being of the essence; (d) Tenant's Contraction Notice
hereunder, if exercised, shall apply solely to (and reduce the size of the
Premises solely by) that certain space constituting 10,296 square feet of
rentable area (the "Contraction Space"), said Contraction Space being outlined
on Schedule 5 attached hereto and made a part hereof; (e) from and after
Tenant's exercise such Contraction Option by Tenant's timely delivery of its
Contraction Notice and Contraction Fee as required herein, Tenant shall continue
to timely perform all of its obligations under this Lease (including, without
limitation, its Rental obligations); (f) Tenant shall vacate and surrender the
Contraction Space in the condition required under this Lease on or before thirty
(30) days prior to the Contraction Date, time being of the essence, and Tenant
shall be deemed to be "holding over" therein if it does not do so; (g) from and
after the Cancellation Date and Tenant's surrender of the Contraction Space, the
Fixed Rent, Tenant's Tax Share, Tenant's Operating Share, the Electricity
Additional Rent, the Cafeteria Additional Rent, Tenant's parking spaces,
Tenant's private dining room rights, and Tenant's signage rights shall be
proportionately reduced, on
a per rentable square foot basis, to reflect the rentable area of the Premises
remaining after such contraction; and (h) notwithstanding anything to the
contrary contained in this Lease, Tenant's contraction option hereunder shall be
subject to the following additional conditions: (i) as of the date of the
Contraction Notice (and Landlord's receipt of the Contraction Fee), no Event of
Default shall have occurred and be continuing; (ii) if Tenant fails to properly
and timely exercise its contraction option hereunder, said option shall be null
and void; (iii) Tenant's contraction option herein shall be personal to Initial
Tenant only, and shall not be transferred or assigned to any other parties; (iv)
such contraction shall not release or discharge any of Tenant's obligations
under this Lease accruing up to and including the Contraction Date; (v) such
contraction option shall lapse and have no force or effect after the seventh
(7th) anniversary of the Rent Commencement Date if not theretofore duly
exercised as required herein; (vi) such contraction option shall apply only
during the Original Term and not during any Renewal Term; and (vii) in the event
there is an Event of Default that
 
 
-50-

--------------------------------------------------------------------------------

 
 
occurs and is continuing up to and including the Contraction Date, Landlord, at
Landlord's option, may negate Tenant's exercise of such contraction option by
written notice to Tenant, in which case this Lease shall continue in full force
and effect from the date of Landlord's notice with such contraction option being
null and void.

 
 
 
 
 
 
-51-

--------------------------------------------------------------------------------

 
 
       IN WITNESS WHEREOF, Initial Landlord and Initial Tenant have duly
executed and delivered this Lease as of the day and year first above written.
 

 
440 WHEELERS FARM ROAD, L.L.C.,
Landlord
 
By:  SAP II Manager, Inc.
 
  /s/ L.Thomas Osterman   Name:  L.Thomas Osterman
Title:  Vice President
     
 
 
 
 
THE WINTHROP CORPORATION,
Tenant
 
 
By: /s/   Peter M. Donovan
  Name:  Peter M. Donovan
Title:  President

 
 
 
 
 
 
 
-52-

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"
DEFINITIONS
 
       The following definitions shall apply for purposes of this Lease:
 
      "Affiliate" shall mean a Person which (i) Controls, (2) is under the
Control of, or (3) is under common Control with, the Person in question.
 
      "Alterations" shall mean alterations, installations, improvements,
additions or other physical changes (other than decorations) in or about the
Premises performed by Tenant or any Person claiming by, through or under Tenant,
but excludes-the Initial Alterations to be performed hereunder.
 
      "Annual Operating Statement" shall mean a statement in reasonable detail
setting forth the Operating Payment for such Operating Year, based on the actual
Operating Expenses incurred for such Operating Year.
 
      "Applicable Rate" shall mean the lesser of (x) two (2) percentage points
in excess of the then current Base Rate, and (y) the maximum rate permitted by
applicable law.
 
      "Assessed Valuation" shall mean the amount for which the Real Property is
assessed pursuant to applicable provisions of law for the purpose of calculating
all or any portion of the Taxes.
 
      "Assignment Profit" shall mean all consideration payable to Tenant,
directly or indirectly, by any assignee, or any other amount received by Tenant
from or in connection with any assignment of this Lease (including but not
limited to, sums paid for the sale or rental, or consideration received on
account of any contribution, of Tenant's Property) after deducting therefrom:
(i) in the event of a sale (or contribution) of Tenant's Property, the then
unamortized or undepreciated cost thereof determined on the basis of Tenant's
federal income tax returns, (ii) the reasonable out-of-pocket costs and expenses
of Tenant in making such assignment such as brokers' fees, attorneys' fees, and
advertising fees paid to unrelated third parties, (iii) any payments required to
be made by Tenant in connection with the assignment of its interest in this
Lease pursuant to any real property transfer tax of the United States or the
State of Connecticut or the City of Milford (other than any income tax), (iv)
any sums paid by Tenant to Landlord pursuant to Section 12.2 hereof, (v) the
cost of improvements or alterations made by Tenant expressly and solely for the
purpose of preparing the Premises for such assignment, as determined by Tenant's
federal income tax returns, (vi) the unamortized or undepreciated cost of any
Tenants Property leased to and used by such assignee, and (vii) the then
unamortized or undepreciated costs of the Alterations determined on the basis of
Tenant's federal income tax returns. If the consideration paid to Tenant for any
assignment is paid in installments, then the expenses specified above shall be
amortized over the period during which such installments are paid.
 
      "Assignment Statement" shall have the meaning set forth in Section 12.8
hereof.
 
      "Bankruptcy Code" shall mean 11 U.S.C. Section 101 et seq., or any statute
of similar nature and purpose.
 
      "Base Rate" shall mean the rate of interest publicly announced from time
to time by The Chase Manhattan Bank, or its successor, as its "prime lending
rate" (or such other term as may be used by The Chase Manhattan Bank, from time
to time, for the rate presently referred to as its "prime lending rate"), which
rate was seven and three-quarters percent (7.75%) on January 1, 1999.
 
      "Broker" shall have the meaning set forth in Section 29.1 hereof.

 
 

--------------------------------------------------------------------------------

 

      "Building" shall mean all the buildings, equipment and other improvements
and appurtenances of every kind and description now located or hereafter
erected, constructed or placed upon the real property known by the street
address of 440 Wheelers Farms Road, Milford, Connecticut.
 
      "Building-Standard" shall mean the commercially reasonable and appropriate
standard of materials, fixtures, furnishings, equipment, finishes and
installations for executive office space generally applicable to the Building,
as reasonably established by Landlord in Landlord's good faith judgment. As of
the date of this Lease (and with respect to the Initial Alterations),
Building-Standard shall mean those standards provided in Schedule A to Exhibit
B-1.
 
      "Building-Standard Fit-up Fund" shall have the meaning set forth in
Section 4.13 hereof.
 
      "Building Systems" shall mean the service systems of the Building,
including, without limitation, the mechanical, gas, electrical, sanitary,
heating, air conditioning, ventilating, elevator, plumbing, and life-safety
systems of the Building.
 
      "Business Days" shall mean all days, excluding Saturdays, Sundays and all
days observed as legal holidays by (i) either of the government of the State of
Connecticut or the United States, and (ii) the labor unions serving the
Building.
 
      "Cafeteria Additional Rent" shall have the meaning set forth in Section
24.8 hereof. 
  
      "Cancellation Date" shall have the meaning set forth in Section 31.18
hereof.
 
      "Cancellation Fee" shall have the meaning set forth in Section 31.18
hereof.
 
      "Commencement Date" shall mean the earliest date on which the Initial
Alterations to the Premises are Substantially Completed, subject to acceleration
due to any Tenant Delay (i.e., if the Commencement Date is delayed due to any
Tenant Delay, the Commencement Date shall be the earliest date on which the
Initial Alterations would have been completed but for such Tenant Delay). In no
event shall the Commencement Date be delayed due to Tenant's moving schedule or
Tenant's installations of its personalty, business equipment or trade fixtures.
Assuming Landlord receives approved Tenant's Plans from Tenant by the Plan
Submission Date of September 1, 1999 Landlord presently estimates that the
Commencement Date will occur on or about December 15, 1999, absent any Tenant
Delays and Unavoidable Delays.
 
      "Common Areas" shall have the meaning set forth in Section 14.4 hereof.
 
      "Compliance Challenge" shall have the meaning set forth in Section 6.3
hereof.
 
      "Contraction Date" shall have the meaning set forth in Section 31.25
hereof.
 
      "Contraction Fee" shalt have the meaning set forth in Section 31.25
hereof.
 
      "Contraction Notice" shall have the meaning set forth in Section 31.25
hereof.
 
      "Contraction Space" shall have the meaning set forth in Section 31.25
hereof.
 
      "Control" shall mean ownership, directly or indirectly, of (x) more than
fifty percent (50%) of the outstanding voting stock of a corporation, or (y)
more than fifty percent (50%) of the voting interest in any other form of
entity, and, in either case, the possession of power to direct or cause the
direction of the

 
-ii-

--------------------------------------------------------------------------------

 
 
management and policy of such corporation or other entity, whether through the
ownership of voting securities, by statute or according to the provisions of a
contract.
 
      "Deficiency" shall have the meaning set forth in Section 16.3 hereof.
 
      "Disbursement Request" shall have the meaning set forth in Section 4.13
hereof.
 
      "Effective Date" shall have the meaning set forth in Section 12.11 hereof.
 
      "Election Notice" shall have the meaning set forth in Section 31.18 hereof
 
      "Electricity Additional Rent" shall have the meaning set forth in Section
13.2 hereof
 
      "Environmental Laws" shall have the meaning set forth in Section 31.20(e)
hereof
 
      "Escalation Rent" shall mean the Tax Payment and the Operating Payment.
 
      "Estimated Operating Statement" shall mean a statement in reasonable
detail setting forth (i) Landlord's reasonable estimate of Operating Expenses
for the then current Operating Year, and (ii) Landlord's calculation of the
Operating Payment for such Operating Year based on such estimate.
 
      "Event of Default" shall have the meaning set forth in Section 15.1 hereof
 
      "Excluded Amounts" shall mean (w) any taxes imposed on Landlord's income,
(x) estate or inheritance taxes imposed on Landlord, (y) franchise taxes imposed
on Landlord, and (z) any other similar taxes imposed on Landlord.
 
      "Expiration Date" shall mean the Fixed Expiration Date or such earlier
date when the term of this Lease ends pursuant to the terms of this Lease or
pursuant to law (or such later date as this Lease is renewed pursuant to its
terms).
 
      "Fair Rental Value of the Premises" shall have the meaning set forth in
Section 31.16 hereof.
 
      "Fixed Expiration Date" shall mean the date which is the last day of the
calendar month immediately prior to the tenth (10th) anniversary of the Rent
Commencement Date.
 
      "Fixed Rent" shall have the meaning set forth in Section 1.2 hereof, the
rate schedule of which is shown on Exhibit "D" hereof.
 
      "Governmental Authority" shall mean the United States of America, the
State of Connecticut, the City of Milford, any political subdivision of any of
the foregoing and any agency, department, commission, board, bureau or
instrumentality of any of the foregoing, or any quasi-governmental authority, in
each case now existing or hereafter created, having jurisdiction over the Real
Property or any portion thereof.
 
      "Hazardous Substances" shall have the meaning set forth in Section
31.20(e) hereof.
 
      "HVAC" shall mean heat, ventilation and air conditioning.
 
      "HVAC Systems" shall mean the Building Systems providing HVAC.

 
-iii-

--------------------------------------------------------------------------------

 

      "Initial Alterations" shalt mean the Alterations which shall be performed
by any general contractor reasonably acceptable to Landlord before Tenant
occupies the Premises initially for the conduct of business.
 
      "Initial Landlord" shall have the meaning set forth in the introductory
paragraph hereof.
 
      "Initial Monthly Operating Amount" shall have the meaning set forth in
Section 2.4 hereof.
 
      "Initial Tenant" shall have the meaning set forth in the introductory
paragraph hereof.
 
      "Insolvency Events" shall have the meaning set forth in Section 15.1
hereof.
 
      "Kitchenette Additional Rent" shall have the meaning set forth in Section
24.4(B) hereof.
 
      "Landlord," on the date as of which this Lease is made, shall mean Initial
Landlord, but thereafter, "Landlord" shall mean only the fee owner of the Real
Property, or if there exists a Superior Lease, the lessee thereunder.
 
      "Landlord's Costs" shall have the meaning set forth in Section 17.1
hereof.
 
      "Landlord Indemnitees" shall mean Landlord, the members, managers, or
partners comprising Landlord and its and their members, managers, partners,
shareholders, officers, directors and employees.
 
      "Leaseback Area" shall have the meaning set forth in Section 12.11 hereof.
 
      "Lease Year" shall mean the twelve (12) month period beginning on the
Commencement Date, and each ensuing twelve (12) month period during the Term,
with the last Lease Year ending on the last day of the Term.
 
      "Liability Policy" shall have the meaning set forth in Section 9.I hereof.
"Lessor" shall mean a lessor under a Superior Lease.
 
      "Maximum Capacity" shall have the meaning set forth in Section 13.1
hereof.
 
      "Maximum Disbursement Amount" shall have the meaning set forth in Section
4.13 hereof.
 
      "Monthly Operating Deficiency" shall have the meaning set forth in Section
2.4 hereof.
 
      "Monthly Operating Surplus" shall have the meaning set forth in Section
2.4 hereof
 
      "Monthly Tax Deficiency" shall have the meaning set forth in Section 2.2
hereof.
 
      "Monthly Tax Surplus" shall have the meaning set forth in Section 2.2
hereof.
 
      "Mortgage" shall mean any trust indenture or mortgage which now or
hereafter affects the Real Property, the Building or any Superior Lease and the
leasehold interest created thereby, and all renewals, extensions, supplements,
amendments, modifications, consolidations and replacements of such indenture or
mortgage, and substitutions therefore.
 
 
-iv-

--------------------------------------------------------------------------------

 

      "Mortgagee" shall mean any holder of a Mortgage.
 
      "OBI" shall have the meaning set forth in Section 31.21 hereof.
 
      "Operating Expense Reserves" shall mean the money, if any, Landlord
reserves or sets aside in order to meet probable or possible Operating Expenses.
 
      "Operating Expenses" shall have the meaning set forth in Section 2.1
hereof.
 
      "Operating Payment" shall mean, with respect to any Operating Year, the
product obtained by multiplying (x) the Operating Expenses for such Operating
Year, by (y) Tenant's Operating Share.
 
      "Operating Statement" shall have the meaning set forth in Section 2.4
hereof.
 
      "Operating Year" shall mean the calendar year during which the
Commencement Date occurs and each subsequent calendar year, any portion of which
occurs during the Term.
 
      "Operation of the Property" shall mean the maintenance, operation, repair,
replacement and management of the Real Property and the curbs, sidewalks and
areas adjacent thereto.
 
      "Option Space" shall have the meaning set forth in Section 31.19 hereof.
 
      "Original Term" shall have the meaning set forth in Section 31.16 hereof.
 
      "Overtime Periods" shall have the meaning set forth in Section 24.3
hereof.
 
      "Permitted Occupant" shall have the meaning set forth in section 12.10
hereof.
 
      "Person" shall mean any natural person, a partnership, a corporation and
any other form of business or legal association or entity.
 
      "Permitted Occupant" shall have the meaning set forth in Section 12.10
hereof.
 
      "Premises" shall mean the interior space on the fourth floor of the
Building as set forth on the floor plans attached hereto as Schedule "1" and
made a part hereof. Said Premises are comprised of approximately 47,544 rentable
square feet of rentable area, the parties hereto stipulating to such rentable
area.
 
      "Qualified Accountant" shall mean an independent firm of certified public
accountants, provided that such firm is one of the so-called "big-six"
accounting firms or, if at such time there is no group of accounting firms
commonly referred to as "big-six", then a nationally recognized firm of at least
one hundred fifty (150) partners or principals who are certified public
accountants.
 
      "Qualified Alterations" shall have the meaning set forth in Section 4.1
hereof.
 
      "Real Property" shall mean the Building, together with the plot of land
upon which it stands.
 
 
      "Renewal Term" shall have the meaning set forth in Section 31.16 hereof.
 
      "Rent Commencement Date" shall mean August 1, 2000.
 
 
-v-

--------------------------------------------------------------------------------

 
 
      "Rent Per Square Foot" shall mean the quotient obtained by dividing (x)
the sum of the then Fixed Rent, Escalation Rent and Electricity Additional Rent,
by (y) the Space Factor.
 
      "Rental" shall mean Fixed Rent, Escalation Rent, all additional rent and
any other sums payable by Tenant hereunder.
   
      "Requirements" shall mean all present and future law, rules, orders,
ordinances, regulations, statutes, requirements, codes and executive orders of
all Governmental Authorities and of any applicable fire rating bureau, or other
body exercising similar functions, affecting the Real Property or any portion
thereof, or any street, avenue or sidewalk comprising a part thereof or adjacent
thereto, or any vault in or under the Real Property.
 
      "Right of First Offer" shall have the meaning set forth in Section 31.19
hereof.
 
      "Rules and Regulations" shall mean the rules and regulations attached
hereto as Schedule "2" and made a part hereof, and such other and further rules
and regulations as Landlord may from time to time adopt as provided in Article 8
hereof.
 
      "Security Deposit" shall have the meaning set forth in Section 28.1
hereof.
 
      "Space Factor" shall mean forty-seven thousand five hundred forty-four
rentable square feet (47,544 r.s.1), as the same may be decreased pursuant to
the terms hereof.
 
      "Specialty Alterations" shall mean Alterations which (i) affect the
structure of the Building, (ii) affect any Building Systems, (iii) establish a
connection between any portions of the Premises which are not contiguous or are
not on the same floor of the Building (such as staircases, dumbwaiters, and
pneumatic tubes), (iv) constitute Alterations made to accommodate Tenant's
particular technical installations (such as raised flooring for computer
installation) or to accommodate Tenant’s subletting or assignment transactions,
(v) constitute vaults, or (vi) constitute or require floor reinforcement.
 
      "Sublease" means any sublease, sub-sublease, occupancy agreement, license
or other similar agreement (i) that grants to any other party the right to
occupy or use the Premises or any part thereof, and (ii) in respect of which
Tenant, or any other Person claiming by, through or under Tenant is the
sublessor, grantor or licensor thereunder.
 
      "Sublease Expenses" shall mean, in connection with a Sublease, (i) in the
event of a sale of Tenant's Property, the then unamortized or undepreciated cost
thereof determined on the basis of Tenant's federal income tax returns, (ii) the
reasonable out-of-pocket costs and expenses incurred by Tenant in connection
with making such Sublease, such as brokers' fees, attorneys' fees, and
advertising fees paid to unrelated third parties, (iii) any sums paid to
landlord pursuant to Section 12.2 hereof, (iv) the cost of improvement or
alterations made by Tenant expressly and solely for the purpose of preparing the
Premises for such Sublease, and (v) the unamortized or undepreciated cost of any
Tenant's Property leased under such Sublease. In determining Sublease Rent, (a)
the costs described in clauses (ii), (iii) and (iv) above shall be amortized on
a straight-line basis over the term of such Sublease, and (b) the costs in
clause (v) above shall be amortized on a straight-line basis over the greater of
the longest useful life of such improvements, alterations or Property (as
permitted pursuant to the Internal Revenue Code of 1986, as amended) and the
term of such Sublease.
 
      "Sublease Profit" shall mean the product obtained by multiplying (x) the
excess of (A) the Sublease Rent Per Square Foot, over (B) the Rent Per Square
Foot, by (y) the number of rentable square feet by the Sublease in question.


 
-vi-

--------------------------------------------------------------------------------

 

      "Sublease Rent" shall mean the excess of (a) any rent or other
consideration paid by the subtenant, grantee or occupant under any Sublease
(including, but not limited to, sums paid for the sale or rental, or
consideration received on account of any contribution of Tenant's Property or
sums paid in connection with the supply of electricity or HVAC), over (b) the
Sublease Expenses.
 
      "Sublease Rent Per Square Foot" shall mean the quotient obtained by
dividing (x) the Sublease Rent, by (y) the number of rentable square feet
covered by the Sublease in question.
 
 
      "Subsequent Monthly Operating Amount" shall have the meaning set forth in
Section 2.4 hereof.
 
      "Substantial Completion" or "Substantially Completed" or words of similar
import shall mean that the applicable work has been substantially completed, it
being agreed that such work shall be deemed substantially complete
notwithstanding that insubstantial details and/or mechanical adjustment and/or
decorative items remain to be performed, and that such date of substantial
completion shall be accelerated by the number of days of Tenant Delay, if any,
applicable thereto.
 
      "Superior Lease" shall mean a ground or underlying lease of the Real
Property or the Building now or hereafter affecting same and all renewals,
extensions, supplements, amendments and modifications thereof.
 
      "Taxes" shalt have the meaning set forth in Section 2.1 hereof.
 
      "Tax Amount" shall have the meaning set forth in Section 2.2 hereof.
 
      "Tax Payment" shall mean, with respect to any Tax Year, the product
obtained by multiplying (x) the Taxes for such Year, by (y) Tenant's Tax Share.
 
      "Tax Statement" shall mean a statement in reasonable detail setting forth
the amount of the Tax Payment.
 
      "Tax Year" shall mean the period July 1 through June 30 (or such other
period as hereinafter may be duly adopted by the Governmental Authority then
imposing taxes as its fiscal year for real estate tax purposes), any portion of
which occurs during the Term.
 
      "Tenant" on the date as of which this Lease is made, shall mean Initial
Tenant, but thereafter "Tenant" shall mean only the tenant under this Lease at
the time in question; provided, however, that Initial Tenant and any assignee of
Tenant's interest in this Lease shall not be released from liability hereunder
in the event of any assignment of this Lease.
 
      "Tenant's Kitchenette Area" shall have the meaning set forth in Section
24.4 hereof.
 
      "Tenant's Plans" shall have the meaning set forth in Exhibit B-I of the
Lease.
 
      "Tenant Indemnitees" shall mean Tenant, Tenant's Affiliates and their
respective members, managers, shareholders, partners, directors, officers, and
employees.
 
      "Tenant Party" shall mean Tenant and any Person which (x) previously
constituted Tenant hereunder, and (y) assigned its interest as Tenant hereunder
without Landlord's consent pursuant to Section 12.4 hereof.


 
-vii-

--------------------------------------------------------------------------------

 


      "Tenant's Operating Share" shall mean a fraction, the numerator of which
is the number of square feet of rentable area in the Premises (it being
understood that such number will be 47,544; and further subject to change if the
space in the Premises is (i) increased by reason of Tenant including additional
space in the Premises or (ii) reduced for any reason consistent with the terms
of this Lease, then such number shall be appropriately adjusted), and the
denominator of which is the greater of (i) ninety-five percent (95%) of the
number of square feet of rentable area in the Building (excluding storage
space), or (ii) the aggregate number of square feet of rentable area in the
Building (excluding storage space) occupied by tenants during such period.
 
      "Tenant's Property" shall mean Tenant's personal property, including,
without limitation, furniture, furnishings and equipment.
 
      "Tenant's Specific Use" shall have the meaning set forth in Section 6.1
hereof.
 
      "Tenant's Tax Share" shall mean a fraction, the numerator of which is the
number of square feet of rentable area in the Premises (it being understood that
such number will be 47,544; and further subject to change if the space in the
Premises is (i) increased by reason of Tenant including additional space in the
Premises or (ii) reduced for any reason consistent with the terms of this Lease,
then such number shall be appropriately adjusted), and the denominator of which
is the greater of (i) ninety-five percent (95%) of the number of square feet of
rentable area in the Building (excluding storage space), or (ii) the aggregate
number of square feet of rentable area in the Building (excluding storage space)
occupied by tenants during such period.
 
      "Term" shall mean a term which commences on the Commencement Date and
expires on the Expiration Date.
 
      "Unavoidable Delays" shall have the meaning set forth in Section 25.1
hereof.
 

 
 
 
 
 
-viii-

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Winter:     0 deg. F
 
Summer:    95 deg. F. dry bulb - 75 deg. F. wet bulb
 
Indoor Design Conditions (occupied spaces)
 
Heating:     70 deg. F.
Cooling:    78 deg. F.db - 50%RH
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-1
WORK LETTER
 
       1.     Tenant's Plans; Costs.
 
          (a)   On or before September I, 1999 (the "Plan Submission Date"),
Tenant and/or Tenant's licensed architect shall produce and submit to Landlord a
final and complete dimensioned and detailed architectural and engineering plans,
specifications and drawings of partition layouts (including openings), ceiling
and lighting layouts, colors, mechanical and electrical drawings, HVAC system
design and distribution plans and specifications and any and all other
information as may be reasonably acceptable to Landlord, and necessary and
sufficient to obtain a building permit and to complete the Initial Alterations
to the Premises in accordance with this Exhibit B-1 (and using the Building
Standard items and quantities listed in Schedule A hereto) (such plans are
collectively referred to herein as "Tenant's Plans"). Landlord shall have five
(5) Business Days to approve of Tenant's Plans (or reasonably disapprove same,
with Landlord reasonably specifying the reasons for such disapproval to the
extent reasonably possible under the circumstances). Landlord and Tenant hereby
agree to the use of Lev Zetlin Associates, as the engineer, and Turner
Construction Company ("Turner"), as the general contractor for the Initial
Alterations hereunder.
 
          (b)   [Intentionally Omitted]
 
          (c)   Following Landlord's receipt of Tenant's Plans (which are in
form reasonably acceptable to Landlord), Landlord shall submit the same to the
Milford, Connecticut, Building Department and shall diligently pursue the
issuance of a building permit. Tenant agrees to diligently cooperate with
Landlord with respect to applying for and obtaining said building permit.
 
          (d)   [Intentionally Omitted]
 
          (e)   [Intentionally Omitted]
 
          (f)   [Intentionally Omitted]
 
       2.    Initial Alterations.
 
          (a)   Landlord shall, promptly following its receipt and approval of
Tenant's Plans, engage Turner to construct the Initial Alterations, and subject
to the terms and conditions of the Lease and this Exhibit B-1 (and using
equivalent materials and quantities to the Building-Standard items and
quantities set forth on Schedule A hereto), Landlord shall have Turner install
the same in a good and workmanlike manner to conform with the approved Tenant's
Plans and said Schedule A. Landlord shall use commercially reasonable, good
faith efforts under the circumstances, to have the Initial Alterations
constructed on or before December 15, 1999, subject to Tenant Delay and causes
beyond Landlord's reasonable control. In no event shall Landlord be required to
use overtime or premium-pay labor, however, unless Tenant agrees to pay for
same.
 
          (b)   Tenant shall not engage any contractor to perform any Change
Orders or Tenant's Installations or Extra Work (as hereinafter defined), unless
Landlord has given Tenant notice of Landlord's refusal to perform such work and
has approved of the work in question and the identity of the contractor which
Tenant wishes to engage.
 
       3.   Tenant Delay; Cooperation. The term "Tenant Delay," as used herein
and in the Lease shall mean any actual delay which causes a delay in Landlord's
performance (or Landlord's agents', employees', general contractors',
subcontractors' or construction administrators') performance of its/their
 
 
-ii-

--------------------------------------------------------------------------------

 
 
obligations with respect to the Initial Alterations, and which is caused by any
action, omission, negligence or willful misconduct of Tenant or Tenant's agents,
employees, contractors, subcontractors, consultants, invitees, subtenants, or
assigns, including, without limitation:
 
          (a)   any delay due to Tenant's failure to meet any of the following
scheduled items, which Tenant hereby agrees to meet, time being of the essence:
(1) to submit the Tenant's Plans in the form required herein and reasonably
acceptable to Landlord on or before the September 1, 1999 Plan Submission Date;
or (ii) to approve the pricing of any Change Orders or Extra Work items within
three (3) Business Days of receipt of Landlord's pricing statement concerning
same; or (iii) to approve the pricing of the initial Alterations and/or
Landlord's Iist of proposed subcontractors (or to reasonably disapprove same,
with noted reasons for such disapproval) within three (3) Business Days' after
receiving same;
 
          (b)   any delay due to changes or additions to (or deficiencies in)
Tenant's Plans (if caused by Tenant or Tenant's agents, employees, contractors,
subcontractors, architects or space planners), or due to requests by Tenant or
Tenant's agents or employees or contractors for Change Orders, long-lead-time
items, upgrades, substitutions or items other than the approved Initial
Alterations; and
 
          (c)   any delay due to (i) Tenant's or Tenant's contractors'
performance or execution of Tenant's Installations; or (ii) Tenant's
non-compliance with Tenant's obligations hereunder or under the Lease; or (iii)
interference with or delays to Turner's performance of the Initial Alterations
(or to Landlord or Landlord's agents or employees in their performance of their
respective obligations hereunder) caused by Tenant or Tenant's agents, employees
or contractors.
 
       If the commencement, construction or completion of the Initial
Alterations (or the Commencement Date) shall be actually delayed by reason of
any Tenant Delay, the Commencement Date shall be accelerated to the earliest
date on which the Initial Alterations would have been completed and a
certificate of occupancy would have been obtained but for such Tenant Delay. In
no event shalt Landlord be subject to any liability whatsoever for any delays to
any aspects of the Initial Alterations, except as specifically hereinafter
provided, and as referred to in Section 1.3 of the Lease.
 
       For purposes hereof, the "Work Start Date" shall be the earliest date
after which (i) Landlord and Tenant shall have executed and delivered the Lease;
(ii) Landlord has received the approved Tenant's Plans; (iii) the bidding and
pricing of the Initial Alterations and the selection of all relevant
subcontractors as provided in the Lease and herein have been completed; (iv)
Tenant has approved the pricing of any approved Change Orders; and (v)
Landlord's construction administrator, in coordination with Turner has obtained
a duly-issued building permit for the Initial Alterations_ The fourteen (14)
week period starting on the Work Start Date shall be deemed the "Construction
Period" (absent any Tenant Delays or Unavoidable Delays hereunder). A "Landlord
Delay" as used herein shall mean any actual delay caused by Landlord in the
Construction Period (without any Tenant Delay or Unavoidable Delay), which
thereby results in the Commencement Date occurring after the estimated
Commencement Date of December 15, 1999. Tenant's free Fixed Rent and Escalation
Rent period as provided in Section 1.3 of the Lease shall be extended on a per
diem basis for each day a Landlord Delay causes a delay to the Construction
Period that thereby results in the Commencement Date occurring after the
estimated Commencement Date of December 15, 1999.
 
       Landlord and Tenant shall each use diligent, good faith efforts to
reasonably cooperate with (and not to unreasonably interfere with) each other
with respect to the coordination and performance of the Initial Alterations.
Landlord and Tenant each agree not to unreasonably withhold or delay their
respective approvals under this Exhibit B-1. Landlord agrees to reasonably
consult with Tenant regarding the selection of subcontractors for the Initial
Alterations, but, notwithstanding anything to the contrary contained in the
Lease or this Exhibit B-1, Landlord shall in no event be liable for any cost
increases or scheduling or performance delays resulting from such consultation
and/or Tenant's selection of the
 
 
-iii-

--------------------------------------------------------------------------------

 
 
subcontractors to the extent such consultation or selection results in any
delays or any cost increases. Tenant acknowledges that the completion (or
non-completion) of the Initial Alterations shall not affect, in any way, the
validity of the Lease, the Commencement Date of the Lease, or the commencement
of the Tenant's obligations for Fixed Rent or additional rent under the Lease
(except as may be specifically provided in the Lease).
 
       4.   Tenant's Installations. Tenant, at its sole expense, shall cause to
be performed, in
a good and workmanlike manner, its telephone, movable partitions, furniture,
computer and business equipment installations in the Premises (collectively,
"Tenant's Installations"). Said Tenant's Installations shall not in any way
interfere with, delay or postpone the Commencement Date, the Rent Commencement
Date or the performance of the Initial Alterations. Said Tenant's Installations
shall not adversely affect any structural portions or mechanical/utility systems
of the Building or the Real Property.
 
       5.   Change Orders; Extra Work.
 
          (a)   No material changes or material additions to Tenant's Plans
after Tenant's approval of such plans pursuant to Section 1(a) of this Exhibit
B-1 (hereunder, a "Change Order") shall be made without the prior written
approval of Landlord in each instance, after written request therefor by Tenant.
Landlord's approval to any such changes shall not be unreasonably withheld or
delayed. Any such Change Order approval or disapproval shall be given within ten
(10) days after receiving the same, with any disapproval noting the reasons
therefor.
 
          (b)   If Tenant desires extra work, materials or equipment to be
installed as part of the Initial Alterations which are not included in the
Building-Standard items and quantities in Schedule A  hereto (herein referred to
as "Extra Work"), then Tenant must deliver to Landlord, at Tenant's expense,
complete information concerning such Extra Work, including all architectural,
electrical, mechanical and finishing drawings, specifications and details, on or
before the Plan Submission Date. Any work, materials or equipment to be
installed by Landlord above and beyond those items and quantities stated in
Schedule A hereto, shall be deemed Extra Work. If Tenant so submits such Extra
Work information, Landlord shall submit a proposal to Tenant for such Extra Work
within ten (10) days after its receipt of such information. If Tenant decides to
accept Landlord's proposal and proceed with the Extra Work, Tenant agrees to pay
Landlord for same pursuant to such proposal.
 
       6.   Approvals. Except as otherwise herein specified or required, any
approvals or disapprovals required to be given by either party shall be deemed
given as follows: submissions of plans, drawings, layouts, estimates, etc. and
requests for authorization or approval which are not disapproved in writing and
received by the requesting party within ten (10) days after submission, shall be
deemed approved and authorized.
 
       7.   Lease Compliance; Remedies; Inconsistencies; Move-in.
Notwithstanding anything to the contrary contained in the Lease, from and after
the date of the execution of the Lease and at all times thereafter, Tenant shall
comply strictly with all of the provisions of this Exhibit B-1 and any
applicable obligations of Tenant under the Lease. The Lease (including this
Exhibit B-1) is a present lease and not a contract to make a lease at some
future date, even though the Term has not yet commenced. Any breach by Tenant
before the Commencement Date shall, at Landlord's option, be deemed an Event of
Default under the Lease, and Landlord may, without liability, order any and all
work stopped immediately until such default is cured, without limitation to
Landlord's other rights and remedies under the Lease, or at law or in equity. In
the event of any express inconsistencies between the Lease and this Exhibit B-1,
this Exhibit B-1  shall govern in each instance with respect to the parties'
respective obligations under this Exhibit B-1. Tenant agrees to move into the
Premises and commence its business operations therein, upon, or promptly after,
the Commencement Date,
 
 
-iv-

--------------------------------------------------------------------------------

 
 
SCHEDULE A TO EXHIBIT B-1
 
MERRITT CROSSING BUILDING STANDARD ITEMS AND QUANTITIES
 
 
 
1.   Building Standard
      Partitions
 
Building standard partitions are constructed of 2 1/2", 25 gauge metal studs,
24" on center (o.c.), with 5/8" thick drywall on each side. The Building
Standard partitions are attached to a metal runner at the ceiling and a metal
runner on the floor. Gypsum board is to be taped and floated and ready to paint.
         
Quantity: 60 if per 1000 usf
     
2.   Paint:
 
All Building Standard partitions are to receive two (2) coats of Building
Standard paint; the first coat will be a latex primer with the second coat being
a latex eggshell finish in a color to be designated by Tenant's Architect from
the Building Standard color chart available from the Construction Manager.
         
Quantity: 60 if per 1000 usf
     
3.   Flooring:
 
The Building Standard carpet is a Blueridge Prodigy P371, broadloom, 28 ounce
high quality cut and loop, direct glue down carpet offered in a choice of
colors. Building Standard 1/8" x 12" x 12" vinyl composition floor may be
substituted where resilient floor covering is required. (In lieu of the above
Building Standard carpet, Tenant may substitute its own new, commercially
reasonable carpeting selection, provided Tenant purchases and delivers same to
the construction site in sufficient quantity and in a timely manner at Tenant's
sole cost and expense, in which case Tenant shall receive a credit for the
unused Building Standard carpet equaling $1.25 per rentable square foot of the
Premises. Any delay to the construction or completion of the Initial Alterations
caused by such carpeting substitution shall be deemed a Tenant Delay.)
     
4.   Base:
 
Resilient vinyl straight base (Burke) at carpet in Building Standard colors.
Building Standard base is 2 1/2" high located on each side of Building Standard
partition.
     
5.   Doors, Frames
      and Hardware:
 
Building Standard doors are 3'-0" x 9'-0" (nominal) x 1 3/4" Algona wood doors
with natural pre-finished veneer, pre-mortised for latch set hardware and cut to
size. Tenants on multi-tenant floors shall be provided up to two rated Building
Standard doors set in hollow metal frames for egress and ingress into Common
Areas.
         
Building Standard door frames are extruded aluminum RACO frames with a
factory-painted finish to match Building Standard Fuller O'Brien "Whisper White"
finish on perimeter drywall and column enclosures.

 
 
-v-

--------------------------------------------------------------------------------

 
 

   
Building Standard hardware is a McKinney TA 714 4 112" x 4 112" x 26 D solid
lever brushed chrome handle with a US26D finish and a latchset on all interior
Building Standard doors. Building Standard Sargent 64­8205 LNE x 32 D locksets
and automatic door closers are provided at Tenant entrance doors. Each Building
Standard door is to have three hinges and a floor-mounted Ives 436B26D door stop
on Building Standard carpet all in US26D finish.
         
Quantity: 2.5 doors per 1000 usf + 1 entry door
     
6.  Ceiling
 
Building Standard 2'0" x 2'0" Armstrong Silhouette 9/16 slotted edge with
Armstrong Cirrus Ceiling Tile, nominal 9'0" above the finished floor.
     
7.  Window Treatment:
 
Building Standard one-inch aluminum horizontal slat blinds.
         
Quantity:  Existing on all exterior windows.
     
8.   Lighting Fixtures:
 
2'0" x 2'0" Mark Direct/Indirect Fluorescent Fixture, Model 1 DLS 22-2-
   
40 WB6-EBX 277 PSSB and switches Decora rocker style for light control.
         
Quantity:  One 2x2 light fixture for every 75 usf.
     
9.   Exit Sign
 
Signage for means of egress, edge lit, red LED with integral battery pack.
         
Quantity:  One per 2000 usf.
     
10.   Emergency Lights:
 
Showing means of egress during power outage. Battery packs on regular lights
only.
         
Quantity:  One emergency light for every 1000 usf.
     
11. Light Switches
 
Building Standard single pole rocker type switches are white with white plastic
face plates mounted vertically at 4'0" vs 3'2" above the finished floor.
     
:
 
Quantity:   3 per 1000 usf
     
12.  Power:
 
Receptacles deliver 120 volt power to equipment.
         
Quantity:  When the majority of space is used for cubicle or module furniture
layout, there shall be five receptacles (Decora style) per 1000 usf. There will
be one 20 amp electrical circuit provided for the outlets for every 430 usf or
for every six receptacles. When there is not a majority of modular furniture
(40% of space) then eight receptacles per 1000 usf and one 20A electrical
circuit for every 430 usf.
     
13.  Telephone & Data
       Outlets:
 
Building Standard telephone and data outlets shall be wall mounted vertically at
1'0" above the floor with conduit extending to the ceiling plenum above. All
wiring within the ceiling plenum not in conduit must
     

 
 
-vi-

--------------------------------------------------------------------------------

 
 

   
be approved for return air plenum use by the City of Milford. Wall boxes to be
provided by the Landlord.
         
Quantity: 3 per 1000 usf.
     
14.  Fire Protection
Sprinkler Head:
 
The facility is equipped with a wet pipe sprinkler system with up right heads in
the unfinished areas and flush ceiling mounted heads with white cover plates in
the finished areas.
         
Quantity: One head per 225 usf for interior offices. One head per 120 usf for
perimeter offices. Heads located in ceiling tiles will be centered in the tile.
     
15.   Life Safety Systems:
 
Building Standard exit signs, fire hose valve cabinets, fire alarm pull stations
and fire extinguisher cabinets will be provided and installed in accordance with
the code requirements for Tenant's layout, except to the extent the requirement
is a result of Tenant Extra Work. Building Standard speaker/strobes, exit signs,
and emergency lighting as required by code for light hazard general office use.
         
Quantity:  There will be one pullstation for every 200 linear feet and be each
exit door. There will be one horn/strobe inline of sight for every 2000 ft.
     
16.      Air Conditioning
and Heating:
 
The rooftop air conditioning units are ducted to above ceiling VAV terminals,
from the terminal to diffusers in the ceiling. The ceiling space is utilized as
a return air plenum. Ventilation, fresh air, is introduced into the air system
at the RTU at a rate of 15 CFM per person (approx. .133 CFM of tenant space).
The building base air conditioning system is designed to maintain space
conditions of 75 deg./50% RH in the summer and 70 deg. in the winter. The system
is designed to handle the building skin loads and internal loads of one person
per 175 usf and lighting and power loads of 6.0 watts total per rsf. The base
building air conditioning system is operated from 8:00 a.m. to 6:00 p.m. Monday
through Friday - the system is in the unoccupied mode on Saturday, Sunday and
holidays.
         
Quantity: Base building.
         
Option: If the tenant space internal heat gain loads exceed those specified as
building standards or if special areas require temperature, humidity, or
operating hours other than the building standard then supplemental air
conditioning equipment and systems are to be installed. Cost: Subject to
requirements and layouts.
     
16a. Variable Air  
Volume Terminals -
Perimeter.
 
The perimeter zones consist of the 12'0" wide area around the exterior wall of
the building. The VAV terminals at the perimeter spaces are parallel fan units
with electric reheat. On a call for cooling, these
     

 
 
-vii-

--------------------------------------------------------------------------------

 
 

   
terminals vary the amount of primary cooling air from the RTU to maintain the
space conditions. On a call for heat, the terminal goes to its minimum primary
air set point (to maintain required ventilation to the space) and the fan is
activated to induce warm ceiling plenum air. On a further call for heat the
electric reheat coil is activated. Each VAV terminal has an associated room
thermostat.
         
Quantity:       Quantity is per base building layout - zones at approximately
600 usf per perimeter terminal and individual terminals serving the building
corner area&
     
16 b.    Variable Air
Volume Terminals-
Interior:
 
The VAV terminals at the interior spaces are of the cooling, shut-off type.
These terminals vary the air quantity to the space to maintain room conditions.
Each VAV terminal has an associated room thermostat.
         
Quantity:  One VAV terminal for approximately 1800 usf of interior space.
         
Option: Where the tenant wishes to have areas with a constant air flow to the
space, series fan powered VAV terminals with electric reheat coils can be
installed instead of the building standard. Cost: Based on quantity and
location.
     
16 c.  Supply Air
Diffusers -
Perimeter:
 
The perimeter spaces are served by 4'0" long linear slot ceiling diffusers.
         
Quantity:  One linear slot ceiling diffuser per 120 usf of perimeter space.
     
17. Ventilation:
 
Building Standard is as follows:
         
A.    Supply Air Diffusers - Interior: The interior spaces are served by 2' x 2'
perforated face ceiling diffusers.
         
Quantity:  Approximately six (6) 2' x 2' perforated ceiling diffusers per 1800
usf of interior space.
         
B.     Return Air Registers: The return air from the space is transferred to the
return air ceiling plenum via Titus Model #8FF Ceiling Return Register with
Opposed Blade Damper
         
Quantity:  One 24" x 24" register per 120 usf of perimeter space.   One 24" x
24" register per 1800 usf of interior space.

 
 
-viii-

--------------------------------------------------------------------------------

 
 
EXHIBIT C
CLEANING SPECIFICATIONS
 
SECTION A
 
GENERAL CLEANING - Office Areas - Five (5) nights per week, Monday through
Friday, excluding non-Business Days
 

1.
Waste paper baskets will be emptied and trash removed to a designated location
on the premises.

2.
All composition floor tile will be swept and dustmopped with a chemically
treated mop for dust control.

3.
All furniture such as tables, chairs, desks, cabinets and allied attachments
will be dusted.

4.
Window sills will be dusted.

5.
Ashtrays will be emptied and cleaned.

6.
All carpeting will be thoroughly vacuumed three (3) times per week.

7.
Formica and glass desk tops and glass doors will be damp dusted.

8.
Papers and folders on desks are not to be moved.

9.
Remove recycling materials from central locations in office areas three (3)
times per week.

10.
Extinguish lights upon securing each suite at end of shift.

 
GENERAL CLEANING - Office Areas - Weekly Services
 
1.
Pictures, graphs, charts, and similar wall hangings within high hand reach shall
be dusted one (1) time per week.

2.
All telephones will be wiped clean (1) time per week.

3.
Coat closets will be vacuumed and checked for general cleanliness one (1) time
per week.

4.
Remove smudges and fingerprints from around light switches and door knobs.

 
GENERAL CLEANING - Office Areas - Quarterly Services
 
1.
Perform high dusting to include grills, louvers and similar ornamental work
located above high hand reach.

2. 
Dust and clean smudges from all vinyl bases.

 
LAVATORY CLEANING - Core Lavatories - Five (5) nights per week
 
1.
Porcelain fixtures will be scoured clean.

2.
Both sides of toilet seats will be washed with a mild germicidal solution.

3.
Bright work will be dry polished.

4.
Receptacles will be emptied and cleaned.

5.
Mirrors will be cleaned.

6.
Partitions will be wiped down as necessary.

7.
Shelves will be cleaned.

8.
Floors will be washed with a mild non-injurious disinfectant.

9.
Hand soap, hand towels and toilet tissues will be installed and maintained.

 
LAVATORY CLEANING - Core Lavatories - Periodic
 
1. 
Lavatory flooring will be machine scrubbed one (I) time per month.

2. 
Grills and louvers will be dusted one (I) time per month.

 
 
-ix-

--------------------------------------------------------------------------------

 
 
SECTION B
 
KITCHENETTE MAINTENANCE
 
1. 
Counter, exterior of cabinet surfaces and appliances will be cleaned and
sanitized nightly.

 
2. 
Refrigerator will be emptied and cleaned one (1) time per week, on Fridays.

 
3. 
Sink will be scoured nightly.

 
4.
Dishes left in sink will be washed nightly. (Detergent will be furnished by
Tenant.)

 
5. 
Coffee pots will be scoured clean.

 
6. 
Interior of all appliances, microwave, toaster, coffee maker will be thoroughly
cleaned and sanitized one (1) time per week, on Fridays.

 
PORTER/MATRON SERVICES
 
Porters and matrons are available to assist in special projects such as
furniture moving, meeting set-ups, construction cleaning, and other services per
your instruction.
 
Prices for porter/matron services vary depending upon the scope of work
required. Please contact us to discuss your individual needs.
 
 
 
 
 
 
 
-x-

--------------------------------------------------------------------------------

 
 

 
EXHIBIT D
FIXED RENT SCHEDULE

 
 
Lease Period
RSF47,
Annual Rate Per RSF
Annual Rate
Monthly Rate
Commencement Date to Rent Commencement
544
$0.00
$0.00
$0.00
Date ("RCD")
         
47,544
     
RCD to Day Preceding the Second Anniversary of the RCD
 
$12.00
$570,528.00
$47,544.00
 
47,544
     
Second Anniversary of the RCD to Day Preceding the Fifth Anniversary of the RCD
 
$13.50
$641,844.00
$53,487.00
Fifth Anniversary of the RCD to Day Preceding
47,544
     
the Seventh Anniversary of the RCD
 
$14.00
$665,616.00
$55,468.00
Seventh Anniversary of the RCD to the Fixed
       
Expiration Date
47,544
$15.00
         
$713,160.00
$59,430.00

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
(Intentionally Omitted)
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[secex1010-1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[secex1010-2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[secex1010-3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
RULES AND REGULATIONS
 
          (1)            The sidewalks, entrances, passages, courts, elevators,
vestibules, stairways, corridors. or hails of the Building shall not be
obstructed or encumbered by Tenant or used for any purpose other than ingress
and egress to and from the Premises and for delivery of merchandise and
equipment in a prompt and efficient manner, using elevators and passageways
designated for such delivery by Landlord.
 
          (2)           No awnings, air-conditioning units, fans or other
projections shall be attached to the outside walls of the Building. No curtains,
blinds, slates, or screens, other than those which conform to Building standards
as established by Landlord from time to time, shall be attached to or hung in,
or used in connection with, any window or door of the Premises, without the
prior written consent of Landlord which shall not be unreasonably withheld or
delayed. Such awnings, projections, curtains, blinds, shades, screens or other
fixtures must be of a quality, type, design and color, and attached in the
manner reasonably approved by Landlord.
 
          (3)           No sign, advertisement, notice or other lettering shall
be exhibited, inscribed, painted or affixed by Tenant on any part of the outside
of the Premises or Building or on the inside of the Premises if the same can be
seen from the outside of the Premises, without the prior written consent of
Landlord, except that the name of Tenant may appear on the entrance door of the
Premises. Interior signs, on doors and any listing on the directory tablet shall
be of a size, color and style reasonably acceptable to Landlord.
 
          (4)           The exterior windows and doors of the Premises shall not
be covered or obstructed.
 
          (5)           The water and wash closets and other plumbing fixtures
shall not be used for any purposes other than those for which they were
constructed, and no sweepings, rubbish, rags, acids or other similar substances
shall be deposited therein.
 
          (6)           Tenant shall not make, or permit to be made, any
unseemly or disturbing noises or disturb or interfere with occupants of this or
neighboring buildings or premises or those having business with them whether by
the use of any musical instrument, radio, television set, talking machine,
unmusical noise, whistling, singing, or in any other way.
 
          (7)           Tenant shall not at any time bring in or keep upon or
permit to be brought in or kept upon, the Premises any inflammable, combustible
or explosive fluid, chemical or substance except for lawful substances as are
incidental to usual office occupancy (including customary digital and off-set
printing incidental to Tenant's business).
 
          (8)           No bicycles, vehicles or animals of any kind (except for
seeing eye dogs) shall be brought into or kept by Tenant in or about the
Premises or the Building.
 
          (9)           Landlord reserves the right to exclude from the Building
between the hours of 6 p.m. and 8 a.m. and at all hours on days other than
Business Days all persons who do not present a pass to the Building approved by
Landlord.
 
          (10)         There shall not be used in any space, or in the public
halls of the Building, either by Tenant or by jobbers or others, in the delivery
or receipt of merchandise, any hand trucks, except those equipped with rubber
tires and side guards.
 
 
 

--------------------------------------------------------------------------------

 
 
          (11)           Tenant shall keep the entrance door and windows to the
Premises closed at all times.
 
          (12)           Landlord shall have the right to require that all
messengers and other Persons delivering packages, papers and other materials to
Tenant (i) be directed to deliver such packages, papers and other materials to a
Person designated by Landlord who will distribute the same to Tenant, or (ii) be
escorted by a person designated by Landlord to deliver the same to Tenant.
 
          (13)           Tenant shall cause Tenant's furniture, equipment,
machines, cartons or other bulky material to be moved in or out of the Building
pursuant to Landlord's reasonable scheduling requirements using only the freight
entrances to the Building, and the freight elevators.
 
          (14)           Tenant shall not adjust or tamper with any controls for
the HVAC System other than the wall mounted thermostats located in the Premises.
 
          (15)           Tenant shall not engage in or permit any solicitations
at the Building.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3
 
Present Mortgagee's Non-Disturbance Agreement
 
NON-DISTURBANCE, ATTORNMENT AND SUBORDINATION AGREEMENT
 
THIS AGREEMENT is made and entered into this                       day
of                                                       , 1999, by and among
SUBWAY SUBS, INC., a Delaware corporation (hereinafter called the "Lender"),
which has an address at 325 Bic Drive, Milford, Connecticut 06460, THE WINTHROP
CORPORATION, a Connecticut corporation (hereinafter called the "Tenant"), which
has an address at 1000 Lafayette Street, Bridgeport, Connecticut 06604, and 440
WHEELERS FARM ROAD, L.L.C., a Delaware limited liability company (hereinafter
called the "Landlord"), which has an address at 440 Wheelers Farms Road,
Milford, Connecticut 06460.
 
 WITNESSETH:
 


WHEREAS Landlord has entered into and delivered, or will enter into and deliver,
that certain Mortgage Deed and Security Agreement and that certain Collateral
Assignment of Leases and Rentals in favor of Lender, to be recorded with the
Town Clerk's Office, in the City of Milford, Connecticut (said Mortgage Deed and
Security Agreement and said Collateral Assignment of Leases and Rentals being
hereinafter collectively referred to as the "Deed"), conveying the property
described therein (hereinafter, together with all buildings and improvements
from time to time located (or intended to be located) on the land portion
thereof, called the "Property") which is located at 440 Wheelers Farms Road,
Milford, Connecticut, to secure the payment of a loan by Lender to Landlord; and
 
WHEREAS Landlord and Tenant are, or intend to become, the landlord and tenant
under the lease(s) and agreement(s) described on Exhibit A hereto (said lease(s)
and agreement(s) being hereinafter (collectively) called the "Lease") with
respect to certain premises (Lang hereinafter called the "Leased Premises")
which comprises all or part(s) of the Property; and
 
WHEREAS, the parties hereto desire to enter into this Non-Disturbance,
Attornment and Subordination Agreement;


NOW, THEREFORE, for and in consideration of the mutual covenants hereinafter set
forth, Lender, Tenant and Landlord hereby covenant and agree as follows,
notwithstanding anything to the contrary contained in the Lease:
 
1.   Non-Disturbance. So long as no default exists (and so long as no event has
occurred which has continued to exist for such period of time (after notice, if
any, required by the Lease) as would entitle the lessor under the Lease to
terminate the Lease, or would cause, without any further action on the part of
lessor, the termination of the Lease, or would entitle such lessor to dispossess
the lessee thereunder), (i) the Lease shall not be terminated, and (ii) the
Lease and the lessee's rights and options under the Lease shall be recognized
and respected, and (iii) the lessee's use, possession or enjoyment of the Leased
Premises shall not be interfered with or disturbed, and (iv) the lessee shall
not be made a party to any foreclosure action or other proceeding under the Deed
(unless same is required by law), and (v) the leasehold estate granted by the
Lease shall not be affected in any other manner, in the event of (X) any
exercise of any power of sale contained in the Deed, or (Y) any foreclosure or
any action or proceeding instituted under or in connection with the Deed or (Z)
any taking, by the Lender, of possession of the Property pursuant to any
provisions of the Deed, unless, in the case of clause (i), (ii), (iii), (iv)
and/or (v), the lessor under the Lease would have had such right if the Deed had
not been made, except that the person or entity acquiring the interest of the
lessor under the Lease as a result of any such action or proceeding described in
(X), (Y) and/or (Z), and the successors and assigns thereof (hereinafter,
including Lender, called the "Purchaser"), shall not
 
 
 

--------------------------------------------------------------------------------

 
 
be: (a) liable for any act or omission of any prior lessor under the Lease; or
(b) subject to any offsets or defenses which the lessee under the Lease might
have against any prior lessor under the Lease; or (c) bound by any base rent,
percentage rent or any other payments which the lessee under the Lease might
have paid, to any prior lessor under the Lease, for more than thirty (30) days
prior to accrual; or (d) bound by any amendment or modification of the Lease
made after the date hereof without Lender's prior written consent; or (e) bound
by any consent, by any lessor under the Lease, to any assignment, of the
lessee's interest in the Lease, made after the date hereof without also
obtaining Lender's prior written consent; or (f) obligated to return any
security deposits made by the lessee, except to the extent they have been paid
over to Lender by the lessee or the Landlord; or (g) bound to perform any work
with respect to the Leased Premises (other than any work which the Lease may
require of the lessor under the Lease in the provisions of the Lease dealing
with maintenance and repair, casualties and condemnations relating to the Leased
Premises or the Property). In the event that the Lease is terminated, through no
fault of the lessee under the Lease, then Tenant and Lender agree that the
lessee under the Lease and Purchaser shall enter into a new lease on all of the
then-executory terms and conditions of the Lease.
 
          2.           Attornment. If the interests of the lessor under the
Lease shall be transferred by reason of the exercise of any power of sale
contained in the Deed, or by any foreclosure or other proceeding for enforcement
of the Deed, the lessee under the Lease shall be bound to the Purchaser under
all of the terms, covenants and conditions of the Lease for the balance of the
term thereof and any extensions or renewals thereof which may be effected in
accordance with any option therefor in the Lease, with the same force and effect
as if the Purchaser were the lessor under the Lease, and Tenant, as lessee under
the Lease, does hereby agree to attorn to the Purchaser, including the Lender if
it be the Purchaser, as its lessor under the Lease. The respective rights and
obligations of the Purchaser and of the lessee under the Lease, upon such
attornment, to the extent of the then remaining balance of the term of the Lease
and any such extensions and renewals, shall be and are the same as now set forth
in the Lease, except as otherwise expressly provided herein.
 
          3.           Subordination. Tenant hereby subordinates all of its
right, title and interest, as lessee under the Lease, to the right, title and
interests of the Lender under the Deed, and Tenant further agrees that the Lease
now is and shall at all times continue to be subject and subordinate in each and
every respect to the Deed, and, without notice to Tenant, to any and all
increases, renewals, modifications, extensions, substitutions, replacements
and/or consolidations of the Deed.
 
          4.           Notice of Default by Lessor. Tenant, as lessee under the
Lease, hereby covenants and agrees to give Lender written notice properly
specifying wherein the lessor under the Lease has failed to perform any of the
covenants or obligations of the lessor under the Lease, simultaneously with the
giving of any notice of such default to the lessor under the provisions of the
Lease. Tenant agrees that Lender shall  have the right, but not the obligation,
within thirty (30) days after receipt by Lender of such notice (or within such
additional time as is reasonably required to correct any such default) to
correct or remedy, or cause to be corrected or remedied, each such default,
before the lessee under the Lease may use self-help (except in life- or
health-threatening, emergency situations) or take any action under the Lease to
terminate the Lease by reason of such default. Such notices to Lender shall be
delivered in duplicate to:
 
          Subway Subs, Inc.
          325 Bic Drive
          Milford, CT 06460
          Attention: General Counsel
 
and
 
 
 

--------------------------------------------------------------------------------

 
 
Atty. W. C. Stokesbury
Levy & Droney, P.C.
74 Batterson Park Road
Farmington, CT 06034-0887,
 
or to such other address as the Lender shall have designated to Tenant by giving
written notice to Tenant at the Leased Premises or at such other address as,
prior thereto, may have been designated by written notice from Tenant to Lender.
 
          5.           As to Landlord and Tenant. As between Landlord and
Tenant, Landlord and Tenant covenant and agree that nothing herein contained,
nor anything done pursuant to the provisions hereof, shall be deemed or
construed to modify the Lease.
 
          6.           As to Landlord and Lender. As between Landlord and
Lender, Landlord and Lender covenant and agree that nothing herein contained,
nor anything done pursuant to the provisions hereof, shall be deemed or
construed to modify the Deed.
 
          7.           Title of Paragraphs. The titles of the paragraphs of this
agreement are for convenience and reference only, and the words contained
therein shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction or meaning of the provisions of this agreement.
 
          8.           Governing Law. This agreement shall be governed by and
constructed in accordance with the laws of the State of Connecticut.
 
          9.           Provisions Binding. The terms and provisions hereof shall
be binding upon and
shall inure to the benefit of the parties hereto and the heirs, executors,
administrators, successors and assigns, respectively, of Lender, Tenant and
Landlord. The reference herein contained to successors and assigns of Tenant is
not intended to constitute, and does not constitute, a consent by Landlord or
Lender to an assignment or subleasing by Tenant, but has reference only to those
instances in which the lessor under the Lease and Lender shalt have given
written consent to a particular assignment or sublease by Tenant thereunder, or
such consent is not required.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have hereunto set their respective hands and
seals as of the day, month and year first above written.
 
 
 

WITNESSES       LENDER:         SUBWAY SUBS, INC.                 by:          
Title:         Its                  
TENANT:
        THE WINTHROP CORPORATION                 by:           Title:         
Its                   LANDLORD:        
440 WHEELERS FARM ROAD, L.L.C.
                by: 
SAP II Manager, Inc., its manager,
                by:           Title:           Its           

 
 
 

--------------------------------------------------------------------------------

 
 
STATE OF
)
) ss:
)
 
, 1999
COUNTY OF
   

 
       Personally appeared, Subway Subs, Inc., by ___________, its ___________,
duly authorized, signer and sealer of the foregoing instrument, and he/she
acknowledged the same to be his/her free act and deed, and the free act and deed
of said Corporation, before me.
 
 

Notary Seal       Notary Public   My Commission Expires:   _____________

 
 
STATE OF
)
) ss:
)
 
, 1999
COUNTY OF
   

 
       Personally appeared, The Winthrop Corporation, by ___________, its
___________, duly authorized, signer and sealer of the foregoing instrument, and
he/she acknowledged the same to be his/her free act and deed, and the free act
and deed of said corporation, before me_
 

Notary Seal       Notary Public   My Commission Expires:   _____________

 
 
STATE OF
)
) ss:
)
 
, 1999
COUNTY OF
   

 
       Personally appeared, 440 Wheelers Farm Road, L.L.C., by Sap II Manager,
Inc., its ___________, duly authorized, by ___________, its ___________, duly
authorized, signer and sealer of the foregoing instrument, and he/she
acknowledged the same to be his/her free act and deed, the free act and deed of
said manager, and the free act and deed of 440 Wheelers Farm Road, L.L.C.,
before me.
 

Notary Seal       Notary Public   My Commission Expires:   _____________

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Lease Documents
 
1. Agreement of Lease dated as of __________________, and Side Letter Agreement
dated as of __________
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[secex1010-4.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5
Contraction Space
 
[secex1010-5.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6
 
Security Deposit Instruments
 
 
 
 
 
 
 
- iv -

--------------------------------------------------------------------------------

 


  Schedule 6
 
SECURITY AGREEMENT
 
This Security Agreement ("Agreement") is entered into on July _____, 1999
between The Winthrop Corporation ("TWC") and 440 Wheelers Farm Road, L.L.C.
("Secured Party") pursuant to an Agreement of Lease, dated as of the date
hereof, between TWC as Tenant and Secured Party as Landlord (the "Lease").
Capitalized terms used herein but not defined herein shall have the definitions
ascribed to them in the Lease.
 
RECITALS
 
    WHEREAS, Section 28.1 of the Lease requires a Security Deposit as security
for the obligation of TWC to pay Rental; and
 
    WHEREAS, said Section permits the Security Deposit to be held in an escrow
account; and
 
    WHEREAS, TWC and Secured Party have agreed that such escrow account shall be
subject to the Procedural and Safekeeping Agreement, dated as of the date
hereof, by and among Investors Bank & Trust Company ("IBT"), TWC and Secured
Party (the "Safekeeping Agreement").
 
    NOW, THEREFORE, in exchange for the mutual covenants contained in this
Agreement and for other good and valuable consideration, the parties agree:
 
1.           GRANT.   TWC hereby grants to Secured Party a security interest in
the collateral described on Schedule A hereto (the "Collateral").
 
    In acknowledgement of the nature of the Collateral, the Secured Party
specifically agrees that any Property in the Safekeeping Account may be
designated by TWC as part of the Collateral, and that TWC may from time to time
substitute any Acceptable Security (as defined in the Safekeeping Agreement) for
any portion of the Property previously deposited in the Safekeeping Account.
 
The parties specifically agree that any property in the Safekeeping Account in
excess of the Collateral is not subject to this Agreement and may be freely
transferred or encumbered by TWC without notice to the Secured Party.
 
2.           OBLIGATIONS.    The security interest granted in Section 1 above
secures the obligation of TWC to pay Rental under the Lease and the faithful
performance of its duties as Tenant under the Lease (the "Obligations").
 
 
-1-

--------------------------------------------------------------------------------

 
 
3.           WARRANTIES.     TWC represents and warrants
 
 
(a)
TWC has the power and right to enter into and perform this Agreement;

 
(b)
TWC is a corporation duly organized, existing and in good standing under the
laws of the State of Connecticut;

 
(c)
The execution of this Agreement by TWC, and the performance of its duties
hereunder, do not and will not contravene any right of any third party;

 
(d)
The Collateral is and will be owned solely by TWC free and clear of all liens
and encumbrances except for the security interest created by this Agreement;

 
(e)
There are no financing statements or other documents evidencing a lien on file
with respect to the Collateral, and so long as this Agreement is in effect, TWC
will not execute any such statement or document without the prior consent of
Secured Party;
There is no claim, litigation or proceeding threatened or pending that would
have a material adverse effect on the ownership of the Collateral; and

 
(g)
TWC's name is as set forth at the beginning of this Agreement, and TWC shall not
add or change names without prior written notice to Secured Party.

 
4.           PROTECTION OF COLLATERAL.     So long as this Agreement is in
effect:
 
 
(a)
TWC will keep the Collateral in the Safekeeping Account (as defined in the
Safekeeping Agreement) and subject to the Safekeeping Agreement;



 
(b)
The Collateral will not be encumbered or transferred, whether voluntarily or by
operation of law; and



 
(c)
TWC will execute, at Secured Party's request, such documents that Secured Party
deems necessary to perfect, protect, preserve and maintain the security interest
granted herein.



 
5.           DEFAULT.     TWC shall be in default upon the occurrence of any of
the following events:
 
 
(a)
TWC fails to pay or otherwise perform any of the Obligations beyond any
applicable grace period set forth in the Lease;

 
(b)
TWC fails to substantially comply with or perform within ten (10) days from the
date required for performance any provision of this Agreement;

 
(c)
Any warranty or representation made herein by TWC to Secured Party is untrue;

 
(d)
Any type of lien is placed on the Collateral and not removed within 60 days; or

 
-2-

--------------------------------------------------------------------------------

 
 
 







 
(e)
Bankruptcy proceedings are commenced by or against TWC under any provision of
the Bankruptcy Code and the same are not dismissed within 60 days.

  
6.   REMEDIES.   In the event of default, provided that TWC has not cured such
default within ten days of having received notice thereof from the Secured
Party:
 
 
(a)
Secured Party shall have all the rights and remedies of a secured party upon
default, including but not limited to those provided under the Uniform
Commercial Code as enacted in the State of Connecticut;

 
(b)
Secured Party shall have access to the Collateral in the manner provided in
Section 5 of the Safekeeping Agreement;

 
(c)
TWC hereby appoints Secured Party as attorney-in-fact for TWC, to exercise any
or all of the foregoing powers, and any other powers necessary for the proper
exercise of the foregoing, all of which being coupled with an interest, shall be
irrevocable until the termination of this Agreement.



 
7.   TERMINATION.      Provided that TWC is not in default of its obligations
under this Agreement, the Lease or the Safekeeping Agreement, the security
interest granted in this Security Agreement shall terminate on August 1, 2004,
and the Secured Party shall, at TWC's request, execute all documents reasonable
necessary to terminate such security interest and any public filings made
concerning such security interest.
 
8.   GENERAL.   The parties agree that the following additional provisions shall
apply:
 
 
(a)
Except to the extent specifically referenced herein, this Agreement is the only
agreement between the parties regarding its subject matter, and supersedes all
prior or contemporaneous agreement, whether oral or written;

 
(b)
No modification or waiver shall be effective unless contained in a writing
signed by the modifying or waiving party. The waiver of any default shall not be
deemed a waiver of any other subsequent default.

 
(c)
Any provision of this Agreement which is declared invalid or unenforceable by a
court of competent jurisdiction shall be severed and the remainder of this
Agreement shall be enforced to the full extent permitted by law.

 
(d)
This Agreement shall be governed by and construed in accordance with the laws of
the State of Connecticut, without giving effect to any choice of law principles.

 
(e)
This Agreement shall inure to the benefit of and be binding on the parties and
their respective successors and assigns.



 
-3-

--------------------------------------------------------------------------------

 
 
 
 
(f)
TWC AND SECURED PARTY HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
DEFENSE, COUNTERCLAIM, CROSSCLAIM AND/OR ANY FORM OF PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT OR RELATING TO THE COLLATERAL NOW OR HEREAFTER
SECURING THIS AGREEMENT.

 
  Executed on the date first above written.
 

The Winthrop Corporation 440 Wheelers Farm Road, L.L.C.         By:     By:    
Name:    Name:    Title:    Title: 

 
 
 
 
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
SCHEDULE A
Description of the Collateral
 

"Collateral" shall mean an amount equal to $300,000 (THREE HUNDRED THOUSAND
DOLLARS) of assets held in the Safekeeping Account (Account
Number                 ), whether such assets be in the form of monies,
securities or other property. The valuation of the property in such Safekeeping
Account shall be determined by Investors Bank & Trust Co. in accordance with the
Safekeeping Agreement.

 
 
 
 
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
PROCEDURAL AND SAFEKEEPING AGREEMENT
 
 
    This Procedural and Safekeeping Agreement (this "Agreement") is entered into
as of the 15th day of July, 1999, by The Winthrop Corporation (the "Customer"),
440 Wheelers Farm Road, L.L.C. (the "Secured Party"), and Investors Bank & Trust
Company (the "Bank").
 
1.       The Lease Agreement.
 
(a)           This Agreement is entered into in connection with the Agreement of
Lease (the "Lease ") between Secured Party as Landlord and The Winthrop
Corporation as Tenant. To the extent that this Agreement is inconsistent with
the Lease, this Agreement shall govern with respect to the subject matter
hereof. All capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Lease.
 
(b)           Effective two (2) Business Days after Tenant's receipt of an
executed non-disturbance agreement from Landlord's present Mortgagee, all as
defined and provided in the Lease, Customer grants and conveys to the Secured
Party a security interest in the Collateral held in the Safekeeping Account, as
security for all obligations of Customer under the Lease. "Collateral" shall
mean an amount equal to no less than $300,000 (THREE HUNDRED THOUSAND DOLLARS)
of assets held in the Safekeeping Account (as defined in Section 2(a), below),
whether such assets be in the form of monies, securities or other property (the
"Property"). The value of such Collateral shall be the Market Price (as defined
in Section 3(b), below).
 
2.       Establishment of Safekeeping Account; Conditions of Account.
 
(a)           Customer hereby requests Bank, and Bank hereby agrees, to open and
maintain a segregated safekeeping account (the "Safekeeping Account"), to be
designated in the name of the Secured Party for the benefit of Customer for the
purpose of providing custody of all Property now or hereafter deposited with and
accepted by Bank in respect of the Collateral that Customer is required to
deposit and maintain from time to time pursuant to the Lease; and
 
(b)           Bank shall hold all Property deposited in the Safekeeping Account
in custody for Customer and Secured Party hereunder, in accordance with the
terms of this Agreement, and shall take only such actions with respect to such
Property as are required or permitted by this Agreement.
 
(c)           Bank shall:
 
(1)           collect and hold in the Safekeeping Account all dividends,
interest and other distributions or income in respect of securities held in such
Safekeeping Account, and all payments at maturity, redemption, sale or other
disposition of such securities; provided that, unless a Notice (as defined in
Section 5(a) of this Agreement) has been delivered by Secured Party pursuant to
Section 5(a) of this Agreement, all dividends, interest and other distributions
and income in respect of such securities received by Bank shall be paid by Bank
to Customer (or in accordance with Customer's instructions) at the time such
amounts are collected;
 
(2)           within five Bank Business Days of the end of each month (a Bank
Business Day is any day, other than a Saturday or Sunday, on which the office of
the Bank at which the Safekeeping Account is maintained is not authorized or
required to be closed), provide a written statement to Customer (with a copy to
Secured Party) of all Property held in the Safekeeping Account on the last Bank
Business Day of such month, and stating that it is holding all Property in such
Safekeeping Account for the benefit of Customer subject to Secured Party's
rights hereunder; and
 
 
1

--------------------------------------------------------------------------------

 
 
(3)           on request, confirm to Secured Party and Customer all Property
held in the Safekeeping Account.
 
(d)           Any and all expenses of establishing, maintaining or terminating
the Safekeeping Account, including without limitation any and all expenses
incurred by Bank in connection with the Safekeeping Account, shall be borne by
Customer.
 
3.        Deposits and Withdrawals.
 
(a)           Customer shall deposit and maintain in the Safekeeping Account the
Collateral in an amount required by the Lease. Customer may deposit or maintain
amounts in excess of such requirements in the Safekeeping Account (any such
amounts in excess of such requirements being referred to herein as "Excess
Amounts"), which Excess Amounts shall be subject to the provisions of this
Agreement, but which are not part of the Collateral.
 
(b)           All Collateral deposited in the Safekeeping Account shall be in a
form that satisfies the guidelines for acceptable securities set forth on
Schedule A hereto ("Acceptable Securities"). Such Acceptable Securities shall be
valued by Bank in its good faith judgment, based on current price quotations for
such securities obtained by Bank or based on the most recent closing price for
such securities on the principal exchange or market on which they are traded, if
any (such value being hereinafter referred to as the "Market Price"), on the
Bank Business Day preceding the Bank Business Day on which such securities are
deposited and on each Bank Business Day thereafter. Customer may substitute U.S.
Government securities (or other Acceptable Securities) of equal or greater value
for securities held in the Safekeeping Account.
 
(c)           Bank shall release Property from the Safekeeping Account to
Customer only upon receipt by Bank of Customer's instruction and provided that
the balance of the Property in the safekeeping Account, after such withdrawal,
equals or exceeds the Collateral. If, after taking into account the amount of
withdrawal requested by Customer, the Bank in good faith estimates that the
Market Price of all Property in the Safekeeping Account shall be less than the
Collateral, the Bank shall release such Property only upon receipt of the
Secured Party's prior written approval of such withdrawal.
 
4.        Form of Securities Deposited in Safekeeping Account.
 
  Bank may hold any securities in the Safekeeping Account in bearer, nominee,
book-entry or other form and in any depository or clearing corporation;
provided, however, that all securities held in the Safekeeping Account shall be
identified on Bank's records as being subject to this Agreement, and shall be
held in a form that permits transfer without additional authorization by or
consent of Customer.
 
5.       Secured Party's Access to the Safekeeping Account.
 
(a)           If Secured Party has not received any payment required to be made
under the Lease in the manner or at the time provided in the Lease, Secured
Party shall, after giving effect to any period to cure the default in payment
specified in the Lease, deliver a notice (a "Notice") to Bank stating that all
conditions precedent to Secured Party's right to have access to the Collateral
in the Safekeeping Account have been satisfied, and provided that Secured Party
shall notify Customer of its intention to act pursuant to this Section 5 not
less than three Bank Business Days before taking any such action.
 
(b)           After Secured Party shall have delivered a Notice as provided in
Section 5(a), (i) Bank shall not permit Customer to take any action with respect
to any Property held in a Safekeeping Account, if the effect of such action
would, in the good faith estimate of the Bank, reduce the Property to an amount
less than the Collateral; (ii) Bank shall either (A) transfer to Secured Party
ownership of securities held in the Safekeeping Account in an amount not to
exceed the Collateral, based on the Market Price for such securities on the Bank
Business Day preceding the Bank Business Day on which such Notice was given,
 
 
2

--------------------------------------------------------------------------------

 
 
(B) sell any securities in the Safekeeping Account in an amount not to exceed
the Collateral, based on the Market Price for such securities on the Bank
Business Day preceding the Bank Business Day on which such Notice was given, and
transfer to Secured Party the proceeds of such sales, or (C) perform any
combination of (A) and (B), in each case as instructed by Secured Party,
provided that the aggregate of the value assigned by Bank to any securities so
transferred to Secured Party and the amount of proceeds of such sales shall not
exceed the lesser of (x) the amount of the Collateral, or (y) the amount
specified in the Notice. Bank shall retain for Customer's benefit, subject to
Secured Party's rights hereunder, any balance in the Safekeeping Account.
Secured Party shall give consideration to any timely request by Customer with
respect to particular securities to be transferred or sold, but shall not be
obligated to comply with any such request if Secured Party, in its reasonable
judgment, believes that its rights or position would be jeopardized thereby.
 
    (c)    Bank shall promptly inform Customer of any Notice received from
Secured Party pursuant to this Section 5.
 
6.          Customer's Representations.
 
    Customer hereby represents and warrants, for the benefit of Secured Party
and the Bank, that:
 

 
(a)
Each of Customer's representations and warranties set forth in the Lease is true
and correct as of the date hereof and as of the date of each transaction
contemplated hereunder and thereunder.

 

 
(b)
Customer has full power and authority to enter into this Agreement and to engage
in the transactions contemplated hereby.

 

 
(c)
This Agreement is the valid and binding agreement of Customer, enforceable
against Customer in accordance with its terms.

 
7.          Bank's Acknowledgments, Rights and Responsibilities.
 
  (a)           Bank hereby agrees that Bank shall not be entitled to combine
any Safekeeping Account with any other account or to exercise any right of
set-off or counterclaim against the Safekeeping Account.
 
  (b)           Bank shall have no duty to require any Property to be delivered
to it, to determine that the amount and form of Property deposited in the
Safekeeping Account complies with any applicable requirements of the Lease or to
determine whether Secured Party has the right to give the Notice referred to in
Section 5 of this Agreement.
 
  (c)           Bank shall not be liable or responsible for anything done or
omitted to be done by it in good faith and in the absence of negligence,
provided that, in the event that Bank utilizes any sub-custodians in connection
with the custody of assets held in the Safekeeping Account, Bank shall be
responsible and liable for the custody of such assets, and shall have the
obligations set forth herein with respect to such assets, to the same extent as
if such assets were held by Bank directly.
 
  (d)           Bank may rely, and shall be protected in acting, upon any
notice, instruction or other communication that it reasonably believes to be
genuine and authorized by the appropriate party hereto.
 
  (e)           As between Secured Party and Bank, Secured Party shall indemnify
and hold Bank harmless from and against any losses or liabilities (including
counsel fees) including a legal claim of Customer arising from action taken or
not taken by the Bank pursuant to instructions of Secured Party hereunder,
except to the extent that any such loss or liability results from Bank's
negligence or bad faith. Subject to the provisions of the custodial agreement,
if any, referred to in Section 12 of this Agreement, as
 
 
3

--------------------------------------------------------------------------------

 
 
 
between Customer and Bank, Customer shall indemnify and hold Bank harmless from
and against any losses or liabilities (including counsel fees) including a legal
claim of Secured Party arising from action taken or not taken by the Bank
pursuant to instructions of Customer or Secured Party hereunder, except to the
extent that any such loss or liability results from Bank's negligence or bad
faith.
 
           (f)    As between the Customer and the Bank, the provisions of the
custodian contract between them shall govern as to any losses or liabilities of
such parties arising out of this Agreement.
 
8.       Communications.
 
(a)           Unless otherwise specified in this Agreement, all reports,
instructions and other communications by any party to another under this
Agreement may be oral or written, and shall be given by the most expeditious
means reasonably available. All oral communications shall promptly be confirmed
in writing.
 
(b)           Any report, instruction or other communication transmitted to
Customer or Bank pursuant to this Agreement shall be transmitted to Customer or
Bank, as the case may be, at the applicable address or telecopier or telephone
number set forth on the signature page of this Agreement or at such other
address or number as Customer or Bank, as the case may be, notifies each other
party hereto in writing.
 
(c)           Any report, instruction or other communication transmitted to
Secured Party pursuant to this Agreement shall be transmitted to Secured Party
at 440 Wheelers Farm Road, Milford, CT 06460, Attention: T. Craig, Senior Vice
President, by telecopier at the number provided to Customer and Bank or by
telephone at Secured Party's telephone number at (212) 230-2300 or at such other
address or number as Secured Party notifies each other party hereto in writing.
 
9.       Severability.
 
If any provision of this Agreement is or at any time becomes inconsistent with
or invalid under any present or future applicable law, such inconsistent or
invalid provision shall be deemed to be superseded or modified to conform to
such applicable law, but in all other respects this Agreement shall continue in
full force and effect.
 
10.    Termination and Closing of the Safekeeping Account.
 
(a)           Except as provided in Section 10(b) below, this Agreement shall
terminate and the Safekeeping Account shall be closed only upon the written
consent of Customer and Secured Party. Upon termination of this Agreement and
the closing of the Safekeeping Account and the satisfaction of all Customer's
obligations to Secured Party hereunder and under the Lease, and receipt by Bank
of notice to such effect from Customer and Secured Party, Bank shall transfer to
Customer all Property then held in the Safekeeping Account.
 
(b)           Notwithstanding anything to the contrary herein and in the absence
of a Notice to the contrary from the Secured Party to the Bank, this Agreement,
including the security interest in the Collateral granted in Section 1(b) above,
shall terminate automatically on August 1, 2004, and the Bank shall promptly
thereafter transfer to Customer all of the Property then held in the Safekeeping
Account. This provision shall be self-executing, without any further notice to,
consent of, or action by any party being required.
 
(c)           Bank may resign from its duties hereunder upon 60 days' prior
written notice to Customer and Secured Party, provided that such resignation
shall not be effective until a successor safekeeping account has been
established on terms acceptable to Secured Party.
 
 
4

--------------------------------------------------------------------------------

 
 
11.     Amendment or Waiver.
 
No provision of this Agreement shall in any respect be waived or modified unless
such waiver or modification is in writing and signed by an authorized
representative of each party hereto. The rights and remedies of each party under
this Agreement are cumulative and no waiver or modification of this Agreement or
of any such right or remedy may be inferred from any failure by any such party
to exercise any right or remedy under this Agreement.
 
12.     Custodial Agreement.
 
If Customer and Bank are parties to a custodial agreement that relates to
accounts such as the Safekeeping Account, then the Safekeeping Account shall be
subject to such custodial agreement, as well as to this Agreement. To the extent
that this Agreement is inconsistent with such custodial agreement, this
Agreement shall govern with respect to the subject matter hereof.
 
13.     Successors; Binding Effect.
 
(a)            This Agreement shall inure to the benefit of, and be binding
upon, each of the parties and their respective successors and assigns.
 
(b)            This Agreement and the obligations of Customer and Bank hereunder
may not be assigned or delegated by Customer or Bank, as the case may be,
without the prior written consent of Secured Party and any purported assignment
or delegation without such consent shall be void. Secured Party may not assign
its rights or delegate its obligations under this Agreement, in whole or in
part, without the prior written consent of Customer, and any purported
assignment or delegation without such consent shall be void, except for an
assignment and delegation of all of Secured Party's rights and obligations
hereunder in whatever form Secured Party determines may be appropriate to a
partnership, corporation, trust or other organization in whatever form that
succeeds to all or substantially all of Secured Party's assets and business and
that assumes such obligations by contract, operation of law or otherwise. Upon
any such assignment and delegation of rights and obligations, Secured Party
shall be relieved of and fully discharged from all obligations hereunder,
whether such obligations arose before or after such assignment and delegation.
 
14.     Governing Law.
 
The construction, validity, performance and enforcement of this Agreement shall
be governed by the laws of the Commonwealth of Massachusetts (without giving
effect to conflicts of law principles).
 
15.     Consent to Jurisdiction.
 
 Each of the parties hereto submits to the non-exclusive jurisdiction of the
courts of the Commonwealth of Massachusetts and of the Federal court in
Massachusetts with respect to any proceeding arising out of or relating to this
Agreement or any transaction in connection herewith, and consents to the service
of process by the mailing to such party of copies thereof by certified mail to
the address of such party specified according to Section 8 of this Agreement,
such service to be effective ten days after mailing. Each of the parties hereto
hereby waived irrevocably (i) any objection to the jurisdiction of any such
court which it might otherwise be entitled to assert in any proceeding arising
out of or relating to this Agreement or any transaction in connection herewith;
and (ii) any defense of sovereign immunity or other immunity from suit or
enforcement, whether before or after judgment.
 
 
5

--------------------------------------------------------------------------------

 
 
16.     Counterparts.
 
  This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which shall constitute one and the same instrument
 
The Winthrop Corporation
 
 
 

       
By:
    Title:           Address: 1000 Lafayette Boulevard
       Bridgeport, CT. 06443
       ATTENTION: Eugene J. Helm
    Telephone: (203) 330-5030     Telecopier: (203) 330-5001            
Investors Bank & Trust Company
                      By:      Title:            Address:  200 Clarendon Street
        Boston, MA 02116
        ATTENTION: Steven K. Krekorian
    Telephone:  (617) 443-6949      Telecopier:  (617) 330-6033                
440 Wheelers Farm Road, L.L.C.                       By:      Title:           
 
Address:       440 Wheelers Farms Road
            Milford, CT 06460
            ATTENTION: T. Craig, Senior Vice President
           
Telephone: (212) 230-2300
Telecopier: (212)
         

 
 
6

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Guidelines:
 
    Assets held in the Safekeeping Account may be invested in:
 
Equity securities included in the Approved Wright Investment List (the "AWIL"),
as published quarterly by Wright Investors' Service, Inc. ("Wright").
 
US Treasury, US Agency and high grade (rated "AA" or higher by Standard &
Poor's) corporate debt securities.
 
Any mutual fund advised by Wright.
 
Any combination of the above types of securities.
 
 
 
 
 
7

--------------------------------------------------------------------------------